 

VYSTAR CORPORATION 8-K [vyst-8k_071919.htm] 

 

Exhibit 10.2

 





 



MASTER CREDIT AGREEMENT

 (INCLUDING AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS)

 

 

by and among

 

Fidelity Co-operative Bank

(as “Lender”)

 

and

 

Murida Furniture Co., Inc., and 

Vystar Corporation

(individually and/or collectively, as “Borrower”)

 

Dated as of: July 18, 2019

 





 

 



TABLE OF CONTENTS

 



1. DEFINITIONS 3 2. GENERAL PROVISIONS 22   2.1 Incorporation of Recitals 22  
2.2 Accounting; Gaap 22   2.3 The Note; Loan Proceeds; Loan Amount 22   2.4
Interest on the Loan 22   2.5 Payments Under the Note 22   2.6 Statements of
Amounts Due 22   2.7 Automatic Payments; Authorization 23   2.8 Governmental
Charges 23   2.9 Usury 23   2.10 Bringdown Certificate 24 3. THE LOAN 24   3.1
Establishment of the Loan 24   3.2 Closing Costs Advance 24   3.3 Revolving
Nature of the Loan 25   3.4 Use of Revolving Advances; Security 25   3.5
Borrowing Base 25   3.6 Mechanics of Requesting and Funding Revolving Advances
25   3.7 Letters of Credit 25   3.8 Overadvances 26   3.9 Protective Advances 26
  3.10 Legal Matters 27 4. CONDITIONS PRECEDENT 27   4.1 Operating Account 27  
4.2 Required Deliverables to Close 27   4.3 Certain Insurance Deliverables 30  
4.4 Certain Pre-Conditions 30   4.5 Condition as to Lender’s Closing Costs and
Expenses 31 5. REPRESENTATIONS AND WARRANTIES 31   5.1 Recitals; Purpose 31  
5.2 Existence; Organization 31   5.3 Authorization 31   5.4 Enforceability 32  
5.5 Consents 32   5.6 No Contravention 32

 



 TOC - i of iv

 

 

  5.7 No Litigation 32   5.8 No Default 32   5.9 Title to Assets; Liens 33  
5.10 Indebtedness 33   5.11 Intellectual Property Matters 33   5.12 Tax Matters
33   5.13 Margin Regulations 33   5.14 Labor Matters 33   5.15 Erisa Matters 34
  5.16 Investment Company Act; Other Regulations 34   5.17 Subsidiaries; Equity
Interests 34   5.18 Re-Ipo; Issuance of Securities 34   5.19 Osha and
Environmental Laws 35   5.20 Accuracy of Information; Projections 35   5.21
Financial Statements; Vystar Sec Documents 36   5.22 No Material Adverse Effect
36   5.23 Insurance 37   5.24 Finder’s Fees 37   5.25 Perfected Liens 37   5.26
Patriot Act, Ofac, Anti-Terrorism Laws and Other Regulations 37   5.27 Solvency
38   5.28 Casualty 38   5.29 Certain Documents 38   5.30 Business Combinations
38   5.31 Accuracy of Exhibits and Schedules 38





6. AFFIRMATIVE COVENANTS 38   6.1 General Affirmative Covenants 38   6.2
Covenant Relating to the Operating Account 41   6.3 Certain Covenants Concerning
Additional Collateral and Subsidiaries 41     6.3.1 Additional Collateral
Generally 41     6.3.2 Additional Real Property Collateral 41     6.3.3 New
Subsidiaries 42   6.4 Financial Reporting Covenants 42     6.4.1 Financial
Statements for Borrower 42     6.4.2 Financial Statements for the Personal
Guarantors 43     6.4.3 Tax Returns of the Obligors 43     6.4.4 Additional
Financial Information and Related Documents 43   6.5 Financial Ratio Covenants
43     6.5.1 Debt Service Coverage Ratio 44

 



 TOC - ii of iv

 

 

    6.5.2 Senior Funded Debt Ratio 44   6.6 Certain Covenants Relating to Plans
and Erisa 44   6.7 Covenants Relating to Osha and Environmental Laws 44

7. NEGATIVE COVENANTS 44   7.1 Limitations on Fundamental Changes; Business
Combinations; Dispositions 45   7.2 Limitations on Capital Expenditures 45   7.3
Limitations on Restricted Payments 45   7.4 Limitations on Investments 46   7.5
Limitations on Liens and Indebtedness 46   7.6 Limitation on Optional Payments
and Modifications of Debt Instruments 47   7.7 Limitation on Sales and
Leasebacks 47   7.8 Limitation on Transactions With Affiliates 48   7.9
Limitation on Restrictions on Subsidiary Distributions 48   7.10 Limitation on
Negative Pledge Clauses 48   7.11 Limitation on Amendments to Material
Agreements 48   7.12 Limitations on Changes in Fiscal Year, Lines of Business,
Etc 48   7.13 Limitation on Becominga General Partner 49   7.14 Compliance With
Requirements of Law; Anti-Terrorism Regulations 49   7.15 Furnishing of Truthful
Information 49   7.16 Limitation on Margin Securities 49   7.17 Limitations
Concerning Erisa 49 8. DEFAULT 49   8.1 Events of Default 49   8.2
Interpretation Regarding Events of Default 52 9. CROSSING PROVISIONS 52   9.1
Cross-Default 52   9.2 Cross-Guaranty 52   9.3 Cross-Collateralization 53 10.
RIGHTS AND REMEDIES; WAIVERS 53   10.1 Rights and Remedies 53     10.1.1
Acceleration 53     10.1.2 Cumulative Rights and Remedies 53   10.2 Waivers 54  
  10.2.1 All Waivers in Writing; Non-Waiver; No Course of Dealing 54     10.2.2
General Waivers 54     10.2.3 Waiver of Automatic Stay 54     10.2.4 Waiver of
Certain Damages 55 11. MISCELLANEOUS 55

 



 TOC - iii of iv

 

 

  11.1 Multiple Borrowers 55   11.2 Indemnification 55   11.3 Certain Amounts
Due and Payable Upon Demand 56   11.4 Time is of the Essence 56   11.5 Costs and
Expenses 56   11.6 Indefeasible Satisfaction 57   11.7 Increased Costs; Capital
Adequacy 57   11.8 Set-off; Attorney-in-Fact 57   11.9 Survival 58   11.10
Binding Effect; Assignment 58   11.11 Construction; Ambiguity; Interpretation 58
  11.12 Relationship of the Parties 59   11.13 Severability 59   11.14 Notices
60     11.14.1 Change of Address 60   11.15 Integration; Amendment 60   11.16
Failure to Attach or Complete Exhibits or Schedules 60   11.17 Counterparts;
Reproductions; Electronic Signatures 61   11.18 Governing Law; Jurisdiction and
Venue 61   11.19 Jury Trial Waiver 61   11.20 Participations and Sales 62  
11.21 Advertisement 62   11.22 Independent Counsel 62   11.23 Regulation GG
Compliance 62   11.24 Patriot Act Compliance 63   11.25 Temporary Accommodations
63     11.25.1 The June Accommodation 63     11.25.2 Elimination of June
Accommodation; Temporary Accommodation 63   11.26 Ratification and Reaffirmation
of Leasehold Assignment 64

 

LISTING OF EXHIBITS & SCHEDULES: 

    Exhibit A: Certain Permitted Liens Exhibit B: Form of Borrowing Base
Certificate Exhibit c: Existing Indebtedness Schedule 1.85: Mortgaged Properties
Schedule 5.7: Disclosed Litigation Schedule 5.17: Subsidiaries Schedule 5.30:
Business Combinations



 



 TOC - iv of iv

 

 

MASTER CREDIT AGREEMENT 

(INCLUDING AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS)

 

This MASTER CREDIT AGREEMENT, dated as of July 18, 2019 (the “Effective Date”),
is made by and among (i) FIDELITY CO-OPERATIVE BANK (d/b/a “Fidelity Bank”), a
Massachusetts-chartered co- operative bank having a principal place of business
located at 675 Main Street, Fitchburg, Massachusetts 01420 (collectively with
its successors and/or assigns, “Lender”), (ii) Murida Furniture Co., Inc. (d/b/a
“Rotmans”), a Massachusetts corporation having a principal place of business at
725 Southbridge Street, Worcester, Massachusetts 01610 (collectively with its
successors and/or permitted assigns, “Rotmans”), and (iii) Vystar Corporation
(a/k/a “Vystar Corp.”), a Georgia corporation having a principal place of
business at 101 Aylesbury Road, Worcester, Massachusetts 01609 (collectively
with its successors and/or permitted assigns, “Vystar”; Vystar and Rotmans are
jointly and severally liable with respect to all Obligations (hereinafter
defined), and are herein referred to, individually and/or collectively as the
context may require, and jointly and severally, as “Borrower”; Borrower and
Lender are sometimes hereinafter referred to, each individually, as a “Party”,
and collectively, as the “Parties”).

 

R E C I T A L S :

 

A.        On March 3, 2014, Rotmans established a credit, borrowing and/or
banking relationship with Lender (the “Banking Arrangement”), under which such
Banking Arrangement Lender has heretofore extended or otherwise made available
to Rotmans, inter alia, a certain revolving demand line of credit loan facility
(the “Existing RLOC”) in the original Face Amount (hereinafter defined) of Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00), the drawing
availability under which such Existing RLOC has been temporarily increased from
time to time to the Face Amount of Three Million and 00/100 Dollars
($3,000,000.00) by virtue of certain temporary credit accommodations extended to
Rotmans by Lender from time to time under the terms and conditions of separate
“Change in Terms Agreements”, each by and between Lender and Rotmans and
respectively dated as of (or on or about) June 26, 2018, January 3, 2019, March
4, 2019, April 30, 2019, May 16, 2019 and June 11, 2019, and the most-recent of
which such temporary credit accommodations is, immediately prior to the Closing,
in effect until no later than September 12, 2019 (as further described in, and
subject to the Note and this Agreement).

 

B.        Immediately prior to the Closing, the Existing RLOC is (i) evidenced
by a certain “Demand Revolving Line of Credit Note”, dated as of March 3, 2014,
made and delivered by Rotmans to the order of Lender in the original Face Amount
of $2,500,000.00, as amended, supplemented or otherwise modified from time to
time, including by the June COT (hereinafter defined); (ii) made, extended and
advanced by Lender to Rotmans pursuant to, inter alia, the terms and conditions
of a certain “Loan Agreement” dated as of March 3, 2014 by and between Lender
and Rotmans, as amended or otherwise modified from time to time; and (iii)
secured by, inter alia, the Liens (hereinafter defined) granted (and/or
otherwise created or established) by Rotmans in favor of Lender under and
pursuant to the terms and conditions of a certain “Security Agreement” dated as
of March 3, 2014 by and between Lender and Rotmans, as amended or otherwise
modified from time to time (the instruments, agreements and documents referenced
in the immediately preceding clauses (i) – (iii), together with any and all
other, heretofore existing agreements, instruments and/or documents evidencing,
securing, guaranteeing or otherwise relating to all or any part of any
obligations, liabilities or undertakings of Rotmans and/or any guarantors in
respect of the existing RLOC, individually and/or collectively as the context
may require, the “Existing Debt Documents”).

 

C.        Immediately prior to the Closing, (i) all Indebtedness under or in
respect of the Existing RLOC is valid and existing Indebtedness of Rotmans to
Lender for which Rotmans and any guarantors thereof are absolutely,
unconditionally, jointly and severally liable to Indefeasibly Satisfy
(hereinafter defined) immediately upon Lender’s demand therefor; (ii) the
Existing Debt Documents and any and all obligations, liabilities and/or
undertakings of Rotmans and any guarantors thereunder are legal, valid, binding
and enforceable in accordance with their respective terms; and (iii) the Liens
granted to, in favor and/or for the benefit of Lender by or under the Existing
Debt Documents are and constitute valid, enforceable and First Priority
(hereinafter defined) perfected security interests and Liens, as to which there
are no setoffs, deductions, claims, counterclaims or defenses of any kind or
character whatsoever.

 





 

 

D.        Pursuant to the terms of a certain Stock Purchase Agreement dated as
of, or substantially contemporaneously with, the Effective Date by and among
Vystar and all of the stockholders of Rotmans, Vystar is prepared to purchase
one hundred percent (100%) of the issued and outstanding capital stock of
Rotmans (as amended, restated, supplemented and/or otherwise modified from time
to time, together with any and all exhibits, schedules and addenda thereto, the
“Acquisition Agreement”; and such Acquisition Agreement, together with any and
all other agreements, instruments, certificates, side letters and documents
affecting all or any part of the terms and conditions thereof, or effectuating
the transactions contemplated thereby, and/or executed or delivered in
connection therewith, collectively, the “Acquisition Documents”; and any and all
such transactions contemplated by such Acquisition Documents, collectively, the
“Acquisition”); provided, however, that, pursuant to the terms and conditions of
the Existing Debt Documents, the closing, consummation and/or effectuation of
the Acquisition Transaction (the “Acquisition Closing”) cannot (and shall not)
occur absent Lender’s express prior written consent thereto.

 

E.        Lender is unwilling to consent to the Acquisition Closing unless,
simultaneously therewith: (i) Vystar joins with Rotmans under the Banking
Arrangement as “Borrower” and agrees to be jointly and severally liable for the
Indefeasible Satisfaction of all Obligations as a primary, and not merely as a
surety or a secondary, obligor and debtor thereunder; (ii) the Existing Debt
Documents are amended and restated in their entirety (except as otherwise herein
specified) to reflect the same and, among other things, provide new terms and
conditions under which the Loan (hereinafter defined) and/or the proceeds
thereof will be secured, made, extended, disbursed and/or advanced; and (iii)
The Obligors (hereinafter defined) duly enter into, execute and deliver all of
the respective Loan Documents (hereinafter defined) to which they are a party
(and/or to which they, or all or any part of their respective assets, are
subject or otherwise bound by).

 

F.        To induce Lender’s consent to the Acquisition Closing, to enter into
the Loan Documents, and to make and/or extend the Loan or any portion thereof,
and to evidence Vystar’s willingness to join as “Borrower” under the Banking
Arrangement (as hereinabove referenced), the Parties are hereby amending and
restating each and all of the Existing Debt Documents in their entirety by their
execution and delivery of this Agreement and all other of the Loan Documents
executed and/or delivered on or as of the Effective Date (except as otherwise
expressly provided herein and/or in any other of such Loan Documents).

 

G.        It is the express intention of the Parties by their execution and
delivery hereof, that, from and after the Closing, the Loan: (i) shall be
evidenced by the Note; (ii) shall be made and extended, and advanced and/or
disbursed (as applicable), pursuant and subject to the terms and conditions
hereof; (iii) shall, together with the Indefeasible Satisfaction of all
Obligations (hereinafter defined), be secured by, inter alia, the Liens of the
Security Instruments (hereinafter defined); and (iv) shall, together with the
Indefeasible Satisfaction of all Obligations, be guaranteed by the Guarantors
(hereinafter defined) pursuant and expressly subject to the terms and conditions
of their respective Guaranties (hereinafter defined).

 

H.        Subject to and upon the terms and conditions hereof and the other Loan
Documents, the Loan is to be used or applied by Borrower for the “Purpose” of
enabling it to: (i) have access to short term working capital, and to pay for
Costs and Expenses incurred, in connection with the operation of its business in
the ordinary course; and (ii) cause one or more letters of credit to be issued
from the unadvanced portion(s) of the Loan to secure obligations arising in
connection with Permitted Liens (hereinafter defined).

 

NOW, THEREFORE, for and in consideration of all of the above recitals
(collectively, the “Recitals”) and the covenants, agreements, representations
and warranties herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 



2

 

 

A G R E E M E N T :

 

1.            DEFINITIONS. As used in this Agreement, in addition to those terms
elsewhere defined herein (or otherwise incorporated herein by reference;
including, without limitation, such capitalized and defined terms appearing in
the Recitals and in the preamble to this Agreement), the following terms shall
have the respective definitions and meanings ascribed to them below in this
Article 1:

 

1.1       “Accommodation Period”, “Accommodation Expiration Date” and
“Accommodation Tranche” have the respective meanings ascribed to such terms in
the Note, and such terms and their respective meanings are incorporated herein
by this reference.

 

1.2       “Acquisition”, “Acquisition Agreement”, “Acquisition Closing” and
“Acquisition Documents” have the respective meanings ascribed to such terms in
Paragraph D of the Recitals.

 

1.3       “Affiliate” means, as to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is in
control of, is controlled by or is under common control with, such specified
Person; and, if such specified Person is a natural person, the immediate family
members of such specified Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession of the power to direct or
cause the direction of the management, governance, policies and/or affairs of
such Person, whether through the ownership of voting securities or other Equity
Interests, as trustee, legal representative or executor, as general partner or
manager, as officer or director, by contract and/or otherwise, including the
direct or indirect ownership of securities or other Equity Interests having the
power to elect a majority of the board of directors or other management
authority governing the affairs, management and/or policies of such Person. In
the case of a corporation, the direct or indirect ownership of fifty percent
(50.00%) or more of the outstanding voting stock or other Equity Interests of
such corporation, or the ability otherwise to elect a majority of its board of
directors or any such other management authority (as aforesaid), shall in any
event be deemed to confer control; provided, however, that it is understood that
that the direct or indirect ownership of a lesser percentage of stock or other
Equity Interests shall not necessarily preclude the existence of control. For
purposes of this definition, and notwithstanding anything contained herein or in
any other Loan Document to the contrary: (i) in the case of any Obligor, each of
the now or hereafter existing managers, managing-members, officers, directors,
trustees, partners, members and principals of such Obligor shall all be deemed
to be “Affiliates” of each other and of each and all of the other Obligors; and
(ii) Lender and its Affiliates on the one hand, and the Obligors and their
respective Affiliates on the other hand, shall in no event be deemed to be
“Affiliates” of each other.

 

1.4       “Aggregate Revolving Advances” has the meaning given to such term in
Section 1.123.

 

1.5       “Agreement” means this Master Credit Agreement, together with any and
all exhibits, schedules and/or other addenda now or from time to time hereafter
attached hereto (all of which are expressly incorporated herein, and made a part
hereof, by this reference), as amended, restated, supplemented, addended,
consolidated and/or otherwise modified from time to time.

 

1.6       “and/or” has the meaning given to such term in Section 11.11.2.

 

1.7       “Anti-Terrorism Law” means any Requirement of Law related to money
laundering or directly or indirectly financing terrorism, including, without
limitation, any provisions now or hereafter relating to any such activities set
forth in (i) the Patriot Act; (ii) the Currency and Foreign Transactions
Reporting Act (31 U.S.C. §§5311-5330 and 12 U.S.C. §§1818(s), 1820(b) and
1951-1959) (also known as the “Bank Secrecy Act”); (iii) the Trading With the
Enemy Act (50 U.S.C. §1 et seq.); (iv) Executive Order 13224 (effective
September 24, 2001); and (v) Regulation GG.

 

1.8       “Automatic Payments” has the meaning given to such term in Section
2.7.

 



3

 

 

1.9        “Banking Arrangement” has the meaning given to such term in Paragraph
A of the Recitals.

 

1.10      “Banking Service” means any banking or other financial accommodation
or service now or hereafter made available or extended to Borrower (and/or any
other Obligor, as the case may be)—other than pursuant to the terms of this
Agreement—by Lender or any Affiliate of Lender, or maintained or established at
any time with or by Lender or any Affiliate of Lender for the benefit or the
account of Borrower (and/or any other Obligor, as the case may be), including
any: (i) deposit, checking, savings or other type(s) of account(s), whether or
not interest bearing; (ii) commercial credit cards, or debit, purchase or stored
value cards; (iii) credit or merchant card processing services; (iv) cash or
treasury management, payroll, remote deposit or related services (including any
wire transfer and automated clearing house (ACH) processing services); (v)
controlled disbursement accounts or services; or (vi) return items, overdrafts
and interstate depository network accounts or services.

 

1.11      “Banking Service Agreement” means each agreement, instrument or other
document entered into from time to by Borrower (and/or any other Obligor, as the
case may be) with Lender or any Affiliate of Lender in connection the obtaining
of any Banking Service (other than this Agreement).

 

1.12      “Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, or any similar federal or state law for the relief of
debtors.

 

1.13      “Blocked Person” means any Person that (i) is publicly identified on
the most current list of “Specially Designated Nationals and Blocked Persons”
published by OFAC or resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo
programs; or (ii) is publicly identified as prohibited from doing business with
the United States under any Requirements of Law (including the International
Emergency Economic Powers Act (50 U.S.C. §1701 et seq.) and the Trading With the
Enemy Act (40 Stat. 411; codified at 12 U.S.C. §§95a–95b and 50 U.S.C. App. §§1
– 44).

 

1.14       “Borrower” has the meaning given to such term in the preamble to this
Agreement, provided that such meaning and term is subject to the terms and
conditions of Section 11.1.

 

1.15       “Borrowing Base” has the meaning given to such term in Section 3.5.

 

1.16       “Borrowing Base Certificate” means a certificate substantially in the
form attached hereto as Exhibit B that computes the Borrowing Base, is signed by
a Responsible Officer of Borrower and is submitted to Lender together with any
and all reports, schedules, memos and other documents or information as more
particularly set forth in Section 6.4.1.

 

1.17       “Bringdown Certificate” has the meaning given to such term in Section
2.10.

 

1.18       “Brookline” means Brookline Realty Investment, Inc., a Massachusetts
corporation and a Corporate Obligor that, on the Effective Date, is the fee
owner of one of the Mortgaged Properties identified on Schedule 1.85 (namely, 15
Crompton Street, Worcester, Massachusetts), and shall make, grant, execute and
deliver to Lender a Mortgage thereon, together with a Guaranty of the
Obligations (upon such terms conditions, and subject to any such limitations, as
may be more particularly set forth therein), as a condition to Lender’s
consummating the Closing and its acceptance, execution and/or delivery of any
Loan Documents.

 

1.19       “Business Combination” means, with respect to any specified Person,
the (i) merger, combination or consolidation of such Person or any of its
Subsidiaries with or into any other Person, or (ii) the sale of all or
substantially all of the assets, Equity Interests or other evidence of
beneficial ownership of such Person or any of its Subsidiaries.

 



4

 

 

1.20       “Business Day(s)” has the meaning ascribed to such term in the Note
and is incorporated herein by this reference.

 

1.21       “Capital Expenditures” with respect to any Person, means the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets, software or additions
to equipment (including replacements, capitalized repairs and improvements)
which are required to be capitalized under GAAP on the balance sheet of such
Person.

 

1.22       “Capital Lease Obligations” with respect to any Person, means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases under GAAP on the balance sheet of such Person
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

1.23       “Cash Equivalents” as to any Person, means (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition by such Person; (ii) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any State thereof or the District of Columbia having capital,
surplus and undivided profits aggregating in excess of $500,000,000, having
maturities of not more than one (1) year from the date of acquisition by such
Person; (iii) repurchase obligations with a term of not more than ninety (90)
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (ii)
above; (iv) commercial paper issued by any issuer rated at least A-1 by S&P or
at least P-1 by Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two (2) named rating agencies cease
publishing ratings of commercial paper issuers generally, and in each case
maturing not more than one (1) year after the date of acquisition by such
Person; or (v) investments in money market funds substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(iv) above.

 

1.24       “Change of Control” or “Change in Control” shall occur when: (i)
Borrower shall: (A) effect a Business Combination that is not expressly
permitted hereby or previously and expressly consented to in writing by Lender
(expressly excluding, for the avoidance of doubt, the Acquisition); (B) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than fifty percent (50.00%) of the outstanding voting shares
of the applicable Borrower; or (C) consummate a stock purchase agreement or
similar arrangement (including, without limitation, a reorganization,
recapitalization, spin-off or other similar scheme) with another Person, in each
case whereby such other Person or its shareholders acquires more than fifty
percent (50.00%) of the outstanding voting shares of the applicable Borrower and
the holders of a majority of the voting shares of the applicable Borrower fail
to hold a majority of the voting shares of the resulting or surviving Person, as
applicable; (ii) any “person” or “group” (as these terms are used for purposes
of Sections 13(d) and 14(d) of the Exchange Act), other than the holders of a
majority of the voting shares of the applicable Borrower as of the Closing, is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50.00%) or more of the
aggregate voting power of the applicable Borrower; (iii) any Obligor shall
execute any agreement, instrument or other document to which any of Borrower is
a party or subject, or to which any of Borrower is otherwise bound by, that
directly or indirectly provides for any of the events set forth in the
immediately preceding clauses (i) – (ii); or (iv) Vystar no longer being a
publicly traded company listed on the Principal Trading Market.

 



5

 

 

1.25       “Charter Documents” means, as to any Person that is not a natural
Person, if such Person is a (i) a corporation of any kind, such Person’s
articles or certificate(s) of organization, incorporation, formation and/or
registration (or other constituent documents, as the case may be), by-laws and
any all agreements by and between or among any one or more or all of its Equity
Interest holders and/or directors with respect to such Person’s organization or
the governance of its business and affairs; (ii) limited liability company of
any kind, such Person’s articles or certificate(s) of organization, formation
and/or registration (or other constituent documents, as the case may be) and any
(so-called) ‘operating agreements’ or ‘limited liability company agreements’ (or
equivalents), and any all other agreements by and between or among any one or
more or all of its Equity Interest holders and/or managers with respect to such
Person’s organization or the governance of its business and affairs; (iii) a
partnership of any kind, such Person’s articles or certificate(s) of partnership
and/or registration (or other constituent documents, as the case may be) and any
partnership agreements (or equivalents) (so-called) ‘operating agreements’ or
‘limited liability company agreements’ (or equivalents), and any all other
agreements by and between or among any one or more or all of its Equity Interest
holders and/or general partners or limited partners with respect to such
Person’s organization or the governance of its business and affairs; or (iv)
trust of any kind, such Person’s articles, certificate(s), registration(s)
and/or declaration(s) of trust (or other constituent documents, as the case may
be), and any and all agreements by and between or among any one or all of the
trustee(s) and/or the beneficiaries thereof; as any of the documents referenced
in the immediately preceding (i) – (iv) may from time to time be (or have been)
amended, restated, supplemented, and/or otherwise modified, and together with
any and all schedules, exhibits and/or other addenda thereto).

 

1.26       “Closing” has the meaning given to such term in Section 1.77.

 

1.27       “Current Maturity of Long-Term Debt” means, as to any specified
Person and for any specified period, the current scheduled principal required to
be paid by such Person during such period on account of such Person’s
Indebtedness (including, without limitation and for the avoidance of doubt,
payments due on account of Capital Lease Obligations).

 

1.28       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

1.29       “Collateral” means, individually and/or collectively as the context
may require or specify, any and all now or hereafter existing or arising
collateral of every kind or type whatsoever (including tangible, intangible,
real, personal or mixed) which, now or at any time hereafter, Lender has a Lien
on or in pursuant to the Security Instruments or otherwise, and/or which
otherwise secures the payment and/or performance of the Obligations or any part
thereof, including, without limitation, any and all “Collateral” (and/or
“Pledged Collateral”) as such term is now (or may hereafter be) defined in any
one or more of the Security Instruments, and is (and shall be) in each case
incorporated by this reference into the definition provided by this Section
1.29.

 

1.30       “Commitment Fee” means a certain commitment fee due and payable from
Borrower to Lender no later than the Closing in the aggregate amount of $00.00
[WAIVED BY LENDER].

 

1.31       “Compliance Agreement” means that certain Compliance and Inducement
Agreement, dated as of the Effective Date, made, executed and delivered by the
Obligors to and for the benefit of Lender with respect to the transactions
contemplated by the Loan Documents, the terms and conditions of which are
incorporated herein by this reference, as the same may from time to time be
amended and/or modified.

 

1.32       “Contractual Obligation” means, with respect to any specified Person,
any provision of any security (or other applicable Equity Interest) issued by
such Person or of any agreement, contract, instrument, mortgage, deed of trust,
lease or other document or undertaking to which such Person is a party or by
which it or any of its property is bound, other than with respect to the
Obligations.

 

1.33       “Corporate Obligor” and “Corporate Obligors” mean, both individually
and/or collectively as the context may require, and jointly and severally, any
one or more, or all, now or hereafter existing Obligors that are not natural
persons, including, without limitation, (i) each entity that now or hereafter
constitutes Borrower (including, for the avoidance of doubt but without
limitation, on the Effective Date, each of Rotmans and Vystar), and (ii) each
entity that, now or hereafter, is a Guarantor and/or executes and delivers to
Lender any Security Instrument pursuant to the terms and conditions of this
Agreement or any other of the Loan Documents (including, without limitation,
pursuant to Section 6.3 hereof).

 



6

 

 

1.34       “Cost and Expense” and “Costs and Expenses” mean, both individually
and/or collectively as the context may require, any and all reasonable fees, and
any and all costs, expenses, disbursements, charges, taxes and assessments
(including, without limitation, the out-of-pocket costs, disbursements and
expenses, and the reasonable fees, of or by employed or third-party attorneys,
paralegals and law clerks), directly or indirectly related or incidental to, or
arising or incurred or charged as a consequence of, the specified matter, item,
Person, property, event, circumstance, action or thing in connection with, or in
the context in, which such phrase is used or appears. For the avoidance of
doubt, as used herein and in all other of the Loan Documents, the defined terms
“Cost and Expense” and/or “Costs and Expenses” shall, in each instance in which
any such terms appear, and in all events, be deemed to be immediately prefaced
with the word “reasonable”, even if any such instance(s) in any such Loan
Documents do not explicitly so provide, state or specify. The immediately
preceding sentence shall be deemed incorporated into Section 11.11 hereof by
this reference.

 

1.35       “Debt Service Coverage Ratio” means, for, during and with respect to
any specified period being tested by Lender (as may be further specified in
Section 6.5), the ratio obtained by dividing (A) by (B): (A) the EBIDA of
Borrower, less Distributions made by Borrower; divided by (B) Borrower’s Current
Maturity of Long-Term Debt, plus Interest Expense of Borrower.

 

1.36       “Debtor Relief Laws” means, collectively, the Bankruptcy Code and all
other liquidation, conservatorship, moratorium, receivership, insolvency,
rearrangement, reorganization or similar debtor relief laws of the United
States, or of any state or commonwealth or other applicable domestic or foreign
jurisdiction(s), in effect and as amended from time to time.

 

1.37       “Default Rate” means, as of the specified time or period in question,
and subject in all events to the provisions of Section 2.9, the highest
then-applicable “Default Rate”, as that term is defined in the Note (and such
defined term and its meaning are incorporated into this Section 1.37 by this
reference), unless the context shall otherwise require or specify.

 

1.38       “Disclosed Litigation” has the meaning given to such term in Section
5.7.

 

1.39       “Disposition” or “Dispose” means the sale, conveyance, transfer,
assignment, license, lease, abandonment or other disposition (whether in one
transaction or in a series of transactions, and including any sale and leaseback
transaction) of any property or assets (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

1.40       “Distributions” collectively means, at or for any applicable or
specified time or period with respect to Borrower (or, as the case may be, any
other Corporate Obligor), all amounts paid or payable (without duplication) as
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, owner withdrawals, income, interest, profits and other
property, interests (debt or equity), proceeds and/or owner withdrawals
(including, without limitation, as a result of a split, revision,
reclassification or other like change of any Equity Interests in, of and/or
owned by Borrower or such Corporate Obligor), and includes any purchase,
redemption or other retirement of any stock or other Equity Interests directly
or indirectly through a Subsidiary or otherwise, and includes return of capital
to shareholders, partners, members or other Equity Interest holders.

 



7

 

 

1.41       “Drawing” has the meaning given to such term in Section 3.7.5.

 

1.42       “EBIDA” means, as to any specified Person, and for any specified
period, the aggregate sum of such Person’s net income (or loss) from continuing
operations before Interest Expense, depreciation, amortization and other
non-cash items, in each case for such specified period, computed and calculated
in accordance with GAAP.

 

1.43       “Effective Date” has the meaning given to such term in the preamble
to this Agreement.

 

1.44       “Eligible Inventory” means any and all inventory of Borrower which
meets all of the requirements set forth below in this Section 1.44. Inventory
that is at any time Eligible Inventory, but which subsequently fails to meet any
of the foregoing requirements, shall forthwith cease to be Eligible Inventory
until such time as it again meets the criteria for Eligible Inventory. Eligible
Inventory shall be discounted by the percentages or amounts reserved against
inventory as set forth in Borrower’s then-most recent financial statements, as
delivered to Lender from time to time in accordance with this Agreement. The
requirements for inventory to qualify as “Eligible Inventory” hereunder are that
such inventory:

 

1.44.1 is subject to a perfected, First Priority Lien in favor of Lender, and
not subject to any other assignment, claim and/or other Lien (other than
Permitted Liens) that is superior to the Liens in favor of Lender created by or
pursuant to any one or more of the Security Instruments;

 

1.44.2 is (i) salable, (ii) not “work-in-progress” inventory, and (iii) not
supply items, packaging and/or any other similar materials;

 

1.44.3 is in the possession and control of Borrower and is stored and held in
facilities owned by Borrower or, if such facilities are not so owned, Lender is
in possession of and has rights under a collateral access agreement (and/or
instrument of similar title and effect) with respect thereto;

 

1.44.4 is not (i) produced in violation of the Labor Act, and (ii) subject to
the “hot goods” provisions contained in Sections 15(a)(1) and/or 12(a) of the
Labor Act;

 

1.44.5 is not subject to any agreement, license or Permit which would restrict
Lender’s ability to sell or otherwise dispose of such inventory;

 

1.44.6 is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the UCC;

 

1.44.7 is (i) not “in transit” to Borrower unless such inventory is (A) fully
insured, and (B) certified by Borrower as being “in transit”; or (ii) not held
by Borrower on consignment;

 

1.44.8 is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such inventory;

 

1.44.9 is not inventory reported as being ‘not available for sale’ on any
inventory report of Borrower due to the damage of such inventory or otherwise;
and

 

1.44.10 is not of a type such that it would create or result in a breach in any
material respect any of the representations, warranties or covenants pertaining
to inventory set forth in this Agreement or any other Loan Document.

 

1.45       “Environmental Laws” means, both individually and/or collectively as
the context may require, any and all federal, state, foreign, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) as now or may at any time hereafter be in effect, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or, to the extent relating to exposure to substances that are
harmful or detrimental to the environment, or human health or safety.

 



8

 

 

1.46       “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership, profit or beneficial interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership, profit or beneficial interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, profit or beneficial interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or other beneficial interests
in such Person (including partnership, membership or trust interests therein),
whether voting or nonvoting, certificated or uncertificated, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

 

1.47       “ERISA” means the Employee Retirement Income Security Act of 1974
(Pub. L. 93–406, 88 Stat. 829, enacted September 2, 1974, codified in part at 29
U.S.C. §§ 1001 et seq.), as amended from time to time.

 

1.48       “ERISA Affiliate” means an entity, whether or not incorporated, that
is under common control with all or any part of Borrower within the meaning of
§4001 of ERISA, or is part of a group that includes all or any part of Borrower
and which is treated as a single employer under §414 of the Code.

 

1.49       “Event of Default” has the meaning given to such term in Section 8.1;
provided that it is understood and agreed that such term and its use, meaning
and interpretation, for purposes hereof and any and all other Loan Documents, is
subject to the provisions of Section 8.2 below; and provided further that any
defined term in any other Loan Document, the definition for which now or
hereafter expressly references or incorporates the definition and/or meaning of
“Event of Default” as provided by or defined in this Agreement, is and shall be
likewise subject to the provisions of Section 8.2 hereof by this reference.

 

1.50       “Exchange Act” means the Securities Exchange Act of 1934, or any
successor federal statute, and the rules and regulations of the SEC (or, as the
case may be, any other Governmental Authority) thereunder, as the same may be
amended from time to time.

 

1.51       “Existing Debt Documents” has the meaning given to such term in
Paragraph B of the Recitals.

 

1.52       “Face Amount” when used or appearing herein and/or in any other of
the Loan Documents in the context of, or otherwise in conjunction with:

 

1.52.1 any specified instrument or promissory note (as such terms are
respectively defined in UCC §9-102 for all purposes hereof, and irrespective of
the negotiability of the same; and including, without limitation, the Note),
means the aggregate, maximum, principal, face amount of all of the proceeds of
any loan, credit facility, credit accommodation and/or other extension or credit
(regardless of any then- outstanding balance of all or any portion of such
principal, and whether or not then due, unless otherwise expressly specified in
such context) as stated on, and/or as stated within or by or otherwise pursuant
to the express terms and conditions of, such specified promissory note or
instrument (in each case as such specified promissory note or instrument may be
amended, restated, supplemented and/or otherwise modified from time to time; and
including, in the case of the Note, but without limitation, pursuant to Section
8.11 thereof); and/or

 



9

 

 

1.52.2 any specified loan, credit facility (including, without limitation, the
Loan), credit accommodation and/or other specified extension of credit that is
evidenced by any promissory note or instrument (irrespective of the
negotiability thereof), means the aggregate, maximum, principal, face amount of
all of the proceeds of such specified loan, credit facility, credit
accommodation and/or other specified extension of credit (regardless of any
then-outstanding balance of all or any portion of such principal, and whether or
not then due, unless otherwise expressly specified in such context) as stated
on, and/or as stated within or by or otherwise pursuant to the express terms and
conditions of, such promissory note or instrument (as such promissory note or
instrument may be amended, restated, supplemented, and/or otherwise modified
from time to time).

 

1.53       “First Priority” has the meaning ascribed to such term in the
Security Agreement, and such defined term and its respective meaning therein are
incorporated into this Agreement by this reference.

 

1.54       “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; and, in case of any Obligor,
with only such modifications thereto upon Lender’s express prior written
consent.

 

1.55       “Governmental Authority” means, individually and/or collectively as
the context may require, any (i) supra-national, federal, state or local
government or political subdivision or body, or public instrumentality, thereof,
(ii) court, tribunal, agency, department, commission, arbitrator, board, bureau,
instrumentality or other governmental authority of the United States of America
or of any other country, or domestic or foreign state, province, commonwealth,
city, county, municipality, territory, protectorate or possession, or (iii) any
self-regulated organization or other non-governmental regulatory authority or
quasi- governmental authority of any jurisdiction (to the extent that the rules,
regulations, orders or directives thereof have the force of law), and/or (iv)
other Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (which have the force or
effect of law) and having jurisdiction over the Person, matters, circumstances,
property, items and/or other things in question.

 

1.56       “Governmental Charges” has the meaning given to such term in Section
2.8.

 

1.57       “Guarantor” and “Guarantors” mean, both individually and/or
collectively as the context may require, and jointly and severally, any one or
more Persons that, at any time or times (whether now or hereafter), execute and
deliver to Lender a Guaranty for all or any part of the Obligations (subject to
the terms and conditions of any such Person’s respective Guaranty), including,
without limitation, each Personal Guarantor and/or other Obligor, and each
Subsidiary that now or hereafter delivers a Guaranty to Lender in accordance
with this Agreement (including, without limitation, under the provisions of
Section 6.3.3 below) and/or any other of the Loan Documents.

 

1.58       “Guaranty” and “Guaranties” mean, both individually and/or
collectively as the context may require, with respect to any one or more
Guarantors, a duly authorized and executed “guaranty” (and/or any other
agreement, instrument or other document of like import, or of similar title ,
including, without limitation, any “Guarantee”, “Unconditional Guarantee”,
“Unlimited Guaranty” “Completion and Indemnity Guaranty”, “Personal Guaranty” or
“Corporate Guaranty”), pursuant to which such Guarantor has unconditionally
guaranteed, jointly and severally with each other Guarantor, the Indefeasible
Satisfaction of all Obligations (except as may be otherwise expressly set forth
or limited in or by any such agreement, instrument or other document), in each
case as the same may be amended, restated, supplemented, renewed, reaffirmed,
ratified and/or otherwise modified from time to time.

 



10

 

 

1.59       “Hazardous Materials” means, both individually and/or collectively as
the context may require, (i) any gasoline, petroleum or petroleum products or
by-products, radioactive materials, friable asbestos or asbestos-containing
materials, urea-formaldehyde insulation, polychlorinated biphenyls and radon
gas, and (ii) any other chemicals, materials or substances designated,
classified or regulated as hazardous or toxic or as a pollutant or contaminant
under any Environmental Law.

 

1.60       “HazMat Agreement” means that certain Hazardous Materials Indemnity
Agreement, dated as of the Effective Date, jointly and severally made by the
Obligors to, in favor and for the benefit of Lender, as the same may from time
to time be amended, restated and/or otherwise modified.

 

1.61       “Hedging Contracts” means any foreign exchange contract, currency
swap agreement, futures contract, commodities hedge agreement, interest rate
protection agreement, option agreement, interest rate future, swap, cap or
collar agreement, or any other similar hedging agreement or arrangement entered
into by a Person in the ordinary course of business.

 

1.62       “Indebtedness” means, as to any Person (without duplication): (i)
such Person’s indebtedness, obligations or liabilities, whether sole, joint or
several, matured or unmatured, liquidated or unliquidated, direct or contingent,
and whether now existing or hereafter arising, for with respect to borrowed
money; (ii) obligations of such Person representing the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business; and, in case of any Corporate Obligor, subject to the terms
and conditions of the Loan Documents), and all monetary obligations under any
leasing or similar arrangement (including Capital Lease Obligations) which, in
accordance with GAAP, would be classified as a “capital lease” or “capitalized
lease”; (iii) such Person’s obligations created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property); (iv) such Person’s obligations, contingent or otherwise, that
are evidenced by, pursuant to or in respect of bonds, notes, debentures,
acceptances, bankers’ acceptances, letters of credit or similar instruments; (v)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person or any warrants, rights or options to acquire such Equity Interests,
valued, in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (vi) such Person’s obligations and indebtedness under any Hedging
Contract or Banking Service Agreement; (vii) all repurchase obligations or
liabilities of such Person with respect to accounts or notes receivable sold by
such Person; (viii) all indebtedness or obligations which would be classified in
accordance with GAAP as liabilities on a balance sheet of such Person (or to
which reference should be made in any footnotes thereto); and (ix) all
indebtedness, liabilities and other obligations referred to in this Section 1.62
secured by (or for which the holder thereof has an existing right, contingent or
otherwise, to be secured by) any Lien on any property (including accounts and
contract rights) owned by such Person, or payable out of the proceeds or
production from any property of such Person, even though such Person has not
assumed or become liable for the payment thereof.

 

1.63       “Indefeasible Satisfaction”, “Indefeasibly Satisfy” or “Indefeasibly
Satisfied” mean, in each instance or circumstance in which such term is used or
appears (including the use or appearance of any correlative meanings or
participles, or past or present tense forms, thereof) with respect to any
specified liabilities, obligations or Indebtedness of a Person (including, in
the case of any Obligors, any Indebtedness constituting all or any part of the
Obligations), the irrevocable and indefeasible cash payment and performance, in
full, of all such liabilities, obligations or Indebtedness, and which payment is
not subject to avoidance, rescission, set-aside, invalidation or challenge as a
preference in any Insolvency Proceeding that has been commenced at or within
ninety-one (91) days of the time such payment has been made. Nothing in this
Section 1.63 shall limit or vitiate the provisions of Section 11.6.

 

1.64       “Indemnified Party” means, individually and/or collectively as the
context may require, each and all of: (i) Lender, Lender’s Subsidiaries and
Lender’s Affiliates, and each and all of the respective parent, sister and
holding companies the foregoing (if any, and whether now or hereafter existing);
and (ii) the respective shareholders, officers, directors, members, managers,
partners, trustees, principals, corporators, owners, employees, Affiliates,
attorneys, accountants, representatives, consultants, family members, engineers,
agents, receivers, successors and assigns of, for, appointed or engaged by, or
otherwise related to, any one or more of the Persons identified in or
contemplated by this Section 1.64.

 



11

 

 

1.65       “Insolvency Event” and “Insolvency Proceeding” mean, individually
and/or collectively as the context may require or specify, the occurrence of any
one or more of the following with respect to any specified Person: (i) the
commencement by such Person of a voluntary case concerning itself under any
Debtor Relief Laws; (ii) an involuntary case is commenced against such Person
under any Debtor Relief Laws and the petition is not controverted within ten
(10) days, or is not dismissed within sixty (60) days, after commencement of the
case; (iii) a custodian is appointed for, or takes charge of, all or
substantially all of the property or assets of such Person, or such Person
commences any other proceedings or takes any action under any Debtor Relief
Laws, or there is commenced against such Person any such proceeding which
remains un-dismissed for a period of sixty (60) days; (iv) the entrance of any
order of relief or other order approving any such case or proceeding
contemplated by any of the immediately preceding (i) – (iii) involving such
Person; (v) such Person is adjudicated insolvent or bankrupt under any Debtor
Relief Laws or otherwise; (vi) such Person suffers or consents to any
appointment of any custodian, receiver, interim receiver, receiver-manager,
trustee or liquidator or the like for it or any substantial part of its property
or assets which continues undischarged or un-stayed for a period of sixty (60)
days; (vii) such Person makes a general assignment for the benefit of creditors;
(viii) such Person shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due in the
ordinary course, or shall declare itself, or be declared by any Governmental
Authority, as no longer being Solvent; (ix) the calling, or sufferance by such
Person, of a meeting of the creditors of such Person to discuss such Person’s
financial difficulties or (actual or potential) insolvency, or the occurrence of
a meeting by such Person (or a representative thereof) with a formal or informal
committee of creditors of such Person to discuss the same; and/or (x) such
Person shall by any act (including by any partnership, limited liability
company, trust, corporate and/or other similar action) or failure to act,
consent to, approve of and/or acquiesce in any one or more of the things,
events, circumstances or matters contemplated above in this Section 1.65.

 

1.66       “Intellectual Property” means, both individually and/or collectively
as the context may require, any and all intellectual property, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, goodwill, technology, know-how and processes, all rights therein, and
all rights to sue at law or in equity for any past, present, or future
infringement, violation, misuse, misappropriation or other impairment thereof,
whether arising under Unites States, multinational or foreign laws or otherwise,
including the right to receive injunctive relief and all proceeds and damages
therefrom.

 

1.67       “Interest Expense” means, as to any specified Person, and for any
specified period, the aggregate sum of such Person’s ordinary, regular,
recurring and continuing expenditures for interest on all Indebtedness of such
Person, and for commitment fees, agency fees, facility fees, balance deficiency
fees and similar expenses incurred in connection with the incurrence of
Indebtedness, in each case computed and calculated in accordance with GAAP.

 

1.68       “Investments” has the meaning given to such term in Section 7.4.

 

1.69       “IRS” means the Internal Revenue Service of the United States of
America.

 

1.70       “June Accommodation” and “June COT” have the respective meanings
given to such terms in Section 11.25.1.

 

1.71       “Labor Act” means the U.S. Fair Labor Standards Act of 1938 (29
U.S.C. § 201 et seq.), as amended.

 



12

 

 

1.72       “Leasehold Assignment” means that certain Omnibus Collateral
Assignment of Leasehold Interests, dated as of March 3, 2014, made, executed,
granted and delivered to and in favor of Lender by Rotmans, together with any
and all exhibits, schedules and other addenda from time to time attached
thereto, as amended, restated, supplemented, reaffirmed, ratified and/or
modified from time to time.

 

1.73       “Lender” has the meaning given to such term in the preamble to this
Agreement.

 

1.74       “Letter of Credit” has the meaning given to such term in Section
3.7.1.

 

1.75       “Lien” means any mortgage, pledge, hypothecation, assignment (as
security), deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest, or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever having
substantially the same economic effect as any of the foregoing (including any
conditional sale or other title retention agreement and any capital lease).

 

1.76       “Loan” has the meaning given to such term in Section 3.1.

 

1.77       “Loan Documents” collectively means and includes this Agreement, the
Note, Guaranties, Security Instruments, HazMat Agreement, Compliance Agreement,
Leasehold Assignment (as amended hereby, pursuant and subject to Section 11.26
hereof), Subordination Agreements, Banking Service Agreements and all other
agreements, instruments, certificates or other documents now or hereafter
evidencing, securing, guaranteeing or otherwise referencing by context or
incorporation this Agreement, the Loan and/or the Obligations (or any part
thereof; and whether directly or indirectly), whether deliverable by any one or
more Obligors at or after the closing and the execution and delivery of the
documentation evidencing the Loan (the “Closing”), as any of the same may from
time to time be amended, restated, replaced, renewed, extended, supplemented,
consolidated, addended and/or otherwise modified, including, without limitation,
all of the documents, certificates, exhibits and schedules deliverable to Lender
as provided in (and/or attached to) this Agreement and/or any of the foregoing
agreements, instruments, certificates or other documents listed in this Section
1.77.

 

1.78       “Loan Parties” means Borrower and each Subsidiary of Borrower that is
a party to a Loan Document.

 

1.79       “Loan Proceeds” has the meaning given to such term in Section 2.3.

 

1.80       “Margin Securities” means, individually and/or collectively as the
context may require, any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System (12 C.F.R. Parts 221 and 224, as amended).

 

1.81       “Massachusetts” means The Commonwealth of Massachusetts.

 

1.82      “Material Adverse Change” and “Material Adverse Effect” both mean,
since any specified date or from any circumstances existing immediately prior to
the happening of any specified event: (i) a material adverse change in, or a
material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of any Obligor; (ii) a material
impairment of the ability of the Obligors, collectively, to perform any of their
respective Obligations under any of the Loan Documents; or (iii) a material
adverse effect on: (A) any material portion of the Collateral (including,
without limitation, any Mortgaged Property); (B) the legality, validity, binding
effect or enforceability against any Obligor of any of the Loan Documents; (C)
the perfection or priority (subject to Permitted Liens) of any Lien granted to
Lender under any Loan Document; or (D) the rights or remedies of Lender under
any Loan Document. For purposes of determining whether any of the foregoing
changes, effects, impairments, or other events have occurred, such determination
shall be made by Lender, in its sole, but reasonably exercised, discretion, and
in the exercise of commercial good faith.

 



13

 

 

1.83       “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

 

1.84      “Mortgage” and “Mortgages” both mean, individually and/or collectively
as the context may require, any one or more or all of the Mortgage, Assignment
of Leases and Rents, Security Agreement, Financing Statement and Fixture Filings
made by Borrower or any other Obligor in favor of Lender (including, without
limitation, on the Effective Date, that certain Mortgage referenced in Section
1.18 above), as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time to the extent permitted under the Loan
Documents.

 

1.85      “Mortgaged Property” means, both individually and/or collectively as
the context may require, any one or more or all of the real properties listed on
Schedule 1.85, and as to all of which Lender shall be granted Liens pursuant to
the Mortgages. Each such Mortgaged Property is more particularly described in
“Exhibit A” to the applicable Mortgage granted to Lender that creates a Lien in
favor of Lender thereon.

 

1.86       “Multiemployer Plan” means a Plan which is a multiemployer plan as
defined in §4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

 

1.87      “Note” means that certain Revolving Demand Line of Credit Note, dated
as of the Effective Date, made and delivered by Borrower to the order of Lender,
as amended, restated, extended, renewed, supplemented, addended, replaced,
substituted and/or otherwise modified from time to time (including, without
limitation and as the case may be, pursuant and subject to Section 8.11.3
thereof). For the avoidance of doubt, the “Note”, as used herein and/or in any
other Loan Document (unless otherwise specified herein or therein), shall mean
the Note referred to and defined in the immediately preceding sentence, which,
pursuant to its express terms, amends and restates in its entirety that certain
“Demand Revolving Line of Credit Note” that (i) is referred to in Paragraph B of
the Recitals, (ii) evidences the Exiting RLOC, and (iii) will be stamped “paid”
and returned to Rotmans within ten (10) Business Days after the Effective Date.

 

1.88      “Obligations” is intended to be used in its most comprehensive sense
and collectively means and includes any and all Indebtedness, obligations,
liabilities and undertakings of Borrower and each and all of the other Obligors
to Lender or any Affiliate of Lender of whatever kind and description, whether
direct or indirect, absolute or contingent, primary or secondary, joint or
several, due or to become due, now existing or hereafter arising, and whether or
not evidenced by or arising under this Agreement or any other of the Loan
Documents, including, without limiting the generality of any of the foregoing:
(i) the principal of (and premium, if any) and interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy (or the occurrence
of any other Insolvency Event) at the rate provided for in any Loan Documents
and/or other documentation with respect thereto, irrespective of whether such
interest is an allowed claim in such petition or otherwise under applicable law)
on any Indebtedness of Borrower (and/or, as the case may be, any of the
Obligors) to Lender or any Affiliate of Lender; (ii) any such obligations
acquired or held (or to be acquired or held) by Lender or any Affiliate of
Lender for its own account or as agent for any other Person, and any obligations
to perform or refrain from performing actions; and (iii) all obligations to
reimburse Lender or any Affiliate of Lender for any Costs and Expenses incurred
in connection with all or any part of the Loan, the Loan Documents or any other
documents or obligations referred to in this Section 1.88, including, without
limitation, Costs and Expenses of attorneys, other professionals, consultants,
agents and representatives incurred in connection with (A) the preparation,
negotiation, administration, review, inspection, amendment, modification,
interpretation, syndication, swapping, development, participation, execution,
underwriting, servicing, realization, foreclosure, collection and/or enforcement
of all or any part of the Loan Documents, the Loan, any obligations or
liabilities referred to in this Section 1.88, and/or any security or Collateral
for all or any part thereof, (B) any proceeding brought, or threatened, to
enforce payment of all or any part of any obligations referred to in this
Section 1.88, and/or (C) any Insolvency Proceeding affecting any Obligors and/or
any their respective Affiliates that affects or impairs in any manner (or could
be reasonably expected to affect or impair in any manner) the repayment of all
or any part of the Loan, or the payment or performance of any other obligations
hereinabove referred to in this Section 1.88.

 



14

 

 

1.89      “Obligor” and “Obligors” mean, both individually and/or collectively
as the context may require, and jointly and severally, any one or more, or all,
of: (i) Borrower; (ii) the Guarantors (whether now or at any time hereafter
existing; including, without limitation, any and all Personal Guarantors); and
(iii) any and all sureties, endorsers or other Persons (whether now or hereafter
existing) who are now or at any time hereafter become directly or indirectly
liable for, and/or who now or at any time hereafter grant any one or more Liens
to (or in favor or for the benefit of) Lender or any Affiliate of Lender under
any Security Instrument to secure, the Indefeasible satisfaction (and/or any
other payment or performance) of the Obligations or any part thereof.

 

1.90       “Obligor Financial Statements” has the meaning given to such term in
Section 5.21.3.

 

1.91       “OFAC” means the Office of Foreign Assets Control, United States
Department of the Treasury and any successor organization thereto (as the case
may be).

 

1.92       “Operating Account” means, unless the context otherwise requires or
specifies, the primary operating and depository account of Borrower or, as the
case may be, any other Corporate Obligor, as further referenced in Section 4.1.

 

1.93       “OSHA” means The Occupational Safety and Health Act of 1970 (29
U.S.C. § 651 et seq.), as amended.

 

1.94       “OTC Market” has the meaning given to such term in Section 1.108.

 

1.95       “Overadvance” has the meaning given to such term in Section 3.8.

 

1.96       “Party” and “Parties” have the meanings given to such terms in the
preamble hereto.

 

1.97       “Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56, signed into law October 26, 2001), as
amended, restated, supplemented, replaced and/or modified from time to time.

 

1.98       “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor thereto).

 

1.99       “Perfection Certificate” has the meaning ascribed to such term in the
Security Agreement, and such defined term and its meaning are incorporated
herein by this reference; provided, however that any reference to the
“Perfection Certificate” of any specified Person at any time contained within
this Agreement or in any other of the Loan Documents shall, in each instance and
as of such time, mean and refer to such specified Person’s Perfection
Certificate, as amended, restated, supplemented, addended and/or otherwise
modified.

 

1.100      “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 



15

 

 

1.101       “Permitted Acquisitions” means the purchase or acquisition (whether
in one or a series of related transactions) by any Person of (i) more than fifty
percent (50.00%) of the Equity Interests with ordinary voting power of another
Person, or (ii) all or substantially all of the assets (other than Equity
Interests) of another Person or division or line of business or business unit of
another Person, whether or not involving a merger or consolidation with such
Person, provided that, in the case of Borrower and/or any Subsidiary: (A) at the
time thereof and after giving effect thereto, no Event of Default that has not
been waived by Lender (in accordance with the provisions of Section 10.2.1
below) shall have occurred, nor would any Event of Default result from such
acquisition or purchase; (B) the aggregate amount of the consideration (or, in
the case of consideration consisting of assets, the fair market value of the
assets) paid by Borrower and its Subsidiaries shall not exceed $1,000,000.00 on
a cumulative basis for all such acquisitions or purchases subsequent to the
Effective Date (excluding consideration payable by Borrower solely in its Equity
Interests); (C) Borrower would be in compliance with all of its Ratio Covenants
for the most recent calculation or testing period and as of the last day
thereof, if such acquisition or purchase had been completed on the first day of
such calculation or testing period; (D) not less than ten (10) Business Days’
prior to the closing of such proposed acquisition, Borrower shall have delivered
to Lender a certificate of a Responsible Officer of Borrower setting forth in
reasonable detail calculations demonstrating compliance with the conditions set
forth in the preceding clauses (B) and (C), together with a Bringdown
Certificate and (so-called) ‘execution-ready’ copies of all agreements,
instruments and other documents evidencing or relating to, or otherwise
intending to consummate, such Permitted Acquisition for Lender’s and its
counsel’s review at Borrower’s sole Cost and Expense; and (E) such acquisition
or purchase is consummated on a non-hostile basis.

 

1.102       “Permitted Liens” means, collectively, the following:

 

1.102.1 liens for taxes, assessments or similar charges, incurred in the
ordinary course of business, that are not yet due and payable or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which Borrower (or other Obligor, as the case may be) shall, if appropriate
under GAAP, have set aside on its books and records adequate reserves;

 

1.102.2 pledges or deposits made in the ordinary course of business to secure
(i) payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs; (ii) the performance of bids, tenders or
contracts (other than for the repayment of borrowed money); (iii) indemnity,
performance or other similar bonds for the performance of bids, tenders or
contracts (other than for the repayment of borrowed money); (iv) statutory
obligations or surety or appeal bonds; or (v) indemnity, performance or other
similar bonds in the ordinary course of business;

 

1.102.3 liens of mechanics, materialmen, warehousemen, carriers or other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue in accordance with the payment terms thereof
(but in no event longer than sixty (60) days), or the validity of which is being
contested in good faith by appropriate proceedings, and for which Borrower (or
such other Obligor, as the context may provide or require) shall, if appropriate
under GAAP—and, in any event, subject to the terms and conditions of the
Security Instruments—have set aside on its books and records adequate reserves;

 

1.102.4 easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not material in amount and which do not materially
detract from the value of the affected property or interfere materially with the
ordinary conduct of business of Borrower (or such other Obligor, as the case may
be) or any of its Subsidiaries;

 

1.102.5 to the extent such transactions create a Lien thereunder, liens in favor
of lessors securing operating leases or sale and leaseback transactions, in each
case only and to the extent such operating leases or sale and leaseback
transactions are permitted under the terms of this Agreement, or which are
otherwise now or hereafter consented to in writing by Lender (such consent not
to be unreasonably withheld or delayed);

 



16

 

 

1.102.6 any Lien existing on any property or assets prior to the acquisition
thereof by Borrower (or such other Obligor, as the case may be) or any of its
Subsidiaries or existing on any property or assets of any Person that becomes a
Subsidiary of Borrower (or such other Obligor, as the case may be) or any of its
Subsidiaries after the Effective Date prior to the time such Person becomes a
Subsidiary of Borrower (or such other Obligor, as the case may be) or any of its
Subsidiaries; provided that: (i) such Lien is not created in contemplation of,
or in connection with, such acquisition or such Person becoming a Subsidiary, as
the case may be; (ii) such Lien shall apply to the same category, type and scope
of assets; and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, refunding, extension,
renewal or replacement thereof that does not increase the outstanding principal
amount thereof plus any accrued interest, premium, fee and reasonable and
documented out-of-pocket expenses payable in connection with any such
refinancing, refunding, extension, renewal or replacement;

 

1.102.7 any and all now or hereafter Liens in favor of Lender or any Affiliate
of Lender;

 

1.102.8 Liens (i) specified on Exhibit A, as it may be amended from time to time
in accordance herewith; and/or (ii) which have been both disclosed in writing by
Borrower (or such other Obligor, as the case may be) to Lender, and expressly
permitted to exist in a writing by an officer of Lender; and

 

1.102.9 subject to the terms and conditions of the Loan Documents, purchase
money security interests (each individually, a “PMSI”, and collectively,
“PMSIs”) on any hereafter acquired asset(s) incurred by Borrower (or other
Corporate Obligor, as the context may provide) in connection with any
conditional sale or other title retention agreement or a financing lease;
provided, however, that, except as otherwise now or hereafter consented to in
writing by Lender (such consent, in each case, not to be unreasonably withheld,
conditioned or delayed, but, in any event, granted, withheld and/or conditioned
in Lender’s sole but reasonable discretion and in the exercise of commercial
good faith): (i) such PMSIs granted to acquire such assets do not secure not
more than eighty percent (80.00%) of the purchase price thereof; (ii) the
acquisition of any such assets does not violate the provisions of this Agreement
or any other of the Loan Documents; (iii) the acquisition of any such assets is
made by Borrower (or other Obligor, as the case may be) in the ordinary course
of Borrower’s (or other Obligor’s, as the case may be) business as conducted on
the Effective Date; (iv) any PMSI on any such assets attaches to such assets
concurrently, or within thirty (30) days after, the acquisition thereof; (v)
each such PMSI shall attach only to the assets (and applicable proceeds) so
acquired, or is a PMSI incurred in connection with the construction or
improvement of fixed or capital assets (e.g., Capital Expenditures); and (vi)
the total obligations secured by any such PMSIs shall not secure more than One
Hundred Thousand and 00/100 Dollars ($100,000.00) in the aggregate.

 

1.103      “Person” means, individually and/or collectively as the context may
require or otherwise specify, any: (i) individual or so-called ‘natural person’;
(ii) sole proprietorship; (iii) limited liability company, limited company,
holding company or any other kind of company; (iv) corporation, unlimited
corporation, nonprofit corporation, municipal corporation or any other kind of
corporation; (v) general partnership, limited partnership, limited liability
partnership or any other kind of partnership; (vi) joint stock association,
association or any other kind of association or any cooperative; (vii)
Governmental Authority; (viii) trust, business trust, statutory trust, realty
trust, real estate investment trust or any other kind of trust; (ix) estate of
any kind (including in any Insolvency Proceeding); or (x) other entity,
organization or association of any kind or nature; and in the case of any of the
immediately preceding subclauses (i) – (x), whether created by or pursuant to
statute, common law or otherwise.

 

1.104      “Personal Guarantor” and “Personal Guarantors” mean, both
individually and/or collectively as the context may require, and jointly and
severally, any and all of: (i) Steven Rotman, an individual and natural person,
and an Affiliate of each of the other Obligors; and (ii) any one or more other
natural persons from time to time (whether now or hereafter) executing and
delivering to Lender a Guaranty.

 



17

 

 

1.105      “Plan” means, at any one time, any “employee benefit plan” that is
covered by ERISA and in respect of which Borrower or an ERISA Affiliate is (or,
if such plan were terminated at such time, would under §4062 or §4069 of ERISA
be deemed to be) an “employer” as defined in §3(5) of ERISA.

 

1.106       “PMSI” has the meaning given to such term in Section 1.102.9.

 

1.107       “Primary Market” has the meaning given to such term in Section
1.108.

 

1.108       “Principal Trading Market” means the OTC Bulletin Board (it being
understood that as used herein “OTC Bulletin Board” shall also mean any
successor or comparable market quotation system or exchange to the OTC Bulletin
Board, or any other over-the-counter market or exchange on which securities that
have been assigned a ticker symbol by the Financial Industry Regulatory
Authority in the United States of America are traded, such as the OTCQB operated
by the OTC Markets Group, Inc. (individually or collectively, as the context may
require, “OTC Market”)); provided, however, that in the event that Vystar’s
Common Stock is ever listed or traded on the (i) Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, NYSE MKT LLC, the New
York Stock Exchange or the NYSE Amex, or (ii) any of the respective successors
or replacements to the exchanges and markets referenced in the immediately
preceding clause (i), respectively (the markets and exchanges referenced in the
immediately preceding clauses (i) – (ii), individually or collectively, as the
context may require, the “Primary Market”), then the “Principal Trading Market”
shall, for purposes hereof, mean the Primary Market on which Vystar’s common
stock is then listed or traded.

 

1.109       “Projections” has the meaning given to such term in Section 5.20.

 

1.110       “Property” and “Properties” mean, both individually and/or
collectively as the context may require or specify, any and all leasehold
interests or fee simple interests (as case may be) in any real property at, upon
or within which Borrower or any other Corporate Obligor, and/or any of Corporate
Obligors’ respective Subsidiaries, operates or conducts all or any part of its
business, or otherwise maintains all or any part of its facilities or any
Collateral.

 

1.111       “Protective Advance” has the meaning given to such term in Section
3.9.

 

1.112       “Purpose” has the meaning given to such term in Paragraph H of the
Recitals.

 

1.113       “Ratio Covenants” has the meaning given to such term in Section 6.5.

 

1.114       “Re-IPO” means, at any time after the Effective Date, the sooner to
occur of the following: (i) the closing and/or consummation of any transaction
(or series of transactions) entered into or acquiesced in by any Corporate
Obligors and/or any of their respective Affiliates, the effect of which directly
causes or results (upon such closing and/or consummation or otherwise
substantially contemporaneously therewith) in the initial listing or trading of
any of Vystar’s common stock or other Equity Interests on any Primary Market,
irrespective of whether any such transaction (or series of transactions) is
planned or contemplated by Borrower, any other of the Obligors and/or any of the
Obligors’ respective Affiliates on the Effective Date; or (ii) any Obligors’ or
any of their Affiliates’ respective receipt of any letter or other communication
from any Primary Market in which it is confirmed on behalf of the board of
directors and/or other management authority of such Primary Market that it has
authorized the listing of any of Vystar’s common stock or other Equity Interests
on such Primary Market.

 



18

 

 

1.115       “Re-IPO Documents” means, individually and/or collectively as the
context may require, any and all agreements, contracts, instruments or other
documents (including, without limitation, to which any investment bank is a
party, and any engagement letters, letters of intent, agency letters or
agreements, prospectuses, underwriting agreements and/or side letters) made,
executed, authorized and/or entered into (or, as the case may be or context may
require, to be made, executed, authorized and/or entered into) by any Corporate
Obligor and/or Subsidiary thereof that directly or indirectly relates to any
Re-IPO (if any) and/or any transaction (or series of transactions) which, upon
the closing or consummation thereof, would or does effectuate or cause the same,
together with any and all exhibits, schedules and other addenda from time to
time attached thereto, as any such agreements, contracts, instruments or other
documents are amended, restated, supplemented, addended and/or otherwise
modified from time to time.

 

1.116       “Recitals” has the meaning given to such term in the last paragraph
on Page 2 of this Agreement.

 

1.117       “Regulation GG” means the Unlawful Internet Gambling Enforcement Act
of 2006 (12 C.F.R. 233 et seq.; enacted as Title VIII of the Security and
Accountability For Every Port Act of 2008 (Pub. L. No. 109–347, 120 Stat. 1884),
and codified at 31 U.S.C. §§5361–5367, as amended.

 

1.118       “Release” means, individually and/or collectively as the context may
require or specify, any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, storing, escaping, leaching, dumping, discarding,
burying, abandoning or disposing any Hazardous Materials into the environment.

 

1.119       “Reportable Event” means, individually and/or collectively as the
context may require or specify, any one or more of the events set forth in
§4043(c) of ERISA, other than those events as to which the thirty (30) day
notice period is waived as provided in 29 U.S.C. § 1343 et seq.

 

1.120       “Requirements of Law” means, as to any Person, and both individually
and/or collectively as the context may require, any law (including any one or
more common laws), statute, ordinance, treaty, rule, regulation, order, decree,
judgment, writ, injunction, settlement agreement, requirement, directive or
determination or decision of or by any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property, or to which such Person or any of its property is otherwise subject or
bound by.

 

1.121       “Responsible Officer” means, with respect to any Person that is not
a natural person, the chief executive officer, president (or, as the context may
provide, the manager, general partner, trustee, executive director, legal
representative or executor) or chief financial officer of such Person; provided,
however, that that with respect to financial matters concerning any Corporate
Obligor (including, without limitation, any Borrowing Base Certificate), the
Responsible Officer shall be the chief financial officer or treasurer of such
Corporate Obligor.

 

1.122       “Restricted Payments” has the meaning given to such term in Section
7.3.

 

1.123       “Revolving Advance” means each advance of the proceeds of the Loan
requested by Borrower, and made by Lender, pursuant, subject to and in
accordance with the terms and conditions hereof; and “Aggregate Revolving
Advances” means, at any time, the aggregate outstanding principal amount of all
Revolving Advances made and advanced by Lender to Borrower hereunder.

 

1.124       “Rotman Family Notes” means, both individually and/or collectively
as the context may require, any and all now or hereafter existing promissory
notes (whether convertible or otherwise) and/or other instruments or documents
evidencing any Indebtedness of any Corporate Obligor or any of their respective
Subsidiaries to any one or more of (i) Steven Rotman, (ii) Bernard Rotman, (iii)
Barry Rotman, (iv) Gregory Rotman, or (v) Jamie Rotman; and all of which such
Indebtedness shall be or become Subordinated Indebtedness and, in each case, the
holder thereof shall enter into, execute and deliver a Subordination Agreement.

 



19

 

 

1.125       “Rotmans” has the meaning given to such term in the preamble.

 

1.126       “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

1.127       “Sanctions” means, sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (OFAC), U.S.
Department of State, United Nations Security Council or any other relevant
sanctions authority.

 

1.128       “SEC” means the Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).

 

1.129       “Securities Act” means the Securities Act of 1933, or any successor
federal statute, and the rules and regulations of the SEC (or, as the case may
be, any other Governmental Authority) thereunder, as the same may be amended
from time to time.

 

1.130       “Security Agreement” means that certain Security Agreement, dated as
of the Effective Date, by and between the Parties, pursuant to which Borrower
has granted one or more Liens to, and in favor and for the benefit of, Lender on
all of Borrower’s business assets and personal property, together with any and
all exhibits, schedules, supplements and/or other addenda now or at any time
hereafter attached thereto, in each case as amended, restated, reaffirmed,
ratified, supplemented and/or otherwise modified from time to time, including,
without limitation, as supplemented, addended and/or otherwise modified by any
one or more supplemental security agreements of any kind, and/or by any one or
more joinders or additional signature pages of any Guarantors or other Obligors,
thereto.

 

1.131       “Security Instruments” means, both individually and/or collectively
as the context may require: (i) any and all Mortgages; (ii) the Security
Agreement; and (iii) any and all agreements, instruments, mortgages, pledges,
hypothecations, assignments (whether collateral or otherwise) and/or other
documents now or hereafter executed and delivered by any one or more Obligors
(together with any and all exhibits, schedules, supplements and/or other addenda
thereto) that grant to, or create or establish in favor or for the benefit of,
Lender (and/or any Affiliate of Lender) any one or more now or hereafter
existing or arising Liens with respect to any real or personal property of any
such Obligor (whether tangible or intangible; including the Collateral), and
which secure the Obligations (or any part thereof, as may be more particularly
set forth therein), in each case as amended, restated, ratified, reaffirmed,
supplemented, addended, replaced, renewed, consolidated and/or otherwise
modified from time to time.

 

1.132       “Senior Funded Debt” means the aggregate Indebtedness of Borrower
for borrowed money, for the deferred purchase price of property not purchased on
ordinary trade terms, for Capital Lease Obligations and for other liabilities
evidenced by promissory notes or other instruments, but expressly excluding any
Indebtedness under the Rotman Family Notes or any other Subordinated
Indebtedness.

 

1.133       “Senior Funded Debt Ratio” means, for, during and with respect to
any specified period being tested by Lender (as may be further specified in
Section 6.5), the ratio obtained by dividing (A) by (B): (A) Senior Funded Debt;
divided by (B) the Tangible Capital Base of Borrower.

 

1.134       “Single Employer Plan” means any Plan that is covered by Title IV of
ERISA, other than a Multiemployer Plan.

 

1.135       “SNDA” has the meaning given to such term in Section 4.2.11.

 



20

 

 

1.136       “Solvent” means, with respect to any Person on a particular date,
that on such date (i) the present fair salable value of the property and assets
of such Person exceeds the debts and liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the property
and assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on its debts and other liabilities,
including contingent liabilities, as such debts and other liabilities become
absolute and matured, (iii) such Person does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts and liabilities,
including contingent liabilities, beyond its ability to pay such debts and
liabilities as they become absolute and matured, and (iv) such Person does not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

1.137       “Subordinated Indebtedness” means any and all Indebtedness of any
kind or nature that Borrower, any other Corporate Obligor and/or any of the
respective Subsidiaries owes to any Person other than Lender or any Affiliate of
Lender (whether now existing or hereafter created or incurred; and, in any case,
if permitted to exist by Lender in its sole discretion or otherwise expressly
permitted to exist pursuant to the terms and conditions hereof or any other of
the Loan Documents), the repayment of which (and any Liens securing such
repayment) is (or, at Lender’s option, exercisable in its sole but reasonable
discretion at any time upon Lender’s written notice to Borrower shall be)
subordinated to the Infeasible Satisfaction of the Obligations and, as the case
may be, to the priority of all Liens in favor of Lender securing the same,
pursuant to a written Subordination Agreement.

 

1.138       “Subordination Agreement” means, in each case, a written agreement
by and among Lender, the holder of any Subordinated Indebtedness and such
Corporate Obligors or their respective Subsidiaries so indebted to such holder,
in form and substance satisfactory to Lender in its sole discretion, pursuant to
which such Subordinated Indebtedness (and, as the case may be, any Liens
securing the repayment thereof) is subordinated to the Infeasible Satisfaction
of the Obligations and the priority of all Liens in favor of Lender securing
such Indefeasible Satisfaction.

 

1.139       “Subsidiary” as to any Person, means any corporation, partnership,
limited liability company, joint venture, trust or estate of or in which more
than fifty percent (50.00%) of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class of such corporation may have voting power upon the happening of a
contingency), (ii) the interest in the capital or profits of such partnership,
limited liability company or joint venture, or (iii) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of all or any part of the
Corporate Obligors.

 

1.140       “Tangible Capital Base” means for, during and with respect to any
specified period being tested by Lender (as may be further specified in Section
6.5), the aggregate sum of (A) minus (B): (A) Borrower’s stockholders’ equity in
Borrower and its Subsidiaries, plus any Subordinated Indebtedness permitted to
exist after the Closing by Lender, plus deferred tax liabilities, minus (B)
intangible assets (including, without limitation, unamortized product
developments costs, goodwill and other Intellectual Property, and unamortized
debt issuance costs), all as determined from the most recent Financial
Statements of Borrower delivered to Lender.

 

1.141       “Temporary Accommodation” has the meaning given to such term in
Section 11.25.2(a).

 

1.142       “Threat of Release” shall mean a substantial likelihood of a Release
which requires action to prevent and/or mitigate damage to the environment which
may result from such Release.

 



21

 

 

1.143       “UCC” has the respective meaning ascribed to such term in the
Security Agreement, and such term is incorporated herein by this reference.
Except as otherwise defined or indicated by the context herein, all terms which
are defined in the UCC shall have their respective meanings as used in Article 9
of the UCC; provided, however that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term has the meaning
specified in Article 9 of the UCC.

 

1.144       “unwaived” has the meaning given to such term in Section 8.2.

 

1.145       “USD” and “Dollars” each mean and refer to the lawful currency of
the United States of America; and any specified amount or sum prefaced with the
symbol “$” indicates that such amount or sum is denominated in USD.

 

1.146       “Vystar” has the meaning given to such term in the preamble.

 

1.147       “Vystar SEC Documents” has the meaning given to such term in Section
5.21.1.

 

2.GENERAL PROVISIONS.

 

2.1          Incorporation of Recitals. The Parties hereby agree that the
Recitals (including, without limitation, all defined terms and their respective
meanings set forth therein) are all expressly incorporated into this Agreement,
and made a part hereof, by this reference.

 

2.2          Accounting; GAAP. Any and all accounting terms used or referenced
in any Loan Document, which are not specifically or completely defined in such
Loan Document, shall, unless the context otherwise specifies, be construed in
accordance with GAAP. All financial statements and other financial data or
information submitted or furnished (or caused to submitted or furnished) by
Borrower (and/or any other Obligors) pursuant to any Loan Document shall, unless
otherwise therein expressly specified or required from time to time by Lender,
be prepared in conformity with GAAP.

 

2.3          The Note; Loan Proceeds; Loan Amount. Subject to the terms and
conditions of the Loan Documents, Lender will disburse and/or advance from one
or more of its offices in Massachusetts the proceeds of the Loan (such proceeds,
the “Loan Proceeds”) to or on behalf of Borrower in accordance the provisions
set forth in Article 3 below, and, in any event, a manner satisfactory to
Lender. The Parties agree that the Loan established by Lender under Section 3.1
below shall be evidenced by, and, at or as of any specified date or time, the
Face Amount thereof shall be as then-stated on or -provided by the terms and
conditions of, the Note (including, without limitation, such terms and
conditions in Section 8.11 thereof).

 

2.4          Interest on the Loan. Subject to the terms and conditions of the
Loan Documents (including, without limitation, Section 2.9 below), interest on
the Loan shall be (i) paid at the rate and in the manner, and shall be
calculated as more particularly, set forth in the Note; and (ii) calculated on
the basis of a 360-day year, counting the actual number of days elapsed.

 

2.5          Payments Under the Note. Borrower shall make timely payments under
the Note, as and when due, in accordance with the terms thereof. If the Note, or
any payment thereunder or under any other of the Loan Documents, becomes due on
a day which is not a Business Day, the due date of such Note or such payment
shall be extended to the next succeeding Business Day, and such extension of
time shall be included in computing interest and fees in connection with such
payment.

 

2.6          Statements of Amounts Due. Lender from time to time may send or
electronically transmit (or cause to be sent or electronically transmitted,
including through an automated system) to Borrower statements of amounts due
under the Note, each of which shall be considered correct and conclusively
binding on Borrower, absent manifest error, unless Borrower notifies Lender in
writing to the contrary within thirty (30) days after Borrower’s receipt of any
such statement that Borrower deems incorrect.

 



22

 

 

2.7          Automatic Payments; Authorization. In consideration of, and as an
inducement to Lender to make and extend, the Loan or any part thereof, Borrower
hereby: (i) expressly authorizes and grants the right to Lender, without
liability or obligation on Lender’s part (except in the event of Lender’s gross
negligence, fraud or willful misconduct), to debit from time to time from the
Operating Account (whether through an automated system, initiation of an ACH
debit or otherwise) the amount(s) of any one or more payments as and when due to
Lender by Borrower under the Note and/or under any other of the Loan Documents
(individually and collectively, “Automatic Payments”), irrespective of the
occurrence or non- occurrence of any Event of Default, and without limiting any
rights of setoff Lender may have under any Loan Documents; (ii) acknowledges and
agrees that if the funds in the Operating Account are insufficient to cover any
such Automatic Payment, Lender shall not be obligated in any way to advance
funds to cover any such deficiency; and (iii) acknowledges and agrees that at
any time, for any reason, Lender may voluntarily terminate Automatic Payments
without any liability or obligation on Lender’s part (except in the event of
Lender’s gross negligence, fraud or willful misconduct), and may thereafter
notify Borrower of such voluntary termination; provided, however, that any
failure of Lender to charge any Automatic Payments or to give Borrower any
notice of any such charge or voluntary termination, shall not affect the
absolute and unconditional obligation of Borrower to punctually pay all amounts
due under the Note and the other Loan Documents in accordance with their
respective terms. Lender may at Closing, and/or at any time(s) thereafter,
provide Borrower with an ‘automatic payment authorization form’ (or similarly
titled document) to further memorialize the agreements, consents and
authorizations made and granted under this Section 2.7; provided, however, that
any failure by any Party to provide, deliver, sign, countersign and/or return
any such form shall in no way whatsoever diminish any of the rights, powers and
remedies of Lender under this Agreement (including under this Section 2.7), the
Note and/or any other of the Loan Documents.

 

2.8          Governmental Charges. All payments made by any Obligor in
connection with any and all Obligations shall be made in cleared funds and in
immediately available USD, without any set-off or counterclaim on account of,
and free and clear of, and without withholding or deduction for, any taxes,
assessments, charges, levies, imports, duties, restrictions, conditions or
withholdings of any kind whatsoever that may be now or hereafter imposed thereon
by any Governmental Authorities (collectively, “Governmental Charges”). If any
payment made to Lender in connection with any of the Obligations is subject to
any such Governmental Charges, Borrower shall and hereby agrees to immediately
pay to Lender such additional amounts as are necessary to ensure receipt by
Lender of the full and entire amount which Lender would have otherwise received
but for the imposition of any such Governmental Charges. Borrower shall and
hereby agrees to, within thirty (30) days after Borrower making any payment to
any Governmental Authorities on account of the imposition of any Governmental
Charges, deliver to Lender written evidence reasonably satisfactory to Lender
that such Governmental Charges are paid in full.

 

2.9          Usury. All agreements between or among Lender and the Obligors are
hereby expressly limited so that in no circumstance, contingency or event
whatsoever, whether by reason of acceleration of maturity of any Indebtedness
constituting any part of the Obligations or otherwise, shall the amount of
interest paid or agreed to be paid to Lender for the use of any Loan Proceeds
(or otherwise in respect of any credit or other financial accommodations
extended under any Loan Documents) exceed the maximum amount permissible under
applicable law. For purposes of this Section 2.9 (only), the term “applicable
law” shall mean the law in effect in Massachusetts as of the Effective Date;
provided, however, that in the event there is a change in the law which results
in a higher permissible rate of interest, then the Note shall be governed by
such new law as of its effective date. If, under or from any circumstances
whatsoever, fulfillment of any provision of any of the Loan Documents shall, at
the time when performance of such provision shall be due, involve exceeding the
limit of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity; and, if
under or from any circumstances whatsoever Lender should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the
then-outstanding principal balance under the Note evidencing the obligation or
Indebtedness to be fulfilled or repaid, and not to the payment of interest. This
Section 2.9 shall control every other provision of, and shall be deemed
expressly incorporated, mutatis mutandis, into, any and all agreements between
or among any one or more of the Obligors and Lender.

 



23

 

 

2.10        Bringdown Certificate. At any time or times while any Obligations
are outstanding, Lender may in its sole but reasonable discretion require
Borrower to deliver to Lender a certificate (or similar document on Borrower’s
letterhead; each, a “Bringdown Certificate”), dated as of the date so specified
by Lender, signed by a Responsible Officer of Borrower, and certifying that as
of such date: (i) no Event of Default has occurred that has not been waived by
Lender, nor would any Event of Default result, and no event has occurred that,
but for the giving of notice or passage of time or both, would constitute an
Event of Default; (ii) no Material Adverse Change has occurred since the date of
the most recently-delivered (to Lender) financial statements of Borrower; (iii)
each of the representations and warranties contained in this Agreement and all
other of the Loan Documents is true and correct in all material respects (except
that any representation or warranty which by its express terms is made as of an
earlier date shall be true and correct as of such earlier date); (iv) Borrower
is in compliance with the covenants set forth in this Agreement and all other of
the Loan Documents, and is in compliance with all of its Contractual
Obligations, except where failure to comply could not reasonably be expected to
result in a Material Adverse Change; and (v) all of the Loan Documents remain in
full force and effect.

 

3.THE LOAN.

 

3.1        Establishment of the Loan. Subject to the terms and conditions of
this Agreement (expressly including, without limitation, Sections 3.5 and 11.25
hereof), the Note and all other of the Loan Documents, Lender hereby establishes
a revolving demand line of credit loan facility for the benefit of Borrower in
the Face Amount of the Note (the “Loan”; and which such Face Amount of such Loan
and the Note evidencing the same will be reduced, subject in any event to (and
in accordance with) the terms and conditions of Section 8.11 of the Note and
Section 11.25 below, and such reduction is hereby expressly acknowledged, agreed
to, confirmed and ratified by Borrower), and agrees to make Revolving Advances
of available, unadvanced Loan Proceeds to Borrower from time to time in such
amounts as Borrower may request in accordance with the terms and conditions
hereinbelow set forth, provided that: (i) Borrower shall have fully complied
with each and all of its covenants and agreements under the Loan Documents; (ii)
no Event of Default that has not been waived by Lender shall have occurred (nor
shall there exist any conditions or event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default); (iii) Borrower
shall have fully paid any and all charges then due to, and any and all then-
unreimbursed or unpaid Costs and Expenses incurred by, Lender or Lender’s
Affiliates, and/or their respective consultants, agents, attorneys and/or
representatives, in connection with all or any part of the Obligations and/or
any Collateral; (iv) Borrower and its Aggregate Revolving Advances hereunder
shall be in compliance with the Borrowing Base, and any such Revolving Advance
so requested by Borrower, when taken together with Aggregate Revolving Advances,
would not otherwise exceed the Borrowing Base; (v) no Overadvance shall exist
with respect to the Loan unless expressly permitted in writing by Lender (in
each instance); and (vi) Lender shall not have made DEMAND on the Note (in
accordance with the DEMAND character thereof).

 

3.2        Closing Costs Advance. Subject to the terms and conditions of this
Agreement, upon the written request of Borrower made prior to Closing submitted
together with a Borrowing Base Certificate, and provided that Borrower has
sufficient availability under the Loan and has not would not exceed the
Borrowing Base, Lender hereby agrees to make a single Revolving Advance to
Borrower at Closing to be used and applied by Borrower solely for
Lender-approved (in its sole but reasonable discretion) Costs and Expenses
incurred by Borrower directly in connection with the Closing and/or in relation
to the Purpose.

 



24

 

 

3.3           Revolving Nature of the Loan. The credit facility established
under Section 3.1 above is a revolving DEMAND line of credit facility such that,
subject to the limitations and provisions of such Section 3.1 and of Section
11.25 below, and the Obligors’ compliance with all of terms and conditions of
all Loan Documents to which they are a party (respectively), and prior to
occurrence of (i) Lender’s DEMAND on the Note (in accordance with the DEMAND
character thereof), or (ii) any Event of Default that is unwaived, Borrower may
borrow, repay and reborrow Revolving Advances. For the avoidance of doubt, and
notwithstanding anything in this Agreement or in any other of the Loan Documents
to the contrary, nothing contained herein or therein shall ever be construed to
permit or afford Borrower any right to request or obtain, nor in any way
whatsoever obligate Lender to make, disburse, fund or credit any Revolving
Advance after the occurrence of the immediately preceding subclauses (i) and/or
(ii).

 

3.4           Use of Revolving Advances; Security. Borrower shall and hereby
expressly agrees to use each Revolving Advance hereunder made by Lender only in
accordance with the Purpose. The repayment of the Aggregate Revolving Advances,
and all Indebtedness constituting and/or otherwise under the Loan and the
Obligations, shall be secured the Liens of the Security Instruments on a
cross-collateralized basis.

 

3.5           Borrowing Base. Notwithstanding anything herein or in any other
Loan Document to the contrary (including, without limitation, elsewhere in this
Article 3), Aggregate Revolving Advances made by Lender to Borrower in
accordance with this Agreement shall in all events be limited to the maximum sum
of (such sum collectively, the “Borrowing Base”):

 

(a)       fifty percent (50.00%) of Eligible Inventory.

 

3.6           Mechanics of Requesting and Funding Revolving Advances. Subject to
the terms and conditions of this Agreement, Lender will (i) make such Revolving
Advances as Borrower may request from time to time by reasonable same Business
Day written notice received by Lender, together with a Borrowing Base
Certificate, not later than 1:00 P.M. (Massachusetts time) of such Business Day;
and (ii) credit each such Revolving Advance so requested by Borrower to the
Operating Account of Borrower (or the applicable Borrower so requesting or
specified, as the case may be). Lender hereby expressly reserves the right in
its sole but reasonable discretion to at any time or times condition any one or
more Revolving Advances upon Borrower’s prior delivery to Lender of invoices,
statements, a Bringdown Certificate and/or any other information or
documentation contemplated by Section 6.4.4 below.

 

3.7           Letters of Credit.

 

3.7.1 Subject to, and upon, the terms and conditions of this Agreement and all
other of the Loan Documents, and provided that all of the conditions set forth
in subclauses (i) – (v) of Section 3.1 above are then-satisfied, Lender hereby
agrees, until demand on the Note and/or the occurrence of any Event of Default
which is not waived by Lender, to issue and/or otherwise facilitate for the
account and on behalf of Borrower one or more letters of credit (including,
without limitation, standby letters of credit, as the case may be from time to
time; each individually, a “Letter of Credit” and collectively, “Letters of
Credit”), with such Letters of Credit and any credit availability amounts set
forth therein to be determined on the basis of the unadvanced portions of the
Loan.

 

3.7.2 As a condition precedent to Lender’s obligation to issue any Letter of
Credit hereunder, Borrower shall pay to Lender any and all standard issuance
fees then in-effect (in accordance with any then-applicable policies and
procedures of Lender), and shall pay, on demand and in immediately available
funds, any and all other Costs and Expenses charged or incurred by Lender with
respect to any Letter of Credit. Any Costs and Expenses charged or incurred by
Lender shall: (i) be due and payable immediately upon demand therefor; (ii) bear
interest at the Default Rate from the date of Lender’s demand therefor until the
same is repaid to Lender in full; (iii) be a part of the Obligations; and (iv)
be secured on a cross-collateralized basis by the Liens of the Security
Instruments and the other Loan Documents.

 



25

 

 

3.7.3       Each Letter of Credit shall be in form and substance satisfactory to
Lender and in favor of beneficiaries that are satisfactory to Lender in its sole
but reasonable discretion. Lender hereby reserves the right to refuse, in its
sole but reasonable discretion, to issue a Letter of Credit (i) due to the
nature or the terms of any underlying transaction in connection with such
issuance; or (ii) in connection with any transaction where Lender, due to the
beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any Requirements of Law (including, without limitation, any
Anti-Terrorism Law) from issuing such Letter of Credit.

 

3.7.4       Borrower may request the issuance of Letters of Credit by reasonable
same Business Day written notice received by Lender, together with a Borrowing
Base Certificate, not later than 10:00 A.M. (Massachusetts time) of such
Business Day. Prior to the issuance of each Letter of Credit, but in no event
later than 10:00 A.M. (Massachusetts time) on the Business Day such Letter of
Credit is to be issued, Lender shall receive from Borrower Lender’s standard
form of application for issuance of a letter of credit with proper insertions,
duly executed by a Responsible Officer of Borrower.

 

3.7.5       Upon receipt from any beneficiary under a Letter of Credit of a
demand for payment under such Letter of Credit (each, a “Drawing”), Lender shall
provide Borrower with prompt notice of the same. Borrower hereby covenants and
agrees to immediately reimburse Lender, in full and in cash, for any and all
amounts paid by Lender pursuant to any Drawing; provided, however, that subject
to the terms and conditions hereof and the other Loan Documents, Lender shall
allow any such Drawing to constitute a Revolving Advance hereunder (provided
there are sufficient unadvanced portions of the Loan and the Borrowing Base is
not exceeded) and such Revolving Advance shall bear interest at the rate and in
the manner set forth in the Note.

 

3.7.6       Upon Lender making demand on the Note and/or the occurrence of any
Event of Default which is not waived by Lender in accordance herewith, no
Letters of Credit shall be issued and/or otherwise facilitated for and/or on
behalf of Borrower.

 

3.8           Overadvances. For the avoidance of doubt, it is the express
intention of the Parties that, at any one time outstanding, Aggregate Revolving
Advances shall not exceed the Face Amount of the Note; and if, at any time, any
excess shall for any reason whatsoever exist (such excess, in each instance,
“Overadvance”), the full amount of such Overadvance, together with all accrued
and unpaid interest thereon (which such interest the Parties hereby acknowledge
and agree shall accrue at the Default Rate set forth in the Note, pursuant and
subject to Section 4.4 thereof), shall be immediately due and payable to Lender,
without the necessity of further action of any kind on the part of Lender
(including, without limitation, notice, demand or presentment—all of which are
hereby expressly waived by Borrower to the maximum extent permitted by
Requirements of Law). In the event any Overadvance shall exist, Borrower hereby
agrees and acknowledges that Borrower shall in no event request, and Lender
shall not be under any obligation whatsoever to make, any further Revolving
Advances unless and until such Overadvance (and all such accrued interest
thereon) is fully repaid in accordance with this Section 3.8.

 

3.9           Protective Advances. Irrespective of whether all or any portion of
the Loan Proceeds have been advanced to or for the benefit of Borrower, Lender
may at any time or times, in Lender’s sole and absolute discretion, make (but
Lender shall not be obligated to make) any one or more advances or disbursements
(in each instance, a “Protective Advance”) to: (i) discharge any Liens at any
time levied or placed upon any Collateral (except for Permitted Liens), or to
prevent the same; (ii) pay for any Costs and Expenses incurred by Lender or
Lender’s Affiliates, attorneys agents and/or representatives in connection with
any maintenance and/or preservation of any Collateral, or the perfection of any
Liens thereon; and/or (iii) pay any applicable insurance premiums, and/or any
taxes or other Governmental Charges, in connection with any Obligations and/or
any maintenance, protection or preservation of the any Collateral. Any
Protective Advance made by Lender shall: (A) be due and payable immediately upon
demand therefor; (B) bear interest at the Default Rate from the date of Lender’s
demand therefor until the same is repaid to Lender in full; (C) be a part of the
Obligations; and (D) be secured on a cross-collateralized basis by the Liens of
the Security Instruments and the other Loan Documents.

 



 26

 

 

3.10           Legal Matters. At Lender’s option, and in its sole but reasonable
discretion, at the time or upon the occurrence of (i) any subsequent
disbursement or advance by Lender to be made after the Closing (if any;
including, without limitation, of any Revolving Advance and/or any Protective
Advance), (ii) any delivery or receipt of documentation and/or other information
by or from any Obligor required hereunder or under any other of the Loan
Documents from time to time, and/or (iii) any Event of Default, all legal
matters incidental thereto shall be subject to review by Lender’s legal counsel,
and the Costs and Expenses incurred by such legal counsel with respect to any
such review shall be the sole and exclusive obligation of Borrower, and the same
shall be paid in full by Borrower (A) in the case of the immediately preceding
subclause (i) or (ii) above, within ten (10) days after Lender’s demand
therefor; and (B) in the case of the immediately preceding subclause (iii)
above, immediately upon Lender’s written demand therefor.

 

4.             CONDITIONS PRECEDENT.

 

4.1       Operating Account. As a condition precedent to Lender furnishing any
Loan Proceeds and effectuating the Closing, to the extent not already
accomplished and in effect, each of Rotmans and Vystar shall, open and establish
their sole and exclusive Operating Accounts, respectively, with Lender on or
prior to the Effective Date.

 

4.2       Required Deliverables to Close. The obligation of Lender to enter into
any Loan Documents, make any advances of Loan Proceeds to Borrower (whether at
Closing or otherwise), and/or otherwise make or extend any other credit
accommodations to Borrower, is conditioned upon Borrower’s (or Borrower causing
the) delivery or payment or issuance to, or completion of and for, Lender (as
applicable), on or prior to the Closing (unless another date, time or period of
time is expressly specified below in this Section 4.2), all of the following at
Borrower’s sole and exclusive Cost and Expense:

 

4.2.1     the payment of any Commitment Fee;

 

4.2.2     the Note, the Security Instruments, any and all Guaranties, the HazMat
Agreement, the Compliance Agreement, a “Signature Specimen and Identity
Verification Certificate” for each Personal Guarantor (on Lender’s form), a
“Beneficial Ownership Certification Form” (or similarly titled document; in each
case in the form provided by Appendix A to 31 CFR Part 101.230) for Borrower,
and any and all other Loan Documents required or contemplated to be executed or
delivered on the Effective Date, together with any and all certificates and/or
other deliverables therein required, and fully completed Schedules, Exhibits
and/or other addenda to each such Loan Document prepared by Borrower and/or its
counsel (as applicable);

 

4.2.3     certified title report(s) with respect to each Mortgaged Property,
together with all underlying title due diligence documents other and all other
material documents affecting the Mortgaged Property, prepared by a title
examiner satisfactory to Lender’s counsel, and, in any event, acceptable to
Lender in its sole but reasonable discretion;

 

4.2.4     an ALTA survey or so-called ‘plot plan’ with respect to each Mortgaged
Property, in each case sufficient to delete all survey exceptions from, and
sufficient to support any and all zoning and related endorsements to, the
mortgagee’s title insurance policy or policies delivered to Lender pursuant to
Section 4.3.1(c) below, and is prepared by a registered engineer or registered
land surveyor who certifies thereon: (i) that all buildings and other
improvements upon or located at the Mortgaged Property are in compliance with
all zoning laws and regulations, building codes, Environmental Laws and other
Requirements of Law applicable to the Mortgaged Property and the use(s) thereof;
(ii) that applicable licenses, permits and certificates of occupancy can be
issued to permit the lawful use of the Mortgaged Property as contemplated by
Borrower; (iii) as to the location of all easements, improvements, utilities and
existing rights of way; and (iv) as to the location of the Mortgaged Property
within or not within a flood hazard area;

 



 27

 

 

4.2.5     satisfactory evidence that each document (including, without
limitation, any Security Instruments and Financing Statements) required by the
Loan Documents or any Requirements of Law, or otherwise requested by Lender in
its sole discretion, to be filed, registered or recorded in order to create in
favor of Lender one or more perfected Liens on the Mortgaged Property and the
Collateral, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall have been properly filed, registered or
recorded in each applicable jurisdiction;

 

4.2.6     for each Corporate Obligor, a Secretary’s, General Partner’s,
Manager’s or Trustee’s Certificate (as applicable), with the following attached
as exhibits thereto: (i) copies of such Corporate Obligor’s Charter Documents
(provided, however, that certified copies of the constituent Charter Documents
for such Corporate Obligor (e.g., articles or certificate(s) of organization,
incorporation and/or registration) shall be delivered to Lender and its legal
counsel, as the same are filed with, and in each case certified by, the
secretary of state (or other comparable or applicable Governmental Authority)
for each state, commonwealth, province, territory and/or other jurisdiction
where such Corporate Obligor is organized, qualified and/or registered to
conduct business); and (ii) a copy of such Corporate Obligor’s written consent
for the execution, delivery and performance of the Loan Documents (to which such
Corporate Obligor is a party, or to which it and/or its assets are otherwise
bound or affected by) and each other document, certificate or instrument to be
delivered pursuant hereto or thereto;

 

4.2.7     for each Corporate Obligor, certificates of legal existence and good
standing (or comparable certificates; for example, in jurisdictions other than
Massachusetts, so-called “certificates of authority”) issued by the secretary of
state (or other comparable or applicable Governmental Authority) for each state,
commonwealth, province, territory and/or other jurisdiction where such Corporate
Obligor is organized, qualified and/or registered to conduct business;

 

4.2.8     IRS Form W-9s for each Obligor;

 

4.2.9     for each Corporate Obligor, either (i) a certificate of tax good
standing from the department of revenue (or similarly titled office) in the
state, commonwealth or other jurisdiction where such Corporate Obligor is
organized, and in each other jurisdiction where such Corporate Obligor conducts
business; OR (ii) a letter (on letterhead) from such Corporate Obligor’s
independent certified professional accountant certifying that all federal, state
and local tax returns of such Corporate Obligor required by Requirements of Law
to be filed have been timely filed when due (or within any applicable extension
period), and, as applicable, such Corporate Obligor has paid or provided for all
taxes shown to be due on such returns (if any), together with any additional
assessments with respect thereto;

 

4.2.10     executed copies of any and all leases, subleases, ground leases,
occupancy agreements and similar agreements (including, without limitation,
assignments of leases) entered into by, between or among any one or more
Corporate Obligors or their respective Subsidiaries and any other Person(s) with
respect to all or any part of the Properties, together with and any and all
amendments, restatements, extensions, riders, exhibits and/or other addenda
thereto or thereof (if any); and, with respect to any such leased Property of
Borrower or any such other Corporate Obligor, a “landlord estoppel, waiver of
lien and collateral access agreement” (or similarly titled document of like
import and effect), duly executed by the landlord thereof and Lender;

 



 28

 

 

4.2.11     with respect to each Person leasing all or any part of any Mortgaged
Property from Borrower or any such other Corporate Obligor on the Effective
Date, Borrower will make commercially reasonable best efforts to obtain from
each such Person (i) a duly executed Tenant Estoppel Certificate, and (ii) a
Subordination, Non-Disturbance and Attornment Agreement duly executed by such
Person, Borrower and Lender (“SNDA”), in each case in form and substance
satisfactory to Lender in its sole but reasonable discretion; provided, however,
that notwithstanding the foregoing, in the event Borrower shall be unable to
cause or otherwise effectuate delivery of each Tenant Estoppel Certificate and
SNDA at or before Closing as aforesaid, Borrower shall and hereby covenants and
agrees to cause the same to occur within thirty (30) days immediately after the
Effective Date;

 

4.2.12     the Obligor Financial Statements, Projections and any other financial
or business information as Lender may require in its sole but reasonable
discretion;

 

4.2.13     pre-Closing UCC, lien, bankruptcy, judgment, pending litigation, and
federal and state tax lien, search reports (together with full copies of all
filings) for each Obligor prepared by a reputable, third party due diligence
search provider acceptable to Lender in its reasonable discretion;

 

4.2.14     payoff letters, discharges and/or terminations with respect to any
prior Liens on any of the Collateral (other than Permitted Liens), as required
by Lender in its sole and absolute discretion;

 

4.2.15     executed copies of any and all agreements, instruments or other
documents evidencing the terms and conditions of any and all non-Lender
Indebtedness of any Corporate Obligors (including, without limitation, each and
all of the Rotman Family Notes, and any Subordinated Indebtedness), all of which
such Indebtedness shall be listed and identified on Exhibit C hereto together
with a written summary or chart prepared by the Obligors or their respective
attorneys which provides or details the (i) name and address of the holder of
any such non-Lender Indebtedness, (ii) original Face Amount and current
outstanding balance of such non-Lender Indebtedness and the promissory note or
other instrument evidencing the same, and (iii) applicable Obligor(s) owning
and/or liable (whether direct, indirect, contingent or otherwise) on account of
such non-Lender Indebtedness;

 

4.2.16     any Subordination Agreements that Lender may require in its sole
discretion, including, without limitation, Subordination Agreements in respect
of (i) the Rotman Family Notes; and (ii) Permitted Liens and Indebtedness
related thereto as more particularly described on Exhibit A;

 

4.2.17     legal opinion(s) of the Obligors’ counsel (respectively), addressed
to Lender (c/o of Lender’s counsel) and opining as to (i) the Corporate
Obligors’ respective legal existence, due authorization, execution and delivery
of the Loan Documents (to which they are parties); and (ii) the validity,
binding nature and enforceability of the Loan Documents to which the Obligors
are parties, respectively, except as limited by applicable Debtor Relief Laws
affecting the enforcement of creditors’ rights generally and subject to such
other customary assumptions and qualifications as may be appropriate;

 

4.2.18     a completed Perfection Certificate for Borrower to be attached as
“Exhibit A” to the Security Agreement;

 

4.2.19     any and all other agreements, instruments or other documents required
by this Agreement or any other of the Loan Documents to be delivered to Lender
(or to any agent or representative of or for Lender, as the case may be) at or
before the Closing; and

 

4.2.20     true, correct and complete copies of all (so-called)
‘execution-ready’ Acquisition Documents, none of which shall be executed or
delivered prior to the Closing.

 



 29

 

 

4.3           Certain Insurance Deliverables.

 

4.3.1     As a condition to Lender’s Closing the Loan and/or furnishing any Loan
Proceeds or other credit accommodations to Borrower, and without limiting any
terms, conditions or requirements set forth in any other of the Loan Documents
concerning insurance and the policies thereof required to be carried by Borrower
(expressly including, without limitation, the Security Agreement), Borrower, at
its sole and exclusive Cost and Expense, hereby covenants and agrees to furnish
to Lender at or prior to the Closing (or at any such other times as may be
specified herein or therein) copies of certificates or binders evidencing the
following insurance policies, all of which shall (i) expressly name Lender as
additional insured and as loss payee pursuant to a valid lender’s loss payable
clause, (ii) contain a provision requiring at least twenty (20) days’ prior
written notice to Lender before any policy cancellation or modification thereof,
and (iii) be in full force and effect:

 

(a)       personal property hazard insurance confirming that any and all
improvements and Collateral located on, at or in each of the Properties are
insured with fire and broad form extended coverage for the full replacement
value thereof;

 

(b)       in respect of each Mortgaged Property, an insurance binder or
insurance binders, confirming that each Mortgaged Property and the related
personal property of Borrower and Collateral thereon are insured with fire and
broad-form extended coverage for the full replacement value of all improvements,
personal property and Collateral located on each Mortgaged Property; together
with coverage for the hazards covered by an “all risk of physical loss”
insurance policy, and (as applicable) evidence of the existence of owner’s
liability and workers’ compensation insurance. Lender hereby reserves the right
to request additional insurance coverages, including without limitation, public
liability, business interruption, flood, earthquake, boilers and contingent
liability from the operation of any building laws as they may pertain to
nonconforming property. All policies shall name Lender as both first (1st)
mortgagee under a standard mortgagee clause acceptable to Lender, and shall
contain a provision requiring at least twenty (20) days’ prior written notice to
Lender before any policy cancellation or modification;

 

(c)       in respect of each Mortgaged Property, a mortgagee’s title insurance
commitment or commitment(s) for policy or policies in form and substance
satisfactory to Lender in its sole but reasonable discretion, in each case
underwritten by a title insurer acceptable to Lender in its sole discretion and
issued by an authorized attorney agent thereof practicing office of Lender’s
counsel. Each such title policy shall include all applicable zoning endorsements
and such other endorsements as Lender shall require in its sole and absolute
discretion, and all of which shall be at Borrower’s sole and exclusive Cost and
Expense. Lender shall have received evidence satisfactory to Lender in its sole
but reasonable discretion that all premiums in respect of each such policy, all
charges for mortgage recording taxes or fees, all transfer taxes and all related
expenses, if any, have been paid at Borrower’s sole and exclusive expense; and

 

(d)       if all or any part of any Mortgaged Property is now or hereafter
located in a “special flood hazard area” (as determined pursuant to FEMA Form
81-93 or FEMA Form 086-0-32), a policy of flood insurance that (i) covers all
such Mortgaged Property that is located within such special flood hazard area,
(ii) is written in an amount not less than the outstanding principal amount of
the Indebtedness secured by the applicable Mortgage, and is reasonably
allocable, to such Mortgaged Property, or the maximum limit of coverage made
available with respect Mortgaged Property under the National Flood Insurance Act
of 1968, whichever is less, and (iii) has a term ending later than the maturity
of the Indebtedness secured by such Mortgage.

 

4.3.2       Lender hereby reserves the right, in its sole but reasonable
discretion, to request from time to time, and at any time, while any Obligations
are outstanding additional insurance coverages, including, without limitation,
business interruption, flood, earthquake and cyber terrorism coverage, in such
amounts and with such endorsements and/or coverages as Lender may require in its
sole but reasonable discretion and in commercial good faith.

 

4.4       Certain Pre-Conditions. At the time of, and as a condition to, the
Closing: (i) no Event of Default shall have occurred, and no event or
circumstance shall have occurred that, with the giving of notice or passage of
time, or both, would constitute an Event of Default; and (ii) no Material
Adverse Change shall have occurred since the dates of the most recently
delivered (to Lender) financial statements of Borrower.

 



 30

 

 

4.5       Condition as to Lender’s Closing Costs and Expenses. As a condition to
Lender furnishing any Loan Proceeds, Borrower hereby agrees to pay to Lender (or
its designee) at Closing, in full and in cash, any and all Costs and Expenses
incurred by or charged to Lender, and/or Lender’s agents, attorneys, consultants
and/or representatives, in connection with the negotiation, preparation,
execution and/or Closing of the Loan Documents and the satisfaction of the
conditions precedent set forth herein and therein (including, without
limitation, any and all reasonable Costs and Expenses incurred by or charged to
Lender in connection with any review, valuation, appraisal, testing, screening,
examination, title insurance policy premium and/or underwriting of or pertaining
to the Loan, the Loan Documents and/or any Collateral).

 

5.       REPRESENTATIONS AND WARRANTIES. To induce Lender to make or extend any
banking, credit and/or other financial accommodations available to Borrower as
provided for under the Loan Documents—and, in the case of the Effective Date, to
induce Lender to consent to the Acquisition Closing and allow the same to
proceed—Borrower hereby makes the following representations and warranties to
Lender and its Affiliates, each of which shall be true and correct in all
material respects on and as of the Effective Date and the date of each advance
or disbursement of any Loan Proceeds made hereunder (except to the extent such
representation expressly relates to an earlier date), and all of which shall
survive the execution and delivery of this Agreement:

 

5.1       Recitals; Purpose. The Recitals are true, accurate and correct in all
material respects. The Loan Proceeds will be used or otherwise applied only for
and in accordance with the Purpose set forth in Paragraph H of the Recitals.

 

5.2       Existence; Organization. Each Corporate Obligor and each of its
Subsidiaries (i) is a corporation, limited liability company, limited
partnership or other entity, (ii) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (iii) has the
full power and authority, and (v) has any and all necessary Permits (including,
without limitation, with respect to patents, trademarks, trade names and
copyrights licensed and/or granted under any agreements), to: (A) enter into,
execute and deliver any and all Loan Documents to which it is a party (and/or to
which it or any of its assets is otherwise subject or bound by), and to pay
and/or perform all of its Obligations thereunder in accordance with their
respective terms; (B) own and operate its assets and respective Properties; and
(C) conduct and carry on its business as and to the extent now conducted. Each
Corporate Obligor is duly qualified to transact business and is in good standing
as a foreign entity in each jurisdiction where the character of its business,
and/or the ownership or use and operation of its assets or respective
Properties, requires such qualification. Borrower has furnished (or caused to be
furnished) to Lender true, complete and correct copies of the Charter Documents
of or for each of the Corporate Obligors and their respective Subsidiaries, in
each case as amended (and/or restated) and as presently in-effect. Except for
the documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any kind or nature
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of Borrower or any such Corporate Obligor or
Subsidiary.

 

5.3       Authorization. Each Corporate Obligor and each of its Subsidiaries:
(i) has full right, power and authority, and all necessary and appropriate
organizational action has been taken on its part, to enter into, execute and
deliver, and to perform all of its obligations, liabilities and undertakings
(including, without limitation and as the case may be, the Obligations) under,
all of the Loan Documents to which it is a party (and/or to which it or any of
its assets is otherwise subject or bound by); and (ii) is capable of performing,
and will perform, all the terms and conditions of all of the Loan Documents to
which it is a party (and/or to which it or any of its assets is otherwise
subject or bound by), together with any and all other written instruments and
documents required or contemplated herein or therein to be executed it, in order
to consummate the transactions contemplated hereby or thereby.

 



 31

 

 

5.4       Enforceability. This Agreement constitutes, and each other Loan
Document when delivered will constitute, a legal, valid and binding obligation
of each Obligor party thereto, enforceable against each such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). Borrower
knows of no reason why the Obligors cannot perform any of their respective
obligations, liabilities and undertakings (including, without limitation and as
the case may be, the Obligations) under any of the respective Loan Documents to
which they are a party (and/or to which they or any of their respective assets
are otherwise subject or bound by).

 

5.5       Consents. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in connection with the Acquisition and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except for: (i)
consents, authorizations, filings and notices expressly provided for herein
(including as may be disclosed by Borrower in any Schedule hereto), which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect; and (ii) the filings referred to in Section 4.2.5
above. All applicable waiting periods in connection with the Acquisition have
expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Acquisition or the rights of any of the Corporate Obligors or their respective
Subsidiaries to freely transfer or otherwise dispose of, or to create any Lien
on, any assets now owned or hereafter acquired by any of them. The Acquisition
will be consummated in accordance with the Acquisition Documents and applicable
Requirements of Law.

 

5.6       No Contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use or application of the Loan Proceeds will
neither (i) violate any Requirement of Law or any Contractual Obligation of any
Corporate Obligor or any of its Subsidiaries, nor (ii) result in, or require,
the creation or imposition of any Lien on any of their respective assets
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Loan Documents). No Requirement of Law or
Contractual Obligation applicable to any Corporate Obligors or any of their
respective Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

5.7       No Litigation. No action, suit, litigation, investigation or
proceeding of or before any arbitrator or other Governmental Authority is
pending or, to the best of Borrower’s knowledge, threatened by or against any
Corporate Obligor or any of its Subsidiaries or against any of its assets (i)
with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (ii) that could reasonably be expected to
have a Material Adverse Effect, other than that set forth on Schedule 5.7 (the
“Disclosed Litigation”), and there has been no adverse change in the status, or
financial effect on Borrower or any other Corporate Obligor, or any of the
Corporate Obligors’ respective Subsidiaries, of the Disclosed Litigation from
that described on Schedule 5.7 hereto.

 

5.8       No Default. No (i) Event of Default has occurred that has not been
waived by Lender, and no event has occurred and is continuing which, with the
lapse of time, the giving of notice, or both, would constitute an Event of
Default under this Agreement or any of the other Loan Documents; and (ii)
Obligor or Subsidiary is in default (without regard to notice, grace or cure
periods) under or with respect to any Contractual Obligation of such Obligor or
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 



 32

 

 

5.9       Title to Assets; Liens. Each Corporate Obligor and each of its
Subsidiaries has (i) good and marketable title to all of its assets (including,
without limitation, in the case of Borrower or any such other Corporate
Obligors, the Mortgaged Properties set forth on Schedule 1.85 hereto), none of
which are subject to any Liens except (A) the Liens created by the Loan
Documents in favor of Lender and other Permitted Liens, or (B) as otherwise
disclosed by Borrower to, and expressly permitted to exist by, Lender in
writing; and (ii) the right to create the Liens pursuant to the Loan Documents
to which it is a party (and/or to which it or any of its assets is otherwise
subject or bound by).

 

5.10       Indebtedness. A true, correct and complete schedule of all
Indebtedness of each Corporate Obligor and each of its Subsidiaries is attached
hereto as Exhibit C. Except as otherwise set forth on Exhibit C on the Effective
Date (and from time to time thereafter by amendment thereto made in accordance
herewith): (i) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other contracts or instruments evidencing any
Indebtedness of any Corporate Obligor or any of its Subsidiaries, or to which
any Corporate Obligor or any of its Subsidiaries is or may become subject or
bound by; and (ii) there are no financing statements filed with any Governmental
Authority securing any obligations of any Corporate Obligor or any of its
Subsidiaries, or filed in connection with any assets (including any Properties)
of any Corporate Obligor or any of its Subsidiaries (except for financing
statements filed in favor of Lender or otherwise in connection with Permitted
Liens).

 

5.11       Intellectual Property Matters. Each Corporate Obligor and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted or proposed to be
conducted. No material claim has been asserted and is pending by any Person
challenging the use, validity or effectiveness of any Intellectual Property, nor
is Borrower aware of any valid basis for any such claim. The use of Intellectual
Property by each Corporate Obligor and each of its Subsidiaries does not
materially infringe on the rights of any Person.

 

5.12       Tax Matters. Each Corporate Obligor and each of its Subsidiaries has
filed, has caused to be filed or has been included in all federal, state and
other tax returns that are required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties, and all
other taxes, fees or other charges imposed on it or any of its assets by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Corporate Obligor or its Subsidiary); no tax Lien has been
filed, and, to the knowledge of Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge. No Corporate Obligor or any of its
Subsidiaries is party to any tax sharing agreement, other than as expressly
disclosed by Borrower in a Schedule hereto.

 

5.13       Margin Regulations. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
Loan Proceeds (including any drawings under any Letter of Credit) will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

 

5.14       Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (i) there are no strikes, lockouts
or other labor disputes pending or, to the knowledge of Borrower, threatened
against any Corporate Obligor or any of its Subsidiaries; (ii) hours worked by
and wages paid to employees of each Corporate Obligor and its Subsidiaries have
not violated the Labor Act or any other applicable Requirement of Law; and (iii)
all payments due in respect of employee health and welfare insurance from any
Corporate Obligor or its Subsidiaries have been paid or properly accrued on the
books of the relevant Corporate Obligor or Subsidiary.

 



 33

 

 

5.15       ERISA Matters. Each Plan is in compliance with ERISA, the Code and
any Requirement of Law; neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of §412 or §430 of the Code or §302 of ERISA)
has occurred (or is reasonably likely to occur) with respect to any Plan. No
Single Employer Plan has terminated, and no Lien has been incurred in favor of
the PBGC or a Plan. Based on the assumptions used to fund each Single Employer
Plan, the present value of all accrued benefits under each such Plan did not
materially exceed the value of the assets of such Plan allocable to such accrued
benefit as of the last annual valuation date prior to the date on which this
representation is made. No Corporate Obligor nor any ERISA Affiliate has
incurred, or is reasonably expected to incur, any “withdrawal liability” (within
the meaning specified in Part I of Subtitle E of Title IV of ERISA) that could
reasonably be expected to result in a material liability under ERISA in
connection with any Multiemployer Plan, and no such Multiemployer Plan is (or is
reasonably expected to be) terminated, in “reorganization” (within the meaning
of §4241 of ERISA) or “insolvent” (within the meaning of §4245 of ERISA).

 

5.16       Investment Company Act; Other Regulations. No Corporate Obligor or
Subsidiary thereof is or is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended. No Corporate Obligor or
Subsidiary thereof is subject to regulation under any Requirement of Law that
limits its ability to incur Indebtedness or which may otherwise render all or
any portion of the Obligations unenforceable.

 

5.17       Subsidiaries; Equity Interests.

 

5.17.1       Except as expressly disclosed to Lender by Borrower in writing from
time to time after the Effective Date, (i) Part A of Schedule 5.17 sets forth
the name, address of principal place of business, jurisdiction of formation and
U.S. taxpayer identification number of each Subsidiary (or in the case of a
non-U.S. Subsidiary that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by its jurisdiction of formation)
and, as to each such Subsidiary, the percentage of each class of Equity Interest
owned by any Corporate Obligor; and (ii) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) relating to any Equity Interest of any Corporate Obligor or any
Subsidiary thereof, except as set forth in Part B of Schedule 5.17 or as created
by the Loan Documents.

 

5.17.2       All of the outstanding Equity Interests in each Corporate Obligor
and each Subsidiary have been validly issued in compliance with all foreign,
federal and state securities laws, are fully paid and non-assessable, and, with
respect to any such Equity Interests owned by any Obligor, are free and clear of
any and all Liens, except for those set forth in Part C of Schedule 5.17 and
those created by the Loan Documents. As of the Effective Date, and except as
otherwise expressly disclosed to Lender by Borrower in writing from time to time
thereafter (including by way of an amendment to all or any portion of Schedule
5.17): (i) Part D of Schedule 5.17 sets forth all of the equity investments that
each Corporate Obligor and each Subsidiary thereof has any in any other
corporation, limited liability company or other entity or non-natural Person;
(ii) Part E of Schedule 5.17 sets forth all outstanding registration statements
with respect to any Corporate Obligor or any Subsidiary thereof, or any of their
respective securities or other Equity Interests; and (iii) Part F of Schedule
5.17 sets forth all (A) outstanding comment letters from the SEC, any Principal
Trading Market or any other Governmental Authority with respect to any
securities or other Equity Interests of any Corporate Obligor or any Subsidiary
thereof; and (B) agreements or arrangements under which any Corporate Obligor or
any Subsidiary thereof is obligated to register the sale of any of its
securities under the Securities Act.

 

5.18       Re-IPO; Issuance of Securities. In connection with any Re-IPO (if
any), all shares sold in connection therewith will be duly authorized, duly
issued, fully paid and non-assessable, and free from all Liens, claims, charges,
taxes or other encumbrances with respect thereto, and will be sold in compliance
with all applicable Requirements of Law (including all United States federal and
state securities laws and the laws of any foreign jurisdiction applicable
thereto). Any shares issuable upon conversion of any Rotman Family Note are or
shall be duly authorized and, upon issuance, shall be duly issued, fully paid
and non-assessable, and free from all Liens, claims, charges, taxes or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable Requirements of Law (including all United States federal and
state securities laws and the laws of any foreign jurisdiction applicable
thereto).

 



 34

 

 

5.19       OSHA and Environmental Laws. Except as otherwise disclosed (and/or
caused to be disclosed) in writing by Borrower to Lender prior to the Effective
Date or expressly provided for in any of the Loan Documents, to best of
Borrower’s knowledge and belief: (i) Borrower and each Subsidiary have duly
complied, and the Properties (including, without limitation, the Mortgaged
Properties) and any other assets of Borrower or any such Subsidiary, and their
respective businesses, are in compliance, in all material respects, with the
provisions of OSHA and all applicable Environmental Laws; (ii) there have been
no outstanding citations, notices or orders of non-compliance issued to Borrower
or any Subsidiary, or relating to any Properties (including, without limitation,
any Mortgaged Properties) or any other assets of Borrower or of any Subsidiary,
or any of their respective businesses, under OSHA or any applicable
Environmental Laws; (iii) Borrower and each Subsidiary has been issued by all
applicable Governmental Authorities all required Permits and/or written consents
or authorizations relating to all applicable Environmental Laws, other than
those the absence of which would not reasonably be likely to produce a Material
Adverse Change, and other than those for which Borrower or any such Subsidiary
has submitted to any such Governmental Authorities a true, correct and complete
application which is presently pending (a copy of which shall be provided to
Lender, if any); (iv) no (A) no Release of Hazardous Materials has occurred, nor
does their presently exist any Threat of Release, at, under or within any
Property (including, without limitation, any Mortgaged Property), excepting such
quantities as are handled in accordance with all applicable manufacturer’s
instructions and Environmental Laws, and then in proper storage containers and
as are necessary for the operation of the business(es) of Borrower in the
ordinary course; (B) underground storage tanks or polychlorinated biphenyls
exist on or under any Property (including, without limitation, any Mortgaged
Property); (C) Property owned, leased or otherwise controlled by Borrower or any
Subsidiary (including, without limitation, any Mortgaged Property) has ever been
used as or for a treatment, storage or disposal facility of Hazardous Materials;
or (D) Hazardous Materials are present upon, under or within any Property
(including, without limitation, any Mortgaged Property), excepting such
quantities as are handled in accordance with all applicable manufacturer’s
instructions and regulations of Governmental Authorities, and then in proper
storage containers and as are necessary for the operation of Borrower’s or any
such Subsidiary’s business in the ordinary course; and (v) neither Borrower, nor
any Subsidiary, has assumed any liability of any other Person under any
Environmental Laws, except as contemplated by the Loan Documents.

 

5.20       Accuracy of Information; Projections. Each Corporate Obligor has
disclosed (or Borrower caused each Corporate Obligor to disclose) to Lender all
agreements, instruments and organizational or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No statement or information contained in this Agreement
or any other Loan Document, or any other document, certificate or statement
furnished by or on behalf of any Obligor to Lender, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained, as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statement contained herein or therein not
misleading. The projections and any pro forma financial information (the
“Projections”) included in such materials are based upon good faith estimates
and assumptions believed by Borrower to be reasonable at the time made; it being
recognized by Lender that such Projections as to future events are not to be
viewed as fact and that actual results during the period or periods covered by
the Projections may differ from such projected results and such differences may
be material. As of the Effective Date, the representations and warranties
contained in the Acquisition Documentation are true and correct in all material
respects.

 



 35

 

 

5.21         Financial Statements; Vystar SEC Documents.

 

5.21.1       As of the Effective Date, the common stock of Vystar is not
registered pursuant to Section 12(b) of the Exchange Act, but Vystar is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act. Vystar
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC (all of the foregoing, together with any and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Vystar SEC Documents”). Vystar is current with its filing obligations under
the Exchange Act, and all Vystar SEC Documents have been filed with the SEC as
and when due, or Vystar has received a valid extension of such time of filing
and has filed any such SEC Document prior to the expiration of any such
extension. Vystar represents and warrants that true and complete copies of the
Vystar SEC Documents are available on the SEC’s website (www.sec.gov), and
Lender acknowledges that it may, at Borrower’s sole Cost and Expense, retrieve
all Vystar SEC Documents from such website and that, for purposes of the Closing
and the Vystar SEC Documents to be delivered in connection therewith, Lender’s
access to such Vystar SEC Documents through such website shall constitute
delivery of the Vystar SEC Documents to Lender; provided, however, that nothing
in the immediately preceding sentence shall relieve Vystar of its covenants,
duties and obligations to deliver to Lender true and complete copies of any
Vystar SEC Documents at the time(s) and in the manner herein provided, and upon
the request of Lender. As of their respective dates, the Vystar SEC Documents
complied in all material respects with the requirements of the Exchange Act, and
none of the Vystar SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such Vystar SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior the
Effective Date, which amendments or updates are also part of the Vystar SEC
Documents).

 

5.21.2       As of their respective dates, the consolidated financial statements
of Vystar and its Subsidiaries included in the Vystar SEC Documents (i) complied
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto; (ii) have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except: (A) as may be otherwise indicated in such Financial Statements
or the notes thereto; or (B) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements);
and (iii) fairly present in all material respects the consolidated financial
position of Vystar and all of its Subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

5.21.3       Except as hereinabove provided and/or otherwise provided in
connection with the Vystar SEC Documents, each Obligor has furnished to Lender
its most recent and current financial statements depicting its or their actual
financial condition (collectively, the “Obligor Financial Statements”), all of
which such Obligor Financial Statements (i) were, to the extent applicable to
such Obligor, prepared in accordance with GAAP; and (ii) fairly and accurately
presented the actual or projected financial condition of, and all material
matters and transactions affecting the actual or projected operations (as
applicable) of, such Obligor and/or its or their business(es) for the periods
covered thereby. As of the dates of the Obligor Financial Statements
(respectively), and except as otherwise reflected therein or in any footnotes
thereto, no such Obligor had any material Indebtedness or other material
liabilities or obligations (whether accrued, absolute, contingent or otherwise,
whether due or to become due, including, without limitation, liabilities or
obligations on account of taxes or other Governmental Charges).

 

5.22       No Material Adverse Effect. Since the respective date(s) of the (i)
most recent financial statements filed as part of the Vystar SEC Documents, and
(ii) Obligor Financial Statements, there has been no: (A) event or circumstance
of any nature whatsoever that has resulted in, or could reasonably be expected
to result in, a Material Adverse Change; or (B) transaction, event, action,
development, payment or any other matter of any nature whatsoever entered into
by Borrower other than in the ordinary course of business.

 



 36

 

 

5.23       Insurance. The assets of the Corporate Obligors and their
Subsidiaries (including, without limitation, the Properties and all Mortgaged
Properties) are insured with financially sound and reputable insurance companies
which are not Affiliates of Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
business and owning similar assets in localities where the applicable Corporate
Obligor or Subsidiary operates.

 

5.24       Finder’s Fees. Except as otherwise expressly disclosed in writing to
Lender prior to the Effective Date, no Obligor has made any agreement or taken
any action which may cause any Person to become entitled to a commission or
finder’s fee as a result of, or otherwise in connection with, Lender’s making
available to Borrower any Loan Proceeds and/or any other financial
accommodations contemplated hereby or by any other of the Loan Documents.

 

5.25       Perfected Liens.

 

5.25.1       The Security Agreement is effective to create in favor of Lender, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Collateral described in the
Security Agreement, when financing statements and other filings described
therein are filed or otherwise made in appropriate form with the appropriate
Governmental Authorities (expressly including the respective offices of the
Secretary of the Commonwealth of Massachusetts and the Secretary of the State of
Georgia), the Security Agreement shall constitute a fully perfected First
Priority Lien on, and security interest in, all rights, title and interest of
Borrower (and/or, as the case may be, such other Corporate Obligor parties
thereto) in such Collateral and the proceeds thereof, as security for the
Indefeasible Satisfaction of the Obligations, subject only to Liens created or
permitted under the Loan Documents and other Permitted Liens.

 

5.25.2       Each of the Mortgages is effective to create in favor of Lender, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgages are filed or recorded with the
appropriate Registry or District of the Land Court (in the case of
Massachusetts; or other applicable Governmental Authority office in case of any
other jurisdiction), each such Mortgage shall constitute a fully perfected First
Priority Lien on, and security interest in, all rights, title and interest of
Borrower (or such other Corporate Obligors, as the case may be) in the Mortgaged
Properties and the proceeds thereof, as security for the Indefeasible
Satisfaction of the Obligations, subject only to Liens created or permitted
under the Loan Documents and other Permitted Liens.

 

5.26       Patriot Act, OFAC, Anti-Terrorism Laws and Other Regulations. No
Corporate Obligor or any Subsidiary or Affiliate thereof or, to the knowledge of
Borrower, any of respective officers, directors, brokers or agents of any such
Corporate Obligor, Subsidiary or Affiliate: (i) has violated any Anti-Terrorism
Laws; (ii) has engaged in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of prohibited offenses designated by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering;
(iii) is a Person that is, or is owned or controlled by Persons that are (A) the
subject or target of any Sanctions, or (B) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions,
(including, without limitation and currently, Cuba, Iran, North Korea, Sudan and
Syria; (iv) conducts any business or engages in making or receiving any
contribution of goods, services or money to or for the benefit of any Person, or
in any country or territory, that is the subject or target of any Sanctions, (v)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law; (vi) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law; or (vii) has been convicted of, or pleaded
nolo contendere to, a “sex offense” against a “minor” (as such terms are defined
in 42 U.S.C. § 16911 et seq.)

 



 37

 

 

5.27       Solvency. Each Corporate Obligor and each Subsidiary thereof is now,
and after giving effect to the Acquisition and the incurrence of all
Indebtedness and obligations, liabilities and undertakings (including, without
limitation and as the case may be, the Obligations) incurred in connection with
the execution and delivery of the Loan Documents (to which it is a party and/or
to which it or any of its assets is otherwise subject or bound by) and the
Acquisition Documents will be, Solvent.

 

5.28       Casualty. Neither the business nor the Properties of any Corporate
Obligor or any of its Subsidiaries (including, without limitation, the Mortgaged
Properties) are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God, or
of the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

 

5.29       Certain Documents. Borrower has delivered to Lender true, complete
and correct copies of any and all (i) Acquisition Documents, either in executed
or, with respect to those Acquisition Documents to be executed simultaneously
with the Closing, in (so-called) ‘execution-ready’ form; (ii) Rotman Family
Notes currently in effect or outstanding; and (iii) Re-IPO Documents currently
existing and in-effect (if any).

 

5.30       Business Combinations. No Corporate Obligor has ever merged or
consolidated with, or acquired substantially all of the assets of, or otherwise
effectuated any kind of Business Combination with, any other Person, except as
set forth on Schedule 5.30.

 

5.31       Accuracy of Exhibits and Schedules. All information set forth on or
within the Exhibits, Schedules and all other addenda hereto (including in any
agreements or other documents that may be attached to any such Exhibits,
Schedules or other addenda) is true, correct and complete in all respects.

 

6.       AFFIRMATIVE COVENANTS.

 

6.1       General Affirmative Covenants. For so long as any Obligations remain
outstanding, Borrower hereby covenants and agrees, and shall cause each other
Corporate Obligor and each of the Corporate Obligors’ respective Subsidiaries:

 

6.1.1       to execute and/or authenticate and deliver to Lender any writings,
and do or cause to be done all things reasonably necessary, effectual or
requested by Lender to carry into effect the provisions and intent of this
Agreement and/or any other of the Loan Documents to which it is a party (and/or
to which it or any of its property is otherwise subject or bound by), or to vest
more fully in or assure to Lender (including, without limitation, all steps to
create and perfect) the Liens granted to Lender and created by the Loan
Documents, or to comply with any applicable Requirements of Law and to
facilitate the collection of the Collateral, including, without limitation, the
furnishing at such intervals as Lender may establish from time to time in its
sole but reasonable discretion, of reports, financial data and analyses
satisfactory to Lender in its sole but reasonable discretion, the Costs and
Expenses of which shall be Borrower’s sole and exclusive responsibility;

 

6.1.2       to pay, or reimburse Lender immediately upon demand for paying, any
and all Costs and Expenses and/or taxes incurred by Lender, its agents, counsel
and/or representatives in connection with filing or recording any agreements,
instruments or other documents in or with any and all offices, registries and/or
Governmental Authorities (as the case may be) in which it is necessary to file
or record so as to perfect to the satisfaction of Lender, determined in its sole
discretion, Lender’s Liens on all or any part of the Mortgaged Properties and/or
Collateral;

 



 38

 

 

6.1.3       upon Lender’s written demand, to pay, or reimburse Lender for
paying, all Costs and Expenses associated with Lender causing any agent or
representative of Lender to conduct, after the Effective Date, any appraisal,
examination (including any field exam), inspection, testing, screening and/or
survey of any kind on, of or with respect to all or any part of any Collateral,
Property (including, without limitation, any Mortgaged Property) and/or its
business operations (as the case may be), and to permit or cause to be permitted
(in each case upon reasonable prior notice and during customary business hours)
Lender and/or any agent or representative of Lender to enter upon any such
Property (including, without limitation, any Mortgaged Property), as applicable,
for purposes of conducting the same, in each case if deemed reasonably necessary
or advisable by Lender its sole but reasonable discretion (and in the exercise
of good faith); provided, however, that, absent (i) the occurrence of any Event
of Default that is not waived by Lender, or (ii) any change in any Requirements
of Law applicable to Lender after the Effective Date, or directive to Lender by
any Governmental Authority after the Effective Date, requiring more periodic or
frequent appraisals, examinations, inspections, tests, screenings and/or
surveys, the same shall be conducted no more frequently than one (1) time in any
twelve (12) month period. After the occurrence of any Event of Default, unless
the same shall be waived by Lender in accordance with the provisions of Section
10.2.1 below, Lender shall have the right to obtain or conduct (or cause to be
obtained or conducted), at Borrower’s sole Cost and Expense, any such
appraisals, examinations, inspections, tests, screenings and/or surveys as and
when Lender may deem advisable in its sole but reasonable discretion;

 

6.1.4       when reasonably requested to do so from time to time after
reasonable prior notice (and during customary business hours), to permit and
make available (or cause to be permitted and made available) for inspection by
Lender and/or its agents or representatives, at Borrower’s sole Cost and
Expense, any books and records, and to permit (or cause to be permitted) Lender
and/or any such agents or representatives to inspect, examine and make copies of
or extracts from any such books and records; provided, however, that, absent (i)
the occurrence of any Event of Default that is not waived by Lender, or (ii) any
change in any Requirements of Law applicable to Lender after the Effective Date,
or directive to Lender by any Governmental Authority after the Effective Date,
requiring more periodic or frequent inspections, any such inspection at
Borrower’s sole Cost and Expense shall be conducted no more frequently than one
(1) time in any twelve (12) month period. After the occurrence of any Event of
Default, unless the same shall be waived by Lender in accordance with the
provisions of Section 10.2.1 below, Lender shall have the right to conduct
(and/or cause to be conducted) any such inspections as and when Lender may deem
necessary or advisable in its sole but reasonable discretion;

 

6.1.5       to take such steps as Lender may at any time reasonably direct,
including, without limitation, the noting of Lender’s Liens on the Collateral
and/or on any certificates of title therefor (if any), all to perfect, to the
satisfaction of Lender (determined in its sole discretion), Lender’s continuing
Liens granted under the Loan Documents, which such continuing Liens Borrower
hereby confirms, reaffirms and acknowledges its grant thereof to Lender;

 

6.1.6       to cause each Guarantor to comply in all respects with any and all
covenants and agreements set forth in each such Guarantor’s Guaranty and in each
other of the Loan Documents to which such Guarantor is a party and/or to which
such Guarantor or any of its property is otherwise bound;

 

6.1.7       to execute and deliver (and to cause each other Obligor to execute
and deliver) such additional instruments, and to take (and to cause each other
Obligor to take) such further action as Lender may reasonably request from time
to time, and at any time, to effect the purpose of, or to carry out the terms
of, this Agreement or any other of the Loan Documents;

 

6.1.8       to (i) duly observe and comply in all material respects with all
applicable Requirements of Law; (ii) maintain in full force and effect all
Permits necessary in any material respect for the proper conduct of its
businesses; and (iii) keep the Properties and Collateral in good repair
(including, without limitation, the Mortgaged Properties);

 



 39

 

 

6.1.9       to (i) keep (or cause to be kept) the Properties and Collateral
(including, without limitation, the Mortgaged Properties) insured, and to carry
all other forms of insurance, in such amounts and with such deductibles as are
customary in their respective industries, and (ii) deliver (or cause to be
delivered) promptly to Lender any and all written policies, binders and
certificates for any such insurance at or prior to Closing, and upon each
renewal and/or establishment thereof;

 

6.1.10     to (i) preserve, renew and maintain (or cause to be preserved,
renewed and maintained) in full force and effect its organizational existence in
good standing, and (ii) comply with all Contractual Obligations, applicable
Requirements of Law and the terms of its Charter Documents;

 

6.1.11     to duly and punctually perform or cause to be performed each and
every part of the Obligations and all of the terms and conditions of the Loan
Documents to which it is a party (and/or to which it or any of its assets is
otherwise subject or bound by), and to not permit the acceleration of any
Indebtedness owed by it to any Person (including, without limitation, Lender);

 

6.1.12     to furnish or cause to be furnished to Lender, within a reasonable
time after Lender’s request, any information regarding (i) any of its business
affairs and/or financial condition, (ii) the Obligations, and/or (iii) any Liens
created by the Loan Documents;

 

6.1.13      to provide Lender with thirty (30) days’ prior written notice of any
(i) change in its mailing address, (ii) change in the location of any its
place(s) of business (as applicable), and/or (iii) establishment of any new, or
the discontinuance of any existing, mailing address or place of business (as the
context so permits);

 

6.1.14      except with Lender’s prior written consent or as otherwise provided
for or permitted in any other of the Loan Documents (including, without
limitation, the Security Instruments), to at all times keep: (i) proper books of
account in which full, true and correct entries will be made of all transactions
in accordance with GAAP, consistently applied and reasonably adequate to
determine its financial condition and the results of its operations; (ii) Lender
currently and accurately informed in writing of each location where its
respective records relating to accounts and contract rights are kept, and to
give Lender thirty (30) days’ prior written notice of the moving of any such
records to another location; and (iii) the Collateral at the Properties
(including, without limitation, the Mortgaged Properties) or at such other
location(s) as may be expressly disclosed by such Corporate Obligor or such
Subsidiary in writing;

 

6.1.15      to permit and authorize (or, as the case may be, cause to be
permitted and authorized) Lender and Lender’s agents, representatives and
attorneys to, directly contact and communicate with each accountant and attorney
employed by it in connection with the review and/or maintenance of its Charter
Documents, any of its books and records, and/or any preparation of any financial
statements or other information or reports delivered (or caused to be delivered)
by any such Corporate Obligor or any such Subsidiary to Lender;

 

6.1.16       to give prompt written notice to Lender of (i) any litigation or
proceeding in which it or any other Obligor is a party; and/or (ii) the
institution of any other suit or proceeding involving any it or any other
Obligor that could be reasonably expected to produce a Material Adverse Change;
and

 

6.1.17       to promptly notify Lender in writing (after becoming aware or
obtaining knowledge) of the occurrence of: (i) each Event of Default hereunder;
and (ii) each breach or default that continues beyond applicable notice and cure
periods under any of its Contractual Obligations, except to the extent that such
breach or default could not reasonably be expected to produce or result in a
Material Adverse Change.

 



 40

 

 

6.2       Covenant Relating to the Operating Account. Borrower hereby covenants
and agrees that (i) each Corporate Obligor shall promptly open and establish
with Lender its Operating Account (to the extent not already open and
established immediately prior the Closing; e.g. in the case of Rotmans); and
(ii) each Corporate Obligor shall maintain and keep its Operating Account active
and in good standing with Lender at all times while any Obligations are
outstanding. For purposes of the immediately preceding subclause (i) in this
Section 6.2, the term “promptly” means, in the case of Borrower, on or
substantially contemporaneously with the Effective Date, and in all other cases,
upon or substantially contemporaneously with such Corporate Obligor’s execution
and delivery of any Guaranty and/or Security Instrument.

 

6.3       Certain Covenants Concerning Additional Collateral and Subsidiaries.
For so long as any Obligations remain outstanding, Borrower hereby covenants and
agrees to, and shall cause each other Corporate Obligor and each of the
Corporate Obligors’ respective Subsidiaries to:

 

6.3.1       Additional Collateral Generally. With respect to any property
acquired after the Closing by any Corporate Obligor or any of its Subsidiaries
that is intended to be subject to a Lien created by any Loan Documents (pursuant
to and in accordance with the respective terms thereof), other than (i) property
described in Sections 6.3.2 and 6.3.3 below, and (ii) any property subject to a
Permitted Lien and as to which Lender does not have a perfected Lien, promptly,
and in any event within thirty (30) days, after acquiring such property:

 

(a)       execute and deliver to Lender such supplements or amendments to the
Security Agreement or such other documents Lender deems necessary or advisable
to grant to Lender a security interest in such property; and

 

(b)       take all actions necessary or advisable to grant to Lender a perfected
First Priority security interest in such property, including the filing of UCC-1
financing statements (and/or any continuations or amendments with respect
thereto) in such jurisdictions as may be required by the Security Agreement or
by law or as may be reasonably requested by Lender. 

 

6.3.2       Additional Real Property Collateral. With respect to any fee
interest in any real property acquired after the Closing by any Corporate
Obligor or any of its Subsidiaries, other than any such real property subject to
a Lien expressly permitted by this Agreement, promptly, and in any event within
thirty (30) days, after acquiring such property:

 

(a)       deliver title reports, and if requested by Lender in its sole but
reasonable discretion, surveys and engineering, soil, environmental assessment
and other reports, each in scope, form and substance reasonably satisfactory to
Lender;

 

(b)       execute and deliver a First Priority Mortgage, in favor and for the
benefit of Lender together with (i) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be specified by Lender in its
sole but reasonable discretion) as well as a current ALTA survey (or, if
satisfactory to remove any survey exceptions, a plot plan) thereof, together
with a surveyor’s certificate, and (ii) any landlord consents or estoppels
deemed necessary or advisable by Lender (in its sole but reasonable discretion)
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to Lender; and

 

(c)       if requested by Lender, deliver to Lender legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to Lender.

 



 41

 

 

6.3.3       New Subsidiaries. With respect to any new Subsidiary created,
acquired, formed, established, organized or incorporated after the Closing by
any Corporate Obligor or any of its existing Subsidiaries, promptly, and in any
event within thirty (30) days, after the creation, acquisition, formation,
organization or incorporation of such new Subsidiary:

 

(a)       cause such new Subsidiary to (i) execute and deliver to Lender any
such Security Instruments as Lender may require in its sole but reasonable
discretion, and any joinders to the Security Instruments (expressly including,
without limitation, executing a joinder to the Security Agreement); (ii) execute
and deliver to Lender a Guaranty providing the for the continuing, irrevocable,
absolute, unconditional and unlimited guarantee of the Indefeasible Satisfaction
of all Obligations (and in such form as Lender may dictate or provide (or cause
its counsel to provide)); and (iii) take all actions necessary or desirable to
grant to Lender a perfected security interest in the Collateral described in the
Security Instruments with respect to such new Subsidiary, including the filing
of UCC-1 financing statements (and/or any continuations or amendments with
respect thereto) in such jurisdictions as may be required by the Security
Instruments or by law or as may be requested Lender in its sole but reasonable
discretion;

 

(b)       if requested and deemed necessary or advisable by Lender (in its sole
but reasonable discretion) execute and deliver to Lender such supplements or
amendments to any Security Instruments (including, without limitation, the
Security Agreement), or any such other documents, in each case acceptable to
Lender and as it deems necessary or advisable (in its sole but reasonable
discretion) to grant to Lender a perfected security interest in all of the
Equity Interests of such new Subsidiary that is/are owned by any such Corporate
Obligor or any other of its Subsidiaries;

 

(c)       deliver to Lender a secretary’s (or a manager’s, partner’s, trustee’s
or other comparable) certificate of such new Subsidiary, together with Charter
Documents and appropriate resolutions attached as exhibits or schedules thereto;
and

 

(d)       if requested by Lender in its reasonable discretion, deliver to Lender
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to Lender.

 

6.4       Financial Reporting Covenants. For so long as any Obligations remain
outstanding, Borrower hereby covenants and agrees with Lender (and each of
Lender’s Affiliates) to submit or cause to be submitted, as appropriate, to
Lender (or, as the case may be, Lender’s specified designee or Affiliate) the
following financial statements and/or other information:

 

6.4.1       Financial Statements for Borrower:

 

(a)       Within 120 days after Borrower’s fiscal year-end, CPA-prepared, review
quality consolidated financial statements; provided, however, that in the event
any such financial statements of Borrower have been then-audited by its
independent certified professional accountants (CPA), or are otherwise
then-available in or on an audit-quality or as-audited basis, Borrower shall
deliver such audited financial statements to Lender.

 

(b)       Within thirty (30) days after the end of each calendar quarter,
management-prepared financial statements for Borrower consisting of at least a
balance sheet, income statement and statement of cash flows, in each instance
submitted to Lender with a certificate signed by a Responsible Officer of
Borrower indicating that such management-prepared financial statements are true,
correct and complete in all material respects; and

 

(c)       Within ten (10) days after the end of each calendar month, a Borrowing
Base Certificate in the form attached hereto as Exhibit B and signed by a
Responsible Officer of Borrower, together with a (i) memo of returns and
credits, (ii) remittance report, (iii) schedule of inventory, (iv) accounts
receivable aging report, (v) accounts payable aging report, and (vi) such other
supporting documents and materials, and/or any such other information, which
Lender, in its sole but reasonable discretion, may require to be delivered
together with such Borrowing Base Certificate (including, without limitation, as
may be set forth in this Agreement and/or in any other of the Loan Documents).

 



 42

 

 

6.4.2       Financial Statements for the Personal Guarantors:

 

(a)       On or before May 1st of each calendar year, a personal financial
statement for each Personal Guarantor on Lender’s form (or on such other form
approved by Lender), in each case with such substance, and in such detail, as is
satisfactory to Lender in its sole but reasonable discretion.

 

6.4.3       Tax Returns of the Obligors: On or before May 1st of each calendar
year, copies of the signed and as-filed (with the IRS) federal income tax
returns of each of the Obligors for the immediately preceding calendar or fiscal
year (as applicable), together with any and all supporting schedules, statements
and amendments thereto, as prepared by certified public accountants selected by
such Obligor and satisfactory to Lender in its sole but reasonable discretion;
provided, however, that in the event that any such Obligor intends to file any
such tax return on extension, such Obligor shall promptly, but in no event later
than fifteen (15) days after filing any:

 

(a)       request for any such extension with the IRS, provide Lender with a
complete signed and as-filed (with the IRS) copy of such Obligor’s request for
extension form (e.g., IRS Form Nos. 4868 and 7004); and

 

(b)       such tax return on extension, provide Lender with a copy of such tax
return, as-signed and as-filed (with the IRS), including all supporting
schedules, statements and/or amendments thereto.

 

6.4.4       Additional Financial Information and Related Documents:

 

(a)       Substantially contemporaneously with the filing of any Vystar SEC
Documents, true, correct and complete copies of the same or an electronic
hyperlink to a secure portal from which Lender can download the same at no cost
to Lender;

 

(b)       Copies of any and all Re-IPO Documents then-existing and in-effect (if
any), in both draft and final form, substantially contemporaneously with
Vystar’s execution, delivery, receipt, distribution or transmission thereof (as
the case may be, and in any event, whichever is sooner);

 

(c)       Within seven (7) Business Days after Lender’s written request, a
management-prepared rent roll for any one or more Mortgaged Properties that
Lender may specify or provide with such request, in each case executed and
delivered to Lender by a Responsible Officer of and for Borrower (and/or such
other Corporate Obligor, as the context may provide); and

 

(d)       Any other financial statements, documentation and/or information that
(i) may be required of or from any Obligor under and/or pursuant to any of the
Loan Documents (including, without limitation, any Guaranty), and/or (ii) Lender
may require and request in its sole but reasonable discretion from time to time
from any Obligor, in each case in in form and substance, and in such detail, as
is satisfactory to Lender (in its sole but reasonable discretion).

 

6.5       Financial Ratio Covenants. For so long as any Obligations remain
outstanding, Borrower hereby covenants and agrees with Lender and each of
Lender’s Affiliates to maintain or cause to be maintained on an annual and
consolidated basis (as the case may be) the following (collectively herein
referred to as, the “Ratio Covenants”), each of which shall be tested by Lender
as of the end of each fiscal year of Borrower, and annually thereafter on a
trailing twelve (12) month basis, utilizing Borrower’s financial statements
and/or tax returns for such corresponding period(s) (as delivered to Lender at
the time(s) and in the manner specified in Section 6.4 above):

 



 43

 

 

6.5.1       Debt Service Coverage Ratio. A minimum Debt Service Coverage Ratio
of not less than 1.25:1.00.

 

6.5.2       Senior Funded Debt Ratio. A maximum Senior Funded Debt Ratio of no
greater than 1.00:1.00.

 

6.6         Certain Covenants Relating to Plans and ERISA. Borrower hereby
covenants and agrees with Lender and each of Lender’s Affiliates that, for so
long as any Obligations remain outstanding, Borrower shall, with respect to all
Plans maintained by any Corporate Obligors and any of their respective
Subsidiaries, cause each such Plan to be funded, and to cause to be paid all
benefits when due, in accordance with all Requirements of Law, and furnish to
Lender and/or cause to be furnished to Lender: (i) written notice of the
occurrence of any Reportable Event, such notice to be given promptly, but in any
event within five (5) days of the occurrence of a Reportable Event with respect
to any such Plan; (ii) a copy of any request for a waiver of the funding
standards or an extension of the amortization periods required under §412 of the
Code and §302 of ERISA (as such sections have been or shall be amended, restated
and/or otherwise modified from time to time), such copy to be furnished not
later than the date of submission of the request to the U.S. Department of
Labor, the IRS or any other Governmental Authority, as the case may be; (iii) a
copy of any notice of intent to terminate any such Plan, such copy to be
furnished no later than the date of submission to the PBGC; (iv) notice that
Borrower will or may incur any liability to or on account of any such Pension
Plan under §§4062, 4063, 4064, 4201 or 4204 of ERISA (as such sections have been
or shall be amended, restated and/or otherwise modified from time to time), such
notice to be given within the ten (10) days after Borrower (or, as the case may
be, such other Corporate Obligor or any Subsidiary) knows or has reason to know
thereof; and (v) no later than thirty (30) days after the date of filing, a copy
of any annual report(s) of or for each such Plan that are required to be filed
by any Corporate Obligor or any such Subsidiary with the IRS, PBGC, U.S.
Department of Labor and/or any other applicable Governmental Authorities. Any
notice to be provided to Lender, and/or caused to be provided to Lender,
pursuant to this Section 6.6 shall include a certificate of a Responsible
Officer of Borrower (or, as the case may be, such other Corporate Obligor or any
Subsidiary) setting forth details as to such occurrence and the action, if any,
which is required or proposed to be taken, together with any notices required or
proposed to be filed with or by any Corporate Obligor or any Subsidiary, the
PBGC, the IRS or the trustee and/or plan administrator with respect thereto.

 

6.7         Covenants Relating to OSHA and Environmental Laws. Borrower hereby
covenants and agrees with Lender and each of Lender’s Affiliates that, for so
long as any Obligations remain outstanding, Borrower shall, and shall cause each
other Corporate Obligor and each of the Corporate Obligors’ respective
Subsidiaries to: (i) ensure all of the Properties (including, without
limitation, the Mortgaged Properties), businesses and other assets remain in
material compliance with OSHA and all applicable Environmental Laws; (ii) ensure
that no Hazardous Materials are placed (or permitted to be placed) on or within
any of the Properties (including, without limitation, any of Mortgaged
Properties), except as permitted by appropriate Governmental Authorities, and
then only in compliance with applicable Environmental Laws; and (iii) provide
immediate notice to Lender (followed by written notice which shall be received
by Lender within five (5) days) after the occurrence of any Release or Threat of
Release at or with respect to any of the Properties, the occurrence of which
could be reasonably expected to produce a Material Adverse Change.

 

7.         NEGATIVE COVENANTS. For so long as any Obligations remain
outstanding, except as otherwise expressly permitted herein or in any other of
the Loan Documents or with Lender’s express prior written consent (not to be
unreasonably delayed, but, in any event, granted or withheld in Lender’s sole
but reasonable discretion), Borrower hereby covenants and agrees not to, nor
cause or permit any Subsidiary to:

 

44

 

 

7.1       Limitations on Fundamental Changes; Business Combinations;
Dispositions.

 

7.1.1       Directly or indirectly (i) enter into or consummate any Business
Combination (except to the extent such Business Combination constitutes a
Permitted Acquisition); (ii) liquidate, wind- up or dissolve itself; (iii)
Dispose of (in one transaction or in a series of transactions, and whether
voluntarily or involuntarily) all or substantially all of its assets (whether
tangible or intangible; including, without limitation, any sale, transfer,
assignment, discount or other disposition of accounts, contract rights, chattel
paper or general intangibles with or without recourse); or (iv) acquire all or
substantially all of the assets constituting a business, division, branch or
other unit of operation of any Person, except to the extent such acquisition
constitutes a Permitted Acquisition; or

 

7.1.2       Dispose of any of its property, whether now owned or hereinafter
acquired, or, in the case of any Subsidiary, issue or sell any Equity Interests
of such Subsidiary to any Person, except: (i) the sale or Disposition of
machinery or equipment that is obsolete, worn-out, unused or not useful in the
ordinary course business of Borrower or such Subsidiary (provided, however,
that, in the event any such obsolete, worn-out, unused or not useful machinery
or equipment was purchased or otherwise acquired, in whole or in part, with any
Loan Proceeds, or is subject to any Liens in favor of Lender, any Disposition
thereof shall only be made with and upon Lender’s express prior written
consent); (ii) the sale of inventory in the ordinary course of business; (iii)
Dispositions of assets between or amongst Borrower and any Subsidiary existing
on or prior to the Effective Date (provided that Lender then-has an existing, or
is then- granted, a First Priority perfected Lien in such property, and, in any
event, Lender shall be provided with ten (10) days’ prior written notice
thereof); (iv) the sale or issuance of any Subsidiary’s Equity Interests to
Borrower (subject to the provisions of Section 6.3 above, as applicable, and, in
any event, Lender shall be provided with ten (10) days’ prior written notice
thereof); and (v) Dispositions of Cash Equivalents in the ordinary course of
business and in a manner that is not prohibited by the terms of this Agreement.

 

7.2       Limitations on Capital Expenditures. Make or commit to make Capital
Expenditures by lease, purchase or otherwise, except in the ordinary and usual
course of business, and except for the purpose of replacing machinery, equipment
or other personal property which, as a consequence of wear, duplication or
obsolescence, is no longer used or necessary in the ordinary course of business,
and, in all events, provided that fair consideration is received therefor in an
arm’s length transaction.

 

7.3       Limitations on Restricted Payments. Declare or pay any dividend on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Equity Interests of Borrower or any of its Subsidiaries,
whether now or hereafter outstanding, or make any other kind of Distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Borrower or any of its Subsidiaries (collectively, “Restricted
Payments”); provided, however, that: (i) a Subsidiary of Borrower may make a
Restricted Payment to Borrower and any Subsidiary and/or any other Persons
owning Equity Interests in such Subsidiary, so long as such Restricted Payment
is made to Borrower, the Subsidiary and/or such other Persons ratably in
accordance with their Equity Interests of the same class or series therein, and
provided that such Restricted Payment to such other holders of Equity Interests
in such Subsidiary is attributable only to cash flows of such Subsidiary; and
(ii) so long as no Event of Default has occurred that has not been waived by
Lender, and so long as no Event of Default would otherwise result therefrom or
after giving effect thereto: (A) Borrower may repurchase shares of its common
stock upon three (3) Business Days’ prior written notice to Lender; (B) Borrower
may declare and pay dividends and make other Distributions and payments with
respect to its Equity Interests if payable solely in its Equity Interests; (C)
Borrower may purchase or otherwise acquire Equity Interests in any Subsidiary,
using additional shares of Borrower’s Equity Interests only, upon three (3)
Business Days’ prior written notice to Lender (and subject, in any event, to
applicable provisions of Section 6.3 above); and (D) Borrower may (y) make
repurchases or redemptions of its Equity Interests (1) in connection with the
exercise of stock options or restricted stock awards if such Equity Interests
represent all or a portion of the exercise price thereof, or (2) deemed to occur
upon the withholding of a material portion of such Equity Interests issued to
directors, officers or employees of Borrower or any Subsidiary under any stock
option plan or other benefit plans or agreements for directors, officers and
employees of Borrower and any such Subsidiary to cover withholding tax
obligations of such Persons in respect of such issuance; and (z) make other
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans or agreements for directors, officers and employees of
Borrower and any such Subsidiary.

 

45

 

 

7.4       Limitations on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or
purchase, hold or acquire any Equity Interests, bonds, notes, debentures or
other debt securities of, or any assets constituting a business unit of, or make
any other investment in, any Person (all of the foregoing, “Investments”),
except: (i) Investments in Cash Equivalents (provided that, at the time of any
such Investment in Cash Equivalents, and after giving effect thereto, no Event
of Default shall have occurred that has not been waived by Lender, or would
result therefrom); (ii) advances made by any Corporate Obligor or any Subsidiary
thereof to its employees with respect to expenses incurred or to be incurred by
such employees in the ordinary course of business (expressly excluding, for the
avoidance of doubt, advances for the repurchase of any Equity Interests), and
which such expenses are customarily reimbursable by such Corporate Obligor or
such Subsidiary in the ordinary course of business; (iii) intercompany
Investments made by a Subsidiary in Borrower (provided that, at the time of any
such intercompany Investment, and after giving effect thereto, no Event of
Default shall have occurred that has not been waived by Lender, or would result
therefrom; and provided further that Lender shall have (and Lender hereby
expressly reserves) the right and option, exercisable at any time in Lender’s
sole discretion, to require a Subordination Agreement with respect to any such
intercompany Investments); (iv) extensions of trade credit in the ordinary
course of business (provided that the payment terms of any such trade credit do
not provide for a due date of more than sixty (60) days after the date on which
such trade payable or account payable with respect to the same was created); and
(v) Investments constituting Permitted Acquisitions.

 

7.5       Limitations on Liens and Indebtedness.

 

7.5.1       Create, incur, assume or suffer to exist any Lien, except Permitted
Liens, upon any of its property, assets or revenues, whether tangible or
intangible, whether now owned or in existence or hereafter acquired or created
and wherever located; nor acquire or agree to acquire any assets subject to any
Lien, except for Permitted Liens and the Liens created by the Loan Documents;
nor make or enter into any agreement not to grant Liens for the benefit of any
Person other than for the benefit of Lender or any Affiliate(s) of Lender;

 

7.5.2       Create, incur, assume, permit to exist, guarantee or otherwise
become liable with respect to any Indebtedness, obligation or liability, whether
joint or several, matured or unmatured, liquidated or unliquidated, direct or
contingent, of any Person, except: (i) Indebtedness of Borrower or any other
Obligor existing or arising under this Agreement and/or any other of the Loan
Documents; (ii) Indebtedness constituting Subordinated Indebtedness that is
subject to and permitted to exist under a Subordination Agreement (and then only
in accordance with the terms and conditions thereof); (iii) Indebtedness
incurred to finance the acquisition, construction or improvement of fixed or
capital assets (including Capital Lease Obligations) secured by a PMSI (subject
to and in accordance with the definition therefor provided by Section 1.102.9
above); (iv) Indebtedness of the Corporate Obligors and any Subsidiaries thereof
existing on the Effective Date and listed on Exhibit C hereto, and any
refinancings, modifications, renewals and extensions of any such Indebtedness
(provided that (A) the principal amount of such Indebtedness shall not be
increased from that amount outstanding at the time of such refinancing, renewal
or extension, (B) the maturity of such Indebtedness shall at no time be
shortened, and (C) if deemed necessary or advisable by Lender in sole but its
reasonable discretion at the time of any such refinancing, renewal or extension,
Borrower shall cause such Indebtedness to be subordinated to Lender pursuant to
a Subordination Agreement); (v) Indebtedness of any Person that becomes a new
Subsidiary after the Effective Date (provided that: (w) such Indebtedness exists
at the time such Person becomes a new Subsidiary and is not created in
contemplation of, or in connection with, such Person becoming a new Subsidiary;
(x) Borrower complies (or causes compliance) with the applicable provisions of
Section 6.3 above in respect of such Person that becomes a new Subsidiary and/or
any such newly-acquired property as a result thereof; (y) the aggregate
principal amount of such Indebtedness of such Person that becomes a new
Subsidiary shall not exceed $100,000.00 at any time outstanding; and (z) if
deemed necessary or advisable by Lender in sole but its reasonable discretion at
the time such Person becomes a new Subsidiary, cause such Indebtedness to be
subordinated to Lender pursuant to a Subordination Agreement); and (vii)
Indebtedness that arises out unsecured trade payables incurred, created or
assumed in the ordinary course of business and not past due for more than
sixty-one (61) days after the date on which each such trade payable or account
payable was created;

 

46

 

 

7.5.3       Except for or with respect to Indebtedness to Lender (and/or any
Affiliate thereof) evidenced or created by Loan Documents or otherwise
constituting all or any part of the Obligations, make any payments to any other
Person in connection with any (i) Indebtedness for borrowed money, and/or (ii)
Indebtedness secured by any of the Collateral; provided, however, that expressly
excluded from the foregoing limitation shall be payments made by Borrower or any
Subsidiary to third parties on account of (or with respect to) Indebtedness that
are: (A) expressly permitted to be made with respect to any Subordinated
Indebtedness that is subject to and permitted to exist under a Subordination
Agreement (and then only in accordance with the terms and conditions thereof);
and (B) related to or otherwise in connection with Permitted Liens, including
PMSIs, in each case in accordance with, and subject to the terms and conditions
contained within, the definition(s) therefor provided in Article 1 above; or

 

7.5.4       Permit any trade payable or other account payable to remain
outstanding for more than sixty (60) days after the date such payable is due (or
longer period if Borrower has a written agreement or other instrument expressly
evidencing such longer trade terms).

 

7.6         Limitation on Optional Payments and Modifications of Debt
Instruments.

 

7.6.1       Make or offer to make any optional or voluntary payment or
prepayment on, or redemption, defeasance or purchase of any amounts (whether
principal or interest) payable under, any Rotman Family Notes or any other
Subordinated Indebtedness;

 

7.6.2       Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Rotman Family Notes or any other Subordinated Indebtedness, other than any
amendment, modification, waiver or other change which: (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon; and (ii) does not
involve the payment of a consent fee;

 

7.6.3       Designate any Indebtedness (other than Indebtedness constituting the
Obligations) as “Designated Senior Indebtedness” (or comparable term) for
purposes of the Rotman Family Notes; or

 

7.6.4       Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
preferred stock constituting any Equity Interests, other than any amendment,
modification, waiver or other change which: (i) would extend the scheduled
redemption date or reduce the amount of any scheduled redemption payment or
reduce the rate or extend any date for payment of dividends thereon; and (ii)
does not involve the payment of a consent fee.

 

7.7        Limitation on Sales and Leasebacks. Enter into any arrangement with
any Person whereby such Corporate Obligor or such Subsidiary shall sell or
otherwise transfer any property or assets owned by it to (i) such Person and
thereafter rent or lease such property or assets from such Person, or (ii) any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or assets or rental obligations of Corporate Obligor
or such Subsidiary.

 

47

 

 

7.8       Limitation on Transactions With Affiliates. Enter into or be a party
to any transaction including any purchase, sale, lease or exchange of property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate unless such transaction is: (i) otherwise
permitted by the terms of this Agreement; (ii) in the ordinary course of
business of such Corporate Obligor or the relevant Subsidiary, as the case may
be; and (iii) on fair and reasonable terms no less favorable to such Corporate
Obligor or the relevant Subsidiary, as the case may be, than those that could
have been obtained in a comparable transaction on an arm’s length basis from an
unrelated Person.

 

7.9       Limitation on Restrictions on Subsidiary Distributions. Except as
otherwise contemplated herein or any other of the Loan Documents, enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of Borrower to: (i) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, Borrower or any other Subsidiary of Borrower; (ii) make
loans or advances to, or Investments in, Borrower or any other Subsidiary of
Borrower; and (iii) transfer any of its assets to Borrower or any other
Subsidiary of Borrower, except for such encumbrances or restrictions existing
under or by reason of: (A) any restrictions existing under the Loan Documents;
and (B) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Equity Interests or assets of such Subsidiary.

 

7.10       Limitation on Negative Pledge Clauses. Enter into or permit to exist
or become effective any agreement with any Person which prohibits or limits the
ability of any Corporate Obligor or Subsidiary thereof to create, incur, assume
or permit to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired other than: (i) this Agreement and any
other Loan Document to which it is party or any refinancings thereof; and (ii)
any agreements governing PMSIs or Capital Lease Obligations otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby).

 

7.11       Limitation on Amendments to Material Agreements. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise): (i) any of its Charter
Documents; or (ii) the terms and conditions of any material agreements
(including any Acquisition Document).

 

7.12       Limitations on Changes in Fiscal Year, Lines of Business, Etc.

 

7.12.1        Change its fiscal year or enter into any business, directly or
indirectly, except for those businesses in which Borrower and its Subsidiaries
are engaged on the date of this Agreement or that are reasonably related
thereto; provided, however, that Lender hereby acknowledges that, if not already
accomplished or effectuated, all or part of Borrower intends to change its
fiscal year-end to April 30; and provided further that any such change made to
Borrower’s fiscal year-end, if not already accomplished or effectuated, shall be
made and effectuated pursuant to and in accordance with Requirements of Law, and
Borrower hereby covenants to provide Lender with prompt written notice thereof
after the effectuation of any such change.

 

7.12.2         Without at least thirty (30) days’ prior written notice to Lender
(or such shorter period as Lender may agree in writing) (i) add any new, or
change any existing, offices or business locations; (ii) change its jurisdiction
of organization; (iii) change its organizational structure or type; (iv) change
its legal name; (v) change any existing, or adopt any new, fictitious business
name; or (vi) change any organizational number (if any) assigned by its
jurisdiction of organization.

 

48

 

 

7.13       Limitation on Becoming a General Partner. Become a general partner in
any general or limited partnership or joint venture, or permit any of its
Subsidiaries to do so, other than any Subsidiary the sole assets of which
consist of its interest in such partnership or joint venture.

 

7.14       Compliance With Requirements of Law; Anti-Terrorism Regulations.

 

7.14.1        Violate (or cause or permit any violation of) any (i)
Anti-Terrorism Laws, or (ii) to extent any such violation could reasonably be
expected to produce a Material Adverse Change, violate any other Requirements of
Law;

 

7.14.2        Engage in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of prohibited offenses designated by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering,
or knowingly permit any of their respective Affiliates to engage in such actions
or to violate any Anti-Terrorism Laws;

 

7.14.3        Use, directly or indirectly, any Loan Proceeds, or lend,
contribute or otherwise make available any Loan Proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, is, or whose
government is, the subject of Sanctions at the time of such funding, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including, without limitation, Lender or any Person now or hereafter
participating in the Loan or Loan Documents, whether as underwriter, advisor,
investor or otherwise); or

 

7.14.4        Directly or Indirectly (i) deal in, or otherwise engage in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempt to violate, any of the prohibitions set forth in any Anti-Terrorism Law,
or (iii) knowingly permit any of their respective Affiliates to do any of the
foregoing.

 

7.15        Furnishing of Truthful Information. Furnish, or knowingly permit to
be furnished, to Lender any document of any kind that contains any knowingly
untrue statement of material fact, or that omits to state a material fact
necessary to make it not misleading in light of the circumstances under which it
was furnished.

 

7.16        Limitation on Margin Securities. Directly or indirectly apply or
permit be applied any Loan Proceeds to the purchasing or carrying of, or to the
making loans to finance the purchase of, any Margin Securities.

 

7.17        Limitations Concerning ERISA. Permit any Plan, or any Corporate
Obligor or Subsidiary (as the case may be), to: (i) engage in, effectuate or
cause to be effectuated any “prohibited transaction” (as defined under ERISA);
(ii) fail to pay by its due date any required installment under §430(j) of the
Code with respect to any such Plan; (iii) incur any “accumulated funding
deficiency” (as defined in §431 of the Code, or under ERISA), whether or not
waived; or (iv) terminate in a manner which could result in the imposition of
any Lien on any property assets of any Corporate Obligor or any Subsidiary
(including, without limitation, any Collateral).

 

8.           DEFAULT.

 

8.1          Events of Default. With respect to any part of the Obligations
which is not expressly stated to be payable on demand, and notwithstanding any
provision to the contrary in any instrument evidencing any of the Obligations,
the occurrence of any one or more of the following shall be an “Event of
Default” under this Agreement and default under all other of the Loan Documents:

 

49

 

 

8.1.1        any failure by any Obligor to pay any amount of money at any time
due from such Obligor under any of the Loan Documents, and such nonpayment
continues for ten (10) days after the due date thereof;

 

8.1.2        any breach of or failure in the due observance or performance of
any covenant, condition or agreement on the part of any Obligors to be observed
or performed pursuant to this Agreement or any other of the Loan Documents, and
(other than those to be observed or performed hereunder or thereunder in
connection with (i) the payment of any amount of money by any Obligor, (ii) the
maintenance or payment of any insurance policies or premiums by any Obligor,
(iii) the maintenance of any Ratio Covenants, (iv) any Margin Securities and/or
(v) any Hedging Contract, or otherwise those that are not capable of cure, in
which case such failure shall immediately constitute an Event of Default
hereunder without notice of an opportunity to cure; and, in any event, to which
the remainder of this Section 8.1.2 shall not apply), the failure to cure (if
curable) any such breach or failure within thirty (30) days after the sooner to
occur of such Obligor becoming aware of such failure, or notice thereof by
Lender to such Obligor or to Borrower; provided, however, that if such breach or
failure is not reasonably susceptible of cure within said thirty (30) day
period, then, so long as, in the sole but reasonable discretion of Lender,
Borrower is diligently pursuing such cure (or causing such cure to be diligently
pursued), Borrower shall have an additional period of time, not to exceed sixty
(60) days in the aggregate (when coupled with such original thirty (30) day
period), to effectuate such cure;

 

8.1.3        any failure by any Obligor to pay any amount of money and/or to
observe or perform any other covenant, condition or agreement which is the
obligation of such Obligor to Lender (or to any Affiliate of Lender) under any
other existing or future note, mortgage, deed of trust, pledge, assignment,
agreement, instrument or other document not referenced in Section 8.1.2 above,
and such failure continues beyond the expiration of any applicable notice, grace
or cure period therein provided; provided, however, that, such failure by such
Obligor causes, or could be reasonably expected to result in, a Material Adverse
Change;

 

8.1.4        any statement, certificate, report, financial statement,
representation or warranty made and/or furnished by any Obligor in connection
with the execution and delivery of any of the Loan Documents, or in compliance
with the provisions thereof, or as inducement to Lender to make and extend any
Loan Proceeds or to enter into any of the Loan Documents, proves to have been
intentionally false or intentionally erroneous in any material respect as and
when made;

 

8.1.5        any (i) failure by any Obligor to pay any Indebtedness due any
third Persons, and such failure shall continue beyond any applicable notice,
grace or cure period, or (ii) material default or breach by any Obligor under
any agreement, instrument or other document binding such Obligor that continues
beyond any applicable notice, grace or cure period therein provided; provided,
however, that, in each case ((i) or (ii)), such failure or material default or
breach by any such Obligor causes, or could be reasonably expected to result in,
a Material Adverse Change;

 

8.1.6       the liquidation (full or partial) of Borrower or any other Corporate
Obligor (if any);

 

8.1.7        the death of any Personal Guarantor, provided that such death
causes, or could be reasonably expected to result in, a Material Adverse Change
on a cumulative basis with respect to all remaining Obligors; and provided,
further, that if, in the event Lender shall determine that any such Material
Adverse Change shall have occurred, or be likely to occur, as aforesaid (and
which determination shall be made in writing to Borrower), Borrower shall have
the option, exercised by written notice from Borrower to Lender no later than
the sooner to occur of (i) thirty (30) days after the date of such death, or
(ii) any such determination by Lender as aforesaid, to present to Lender a
substitute Guarantor—which substitute may be a natural or non-natural Person—for
Lender’s consideration and, at Lender’s option, written consent thereto, which
consent may be granted or withheld by Lender in Lender’s sole but reasonable
discretion;

 

50

 



8.1.8       the occurrence of any Change in Control, or Borrower or any other
Corporate Obligor shall discontinue business or materially change the nature of
its business, without Lender’s express prior written consent;

 

8.1.9       the occurrence of any Insolvency Event with respect to any Obligor;

 

8.1.10     a judgment or judgments for the payment of money in excess of $75,000
shall be rendered against any Obligor, and any such judgment shall remain
unsatisfied (undischarged) and in effect for any period of sixty (60)
consecutive days without a stay of execution, or Borrower’s (i) posting of a
bond, (ii) causing a standby letter of credit to be issued for the benefit of
Lender (issued by a commercial banking institution, and in form and substance,
reasonably acceptable to Lender), or (iii) posting of cash collateral, in each
case of the immediately preceding subclauses (i) – (iii)) in an sum equal to
125% of the aggregate amount thereof;

 

8.1.11     a judgment creditor of any Obligor shall obtain possession of all or
any portion of any collateral for the Obligations (including, without
limitation, any Collateral) by any means (including, without implied limitation,
levy, distraint, replevin, foreclosure, adverse possession or self-help), and
such action is likely to produce or result in a Material Adverse Change;

 

8.1.12     Borrower shall incur any non-Lender Indebtedness without Lender’s
express prior written consent; provided, however, that excepted from the
foregoing shall be any such non-Lender Indebtedness that is expressly permitted
herein and/or in any other of the Loan Documents, or is otherwise now or
hereafter expressly permitted to exist in writing by Lender;

 

8.1.13     the occurrence of any uncured breach or default by any Obligor or
obligee of Subordinated Indebtedness under any instruments or documentation
evidencing, or providing for the subordination of (e.g., any Subordination
Agreement), any Subordinated Indebtedness;

 

8.1.14     any casualty loss to any assets of any Corporate Obligor that, in
Lender’s sole but reasonable determination (exercised and made in commercial
good faith), (i) materially impairs or affects the economic utility of any
Mortgaged Property and/or Collateral for the Obligations materially impairs or
affects the economic utility of any Collateral for the Obligations, whether or
not insured against, and (ii) is reasonably likely to produce or result in a
Material Adverse Change;

 

8.1.15     any Guarantor shall fail to comply fully with the requirements of its
Guaranty or any other of the Loan Documents to which it is a party, or give
notice of or assert the termination, discontinuance, invalidity and/or
unenforceability of its Guaranty;

 

8.1.16     The OTC Market changes Vystar’s designation to ‘No Information’ (Stop
Sign),

‘Caveat Emptor’ (Skull and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’
(Exclamation Mark

Sign), or Vystar shall otherwise be “de-listed” (or fail to be listed) on the
Principal Trading Market (expressly excluding any such “de-listing” from the OTC
Market that occurs in connection with, or as a result of, a simultaneous or
substantially contemporaneous listing on any Primary Market);

 

8.1.17     the occurrence any “default” or “Event of Default” (howsoever any
such terms may be used or defined) under any other of the Loan Documents that is
not expressly waived by, or cured to the reasonable satisfaction of, Lender in
accordance with the provisions of Section 10.2.1 hereof, and as further provided
in Section 9.1 below.

 

 51

 

 



8.2           Interpretation Regarding Events of Default. For purposes of this
Agreement and any and all other Loan Documents: (i) in each instance in which
the term “unwaived” is used or appears in conjunction or connection with, or
otherwise in any context referring to, any one or more Events of Default
(whether specified or unspecified; including, without limitation and for
illustrative purposes only, phrases such as “upon the occurrence of any unwaived
Event of Default”, “absent the occurrence of any unwaived Event of Default”, “if
an Event of Default shall occur and be unwaived”, and other like phrases and the
respective correlative meanings of the foregoing), it shall mean, in each such
instance, that such Event of Default has not been waived by, or cured to
reasonable satisfaction of, Lender pursuant to and in accordance with the
provisions of Section 10.2.1 hereof; and (ii) any Event of Default shall be
deemed to “continue” or be “continuing” upon the occurrence thereof and, unless
and until such time as when any such Event of Default is waived or cured as
provided in the immediately preceding clause (i), shall be deemed “unwaived”
within the meaning hereof. This Section 8.2 (including any and all defined terms
and their respective meanings herein contained), shall be deemed expressly
incorporated into any and all Loan Documents between or among Lender and
Borrower and/or any other Obligors, mutatis mutandis, by this reference.

 

9.             CROSSING PROVISIONS.

 

9.1           Cross-Default. Borrower hereby expressly acknowledges, agrees and
confirms its full and complete understanding that: (i) the occurrence of any
“default” or “Event of Default” (howsoever any such terms may be used or
defined) that is unwaived under any of the Loan Documents shall constitute a
default under all of the Loan Documents, regardless of whether or not any such
Loan Documents explicitly so state; and that, upon the occurrence thereof, and
unless waived or cured in accordance with Section 10.2.1 below, Lender, at its
option exercisable in its sole discretion and without demand or notice of any
kind (all of which are hereby expressly waived by Borrower): (A) may declare the
entirety of the Obligations to be immediately due and payable (including,
without limitation, the whole sum of unpaid principal and accrued interest then
outstanding under the Note), (B) may exercise any one or more of its various and
cumulative rights and remedies (whether alone or simultaneously) under any of
the Loan Documents, at law or in equity, and (C) in so acting, shall in all
events be deemed by all Obligors and any other Persons relying hereon to be
acting in good faith and in a commercially reasonable manner; and (ii) if demand
is made on any Note (whether by acceleration or default, at maturity or
otherwise pursuant to the Loan Documents), all Obligations shall be immediately
due and payable in full without further action of any kind, including, without
limitation, notice, further demand or presentment to any Obligor (the same being
hereby expressly waived by Borrower pursuant to its execution and delivery
hereof, and by any such other Obligor’s execution and delivery to Lender of any
Guaranty of the Obligations), and irrespective of whether any Event of Default
has occurred and/or exists and is unwaived.

 

9.2          Cross-Guaranty. Borrower, by its execution hereof, and in
consideration of Lender’s entering into this Agreement with Borrower and the
performance of the Loan Documents, hereby voluntarily, absolutely, irrevocably,
unconditionally and unlimitedly guarantees to Lender—as a primary, and not
merely as a surety or a secondary, obligor and debtor—the Indefeasible
Satisfaction of any and all liabilities, undertakings, Indebtedness, covenants,
duties and obligations of each and all of the other Obligors to, or in favor or
for the benefit of, Lender and/or any Affiliate of Lender of every kind, type
and description, whether consisting of obligations to pay money or to perform
any obligations, whether secured or unsecured, direct or indirect, absolute,
certain or contingent, sole, joint or several, primary or secondary, matured or
unmatured, due or to become due, now existing or hereafter arising, and whether
held or to be held by Lender (and/or any Affiliate of Lender) for its own
account or as agent for any one or more other Persons, whether created directly
or acquired by assignment or otherwise, and howsoever acquired, created,
evidenced, arising and/or memorialized, including, without limitation: (i)
pursuant to any Loan Documents or otherwise pursuant to any other present or
future agreements, instruments, certificates or other documents made, executed
and/or delivered to, or in favor or for the benefit of, Lender (and/or any
Affiliate of Lender) by, for or on behalf of any such other Obligors; and (ii)
any and all interest, fees, Costs and Expenses incurred or charged by or to
Lender and accruing or arising after the occurrence of any Insolvency Event that
in any manner affects or could affect (A) any Obligor, (B) any Affiliate of any
Obligor, and/or (C) any Person(s) now or hereafter owning any Equity Interests
in any Corporate Obligor. Borrower hereby confirms, certifies, ratifies,
acknowledges and agrees that the guaranty of Borrower made pursuant to this
Section 9.2 is a continuing, irrevocable, absolute, unconditional and unlimited
guaranty to Lender of payment and performance, and not merely a guaranty of
collection, that constitutes a part of the Obligations, and the Indefeasible
Satisfaction of which is secured by the Collateral and all of the Liens granted
to, and/or in favor or for the benefit of, Lender under the Security Instruments
and the other Loan Documents.

 

 52

 

 



9.3          Cross-Collateralization. Borrower hereby expressly acknowledges,
agrees and confirms its full and complete understanding that all of the
Obligations shall be and hereby are cross-collateralized and secured (directly
or indirectly) by: (i) all of the Collateral; and (ii) any and all other
property and assets (whether tangible or intangible) of Borrower and/or any
other of the Obligors that may be now or hereafter subject to any Liens in favor
of Lender (expressly including, without limitation, any and all personal
property, the Mortgaged Properties and any other real property subject to any
Liens in favor of Lender pursuant to the Security Instruments), or in the
possession of or in transit to, or pledged, assigned (whether collaterally or
otherwise), mortgaged or granted to or in favor or for the benefit of, Lender
(and/or any Affiliate of Lender) by Borrower and/or any other of the Obligors as
collateral security for any Obligations and/or any other any obligations,
liabilities or undertakings of any Obligors to or otherwise in favor of Lender
and/or any Affiliate of Lender, whether consisting of payment or performance
obligations, and whether now existing or at any time hereafter arising or
acquired (and howsoever arising or acquired).

 

10.           RIGHTS AND REMEDIES; WAIVERS.

 

10.1         Rights and Remedies.

 

10.1.1     Acceleration. Upon the occurrence of any Event of Default that is
unwaived, at Lender’s election and in its sole discretion: (i) all Obligations
shall become immediately due and payable without notice or demand, except with
respect to Obligations that, pursuant to their terms and conditions, are due and
payable on demand, which shall be due and payable on demand irrespective of the
occurrence or non-occurrence of any Event of Default; and (ii) any and all
obligations on the part of Lender to make loans, advances, extensions of credit
or other financial accommodations under any Loan Documents shall cease and
terminate, and Lender shall thereupon be authorized and empowered to exercise
any and all rights of foreclosure (as the case may be) and/or otherwise realize
upon any collateral or security for the Loan covered by any of the Loan
Documents; provided, however, that without limiting the generality of the
foregoing, Lender may in its sole discretion, but without obligation, make any
make loans, advances, extensions of credit or other financial accommodations
after demand or the occurrence of any Event of Default hereunder, without
thereby waiving Lender’s right to demand payment of the Obligations, and without
becoming liable to make any other or further loans, advances, extensions of
credit or other financial accommodations. Notwithstanding anything to the
contrary contained in this Agreement or any other of the Loan Documents, Lender
shall not be deemed to have waived any right(s) which Lender may have under any
provisions of the Bankruptcy Code to file a claim for the full amount of the
Indebtedness evidenced and secured by the Loan Documents, or to require that all
Collateral shall continue to secure the repayment of all Obligations owing to
Lender in accordance with the Loan Documents.

 

10.1.2     Cumulative Rights and Remedies. All rights and remedies of Lender,
whether provided for herein, in any other of the Loan Documents and/or as
otherwise conferred by law or in equity, are cumulative in nature, and not
exclusive, and may be exercised alone or simultaneously; and the provisions of,
and rights and remedies of Lender under, this Agreement supplement those
contained in or provided by the other Loan Documents, and nothing contained
herein or therein shall derogate from any of the rights or remedies of Lender
hereunder or thereunder. Upon the occurrence of any Event of Default, all
rights, powers and privileges of, or afforded to, Lender as provided anywhere in
this Article 10, and all other remedies available to Lender under this
Agreement, under the Security Instruments and/or any other of the Loan
Documents, or at law or in equity, may be exercised by Lender at any time and
from time to time, alone or simultaneously, whether or not any Indebtedness
evidenced and secured by the Loan Documents shall be due and payable, and
whether or not Lender shall have instituted any foreclosure proceedings or other
action for the realization upon any Collateral, and/or the enforcement of any of
Lender’s rights hereunder or under any other of the Loan Documents.

 

 53

 

 



10.2         Waivers.

 

10.2.1     All Waivers in Writing; Non-Waiver; No Course of Dealing. No (i)
Event of Default or demand shall be waived by Lender, except and unless such
waiver is in writing and signed by a duly authorized officer of Lender, and
which writing makes explicit reference to the Event of Default or demand so
waived; (ii) waiver by Lender of any Event of Default or of any demand shall
operate as a waiver of any other Event of Default or of any other demand, or of
the same Event of Default or demand on any other occasion; (iii) delay or
omission on the part of Lender in exercising any right under any of the Loan
Documents shall operate as a waiver of such right or of any other right of
Lender, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion; (iv)
course of dealing and no delay or omission of Lender in exercising or enforcing
any of its rights, powers, privileges, remedies, immunities or discretion under
the Loan Documents or under any Requirements of Law shall constitute a waiver
thereof; and (v) other agreement or transaction of any nature entered into by
the Parties at any time (whether before, or after, the Effective Date) shall be
construed in any particular way as a waiver, modification or limitation of any
of Lender’s rights, powers, privileges, remedies, immunities or discretion under
any one or more Loan Documents or any Requirements of Law, and no provision(s)
in any Loan Document shall be construed as a waiver, modification or limitation
of any of rights, powers, privileges, remedies, immunities or discretion of
Lender under any such other agreement or transaction between or among Lender and
Borrower and/or any other Obligors.

 

10.2.2     General Waivers. Borrower hereby waives notice of intent to
accelerate, notice of acceleration, notice of nonpayment, demand, presentment,
protest or notice of protest of the Obligations, and any and all notices and
demands in connection with any enforcement of any of Lender’s various and
cumulative rights and remedies under the Loan Documents; and Borrower hereby
consents to, and waives notice of release and all other notices, with or without
consideration, of any Obligor or of any Collateral, and/or of any renewals or
extensions of time of payment with respect to any Indebtedness constituting all
or any part of the Obligations; and Borrower generally waives any and all
suretyship defenses and defenses in the nature thereof. The waivers provided
and/or otherwise made anywhere under this Article 10 by Borrower (and/or any
other Obligor, as the case may be) shall not serve as a limitation upon, nor
derogate from, any other waivers provided for or made by Borrower (and/or any
other Obligor, as the case may be) in this Agreement or any other of the Loan
Documents.

 

10.2.3     Waiver of Automatic Stay. In the event Borrower shall at any time
while any Obligations are outstanding become a “debtor” or
“debtor-in-possession” under any provision of the Bankruptcy Code, whether by
Borrower’s voluntary petition, or through the grant of an order for relief on an
involuntary petition against Borrower, or otherwise on account of any other
Insolvency Event affecting Borrower that constitutes an Event of Default
hereunder, Borrower, to the extent not expressly prohibited by Requirements of
Law (and, if so prohibited, then to the maximum extent permitted thereby),
hereby unconditionally and expressly: (i) consents to the entry of an order
granting Lender relief from the so-called “automatic stay” provisions of the
Bankruptcy Code, upon Lender’s motion, complaint or other pleading pursuant to
which Lender seeks to exercise its rights to foreclose on, realize upon and/or
liquidate all or any part of the collateral or security for the Obligations and
apply the proceeds thereof to reduction of the Obligations; and (ii) waives any
and all rights Borrower may have to object to and/or defend against such motion,
complaint or other pleading, including, without limitation, any assertion or
contention that Borrower, as a debtor or debtor-in-possession in any proceeding
under the Bankruptcy Code, is able to provide adequate protection against any
diminution in the value of any Collateral in any such proceeding. The foregoing
consent to Lender’s relief from such automatic stay, and the waiver of
Borrower’s rights to object, defend and/or offer any adequate protection
response to any of Lender’s motions, complaints or other pleadings seeking
relief from such automatic stay in any such proceeding under the Bankruptcy
Code, (A) is subject to the approval of the bankruptcy court in which any such
proceeding is then pending or before; and (B) each constitute material
inducements to Lender to make and extend to Borrower the Loan and/or any other
financial accommodations that may be contemplated by the Loan Documents, and
which inducements and the materiality thereof Borrower hereby expressly
acknowledges.

 

 54

 

 



10.2.4     Waiver of Certain Damages. To extent not expressly prohibited by
Requirements of Law (and if so prohibited, then to the maximum extent permitted
thereby), (i) Borrower hereby agrees not to assert, and Borrower hereby
expressly waives, any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
all or any part of the Loan or the use of proceeds thereof, and/or otherwise in
respect of the Obligations; and (ii) no Indemnified Party shall be liable to
Borrower or any Affiliates thereof for any damages arising from the use of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any other of the Loan Documents or the transactions contemplated
hereby or thereby by unintended recipients.

 

11.           MISCELLANEOUS.

 

11.1         Multiple Borrowers. If at any time Borrower is comprised of more
than one entity or other Person (including, without limitation and for the
avoidance of doubt, on the Effective Date in the case of Rotmans and Vystar),
all of the Obligations shall be joint and several as among each and all such
Persons, and each reference in any of the Loan Documents to “Borrower” shall be
(and hereby is) deemed to refer to each such Person constituting Borrower
individually and also to all such Persons jointly; provided, however, that the
release by Lender of any one such Person shall not release any other Person
obligated on account of the Obligations (whether in whole or in part), or any of
them. Any and all present and future debts or obligations of any one such Person
to any other Person constituting, and/or owning or holding any Equity Interests
in or of, Borrower are hereby subordinated to the Indefeasible Satisfaction of
all Obligations (except as may be otherwise expressly provided in any
Subordination Agreement directly applicable to such debts or obligations). No
Person directly, indirectly or contingently liable for any Obligations may seek
contribution from any other Persons also so liable, unless and until all
Obligations to Lender of the Person from whom contribution is sought shall have
been Indefeasibly Satisfied; and notwithstanding the existence of any
“reimbursement and indemnity agreement”, “contribution agreement” or “indemnity
agreement” (or similarly-titled agreement(s) of like import and effect)
privately executed between or among any such Persons (and irrespective of
whether any of the same may be disclosed or undisclosed to Lender). Except as
otherwise expressly provided in a writing signed by a duly authorized officer of
Lender, the release or compromise by Lender of any Collateral or other security
for any payment and/or performance of the Loan, the Loan Documents and/or any of
the Obligations shall not release any such Person directly, indirectly or
contingently liable for all or any part of the Obligations.

 

11.2         Indemnification. Borrower shall and hereby agrees to, at its sole
and exclusive cost and expense, indemnify, defend and hold harmless Lender and
each and all other Indemnified Parties from and against any and all claims,
demands, judgments, fees, charges, disbursements, Costs and Expenses (including,
without limitation, such Costs and Expenses of legal counsel and other
professionals), losses, damages and/or liabilities incurred or suffered by any
one or more Indemnified Parties as a consequence of any legal action or other
proceeding initiated by any Person who or which is not a signatory to this
Agreement (at all trial and appellate levels, and including in the event of any
settlement of any of the foregoing; and with attorneys, consultants and experts
acceptable to Lender and/or any such Indemnified Parties in its/their sole
discretion), provided that such action or proceeding arises directly or
indirectly in connection with any of the Loan Documents, any of the Obligations
or Obligors, or any collateral or security for the Obligations (including,
without limitation, any Collateral); and provided further that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
claims, demands, judgments, fees, charges, disbursements, Costs and Expenses,
losses, damages and/or liabilities (i) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnified Party, or (ii) result
from a claim brought by any Obligor against an Indemnified Party for breach in
bad faith of such Indemnified Party’s obligations hereunder or under any Loan
Document, if such Obligor has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Irrespective of the generality of the immediately preceding sentence, Borrower
hereby expressly acknowledges and agrees that, notwithstanding that Lender was
the only Indemnified Party to execute this Agreement, each of the Indemnified
Parties shall be a third party beneficiary of, and each shall be permitted to
enforce the indemnities and all other provisions of, this Section 11.2 against
Borrower and all other Obligors.

 

 55

 

 



11.3         Certain Amounts Due and Payable Upon Demand. Except as otherwise
expressly provided herein or in any other of the Loan Documents, any amounts due
hereunder or thereunder which are expressly specified (in any provisions or
context describing or referring to such amounts) as being due and payable by
Borrower (or any other of the Obligors, as the case may be) on or upon demand
shall: (i) constitute a part of the Obligations; (ii) be Indebtedness secured by
the Liens of the Loan Documents; and (iii) bear interest (whether before or
after judgment) at the Default Rate from the date such amounts are demanded
until the same shall be paid in full.

 

11.4          Time is of the Essence. Time is of the essence with respect to
this Agreement and all other of the Loan Documents, and the prompt payment and
performance of the Obligations.

 

11.5          Costs and Expenses. Borrower shall, and Borrower hereby expressly
covenants, agrees and promises to pay upon Lender’s demand any and all Costs and
Expenses now or hereafter incurred by or charged to Lender, and/or any of
Lender’s Affiliates, legal counsel, agents, accountants, auditors, consultants
and/or representatives, in connection with: (i) any analysis or review of any
financial statements, the underwriting of the Loan and/or Closing of the Loan
Documents by Lender or any Affiliate thereof; (ii) any preparation, negotiation,
review, amendment, modification, interpretation, administration, printing,
servicing, syndication, participation, development, execution and/or performance
of the Loan and/or any of the Loan Documents; and/or (iii) protecting or
enforcing any of Lender’s rights as against any one or more Obligors, or as
against any property from time to time held or treated as Collateral for the
Obligations, or which results from any claim or action by any Person against
Lender which would not have been asserted were it not for Lender’s relationship
with Borrower and/or any other of the Obligors (pursuant to the Loan Documents
or otherwise). Any and all Costs and Expenses referenced in the immediately
preceding clauses (i) – (iii) shall: (A) except as otherwise provided herein
(including in Sections 3.10 and/or 4.5 above), be due and payable by immediately
upon Lender’s demand therefor; (B) accrue interest at the Default Rate from the
date of such demand until Indefeasibly Satisfied; (C) be Indebtedness that
constitutes a part of the Obligations, and the Indefeasible Satisfaction of
which is secured by all of the Liens in favor of Lender under the Loan
Documents. If not paid immediately upon Lender’s demand therefor (or otherwise
within any time period thereafter as may be specified herein, including in
Sections 3.10 and/or 4.5 above), Borrower hereby expressly authorizes Lender
(but Lender shall have no obligation) to promptly pay any and all such Costs and
Expenses by charging, debiting and/or drawing the amounts thereof to, from
and/or against any one or more depository, loan and/or credit accounts of
Borrower maintained with Lender, including, without limitation, any Operating
Account of Borrower.

 

 56

 

 



11.6         Indefeasible Satisfaction. The Parties hereby acknowledge and agree
that, notwithstanding anything herein or in any other Loan Documents to the
contrary, the “Indefeasible Satisfaction” of all Obligations shall not be deemed
to have occurred unless and until: (i) all Indebtedness constituting the
Obligations has been paid in full and in cash; (ii) no Person has any further
right to obtain any loans, letters of credit or other extensions of credit under
the Loan Documents; (iii) any and all letters of credit issued under or pursuant
to any Loan Documents or in connection with the Obligations have been cancelled
and returned (or backed by standby letters of credit (issued by a commercial
banking institution, and in form and substance, reasonably acceptable to Lender)
or cash collateralized, in each case in an amount equal to 105% of the face
amount of such letters of credit); (iv) any and all obligations with respect to
any Banking Services have been cancelled, or (A) backed by standby letters of
credit (issued by a commercial banking institution, and in form and substance,
acceptable to Lender in its sole but reasonable discretion), or (B) cash
collateralized, in each case ((A) or (B)) in an amount determined by Lender (in
its sole but reasonable determination) as is sufficient to fully satisfy and
pay, in cash, the estimated credit or monetary exposure with respect to such
Banking Services; (v) all amounts owed, and all obligations under, each Hedging
Contract have been fully satisfied and paid, in cash, and terminated (or, in the
case of any swap agreement constituting a Hedging Contract, the posting of
acceptable substitute collateral to the counterparty to such swap agreements in
accordance with the terms thereof, or the novation of such swap agreement to
third parties); and (vi) any Costs and Expenses and contingent indemnification
obligations which are not yet due and payable, but with respect to which a claim
has been asserted, or could in Lender’s reasonable determination (made in the
exercise of commercial good faith) be reasonably expected to be asserted, are
(y) backed by standby letters of credit (issued by a commercial banking
institution, and in form and substance, reasonably acceptable to Lender), or (z)
cash collateralized, in each case ((y) or (z)) in an amount estimated by Lender,
in its sole but reasonable estimation, to be the amount of Costs and Expenses
and contingent indemnification obligations that may become due and payable.

 

11.7         Increased Costs; Capital Adequacy. If, after the Effective Date,
Lender shall have reasonably determined in good faith that the adoption of any
Requirement of Law regarding or applicable to the capital adequacy of Lender, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by Lender with any policy, guideline,
directive or request regarding capital adequacy of any such Governmental
Authority, has or would have the effect of reducing the rate of return on the
capital of Lender as a consequence of the obligations or commitments of Lender
in respect of all or any part of the Loan to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the policies of Lender or with respect to capital adequacy
immediately before such adoption, change or compliance) by an amount reasonably
deemed in good faith by Lender to be material, then Lender shall notify Borrower
thereof, and Borrower shall thereupon pay to Lender from time to time as
specified by Lender (in each instance) such additional amounts as shall be
sufficient to compensate Lender for such reduced return, each such payment to be
made by Borrower within fifteen (15) Business Days after each demand therefor by
Lender. A certificate in reasonable detail, signed by an officer of Lender,
describing the event(s) giving rise to such reduction and setting forth the
amount to be paid to Lender pursuant to this Section 11.7, together with a good
faith calculation of such amount, shall accompany any such demand and, in the
absence of manifest error, shall be conclusive. In determining and/or
calculating any such amount, Lender shall act reasonably and in good faith, and
will use any reasonable averaging and attribution methods.

 

11.8         Set-off; Attorney-in-Fact.

 

11.8.1     Lender may, and is hereby expressly authorized by Borrower, without
advance notice to Borrower (any such notice being hereby expressly waived by to
the maximum extent permitted by applicable law), to set-off and apply any and
all deposits at any time and from time to time held by, and any other
Indebtedness at any time and from time to time owing by Lender to, or for the
credit or the account of, Borrower against all or any part of the Obligations,
whether or not such Obligations have matured. and irrespective of the occurrence
or non-occurrence of any Event of Default or whether Lender has exercised any
other rights that it has or may have with respect to any such Obligations
(including, without limitation, any acceleration rights). Lender agrees within a
commercially reasonable time to notify Borrower in writing after any such
set-off and application; provided, however, that any failure by Lender to give
any such written notice shall not affect the validity of such set-off and
application. The rights of Lender under this Section 11.8 are in addition to,
and not in limitation of, any and all other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have hereunder or
under any other of the Loan Documents, at law and/or in equity.

 

 57

 

 



11.8.2     Borrower hereby appoints Lender as its attorney-in-fact (without
requiring Lender to act as such) and hereby grants Lender full power, after the
occurrence of any Event of Default, to do any and all things and acts necessary
to implement and execute any powers or rights granted to Lender under this
Agreement and/or under any other of the Loan Documents; and Borrower shall, and
Borrower hereby expressly does, forever release Lender and all other of the
Indemnified Parties from any and all liability, claims, damages and losses
arising from any act or acts (or omission(s), as the case may be) hereunder or
thereunder, or in furtherance hereof or thereof, except any liability arising
out of Lender’s or any such Indemnified Party’s gross negligence, fraud or
willful misconduct.

 

11.9       Survival. All representations and warranties made hereunder and in
the other Loan Documents (or in any amendment, modification or supplement hereto
or thereto), and in any certificate delivered pursuant hereto or thereto, shall
survive the execution and delivery of this Agreement and the making of any Loan
hereunder. Without limiting the immediately preceding sentence (and for the
avoidance of doubt, all covenants, agreements, representations and warranties
made by Borrower (or, as the case may be, any other Obligor) in this Agreement
pertaining to and/or arising under Section 11.2 and/or Section 11.5 above shall
survive termination of the Loan Documents and the payment in full of the
Obligations.

 

11.10      Binding Effect; Assignment. The Parties intend that this Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the Parties. Borrower hereby expressly
acknowledges and agrees that Borrower has no right whatsoever to assign any of
its rights or obligations under any of the Loan Documents to which Borrower is a
party (and/or to which Borrower or its assets are otherwise bound) without the
express prior written consent of Lender.

 

11.11      Construction; Ambiguity; Interpretation.

 

11.11.1   The provisions of this Agreement shall be in addition to those of any
guaranty, pledge or security agreement or instrument, note or other evidence of
liability of any Obligor now or hereafter held by Lender, all of which shall be
construed as complementary to each other. Nothing herein contained shall prevent
Lender from enforcing any or all other guaranties, pledges or security
agreements or instruments, notes or other evidences of liability in accordance
with their respective terms. Borrower hereby acknowledges that the Parties and
their respective attorneys have reviewed and negotiated all of the Loan
Documents, and agrees that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement or any other of the Loan Documents. Except as
otherwise expressly provided in this Agreement or any of the other Loan
Documents, whenever Lender’s prior consent, permission or authorization is
required to be obtained under any of the Loan Documents as a condition to any
action, inaction, event or circumstance by Borrower or any Obligor, Lender shall
be and is hereby expressly authorized to give, withhold or deny such consent in
its sole, absolute and unfettered discretion, and to condition its consent,
permission or authorization upon the giving of additional Collateral, the
providing of additional information, the payment of money or any other matter.

 

 58

 

 



11.11.2    The title(s), headings and captions of or within, and the cover sheet
and table of contents to, this Agreement have been inserted for convenience of
reference only and in no way are intended to define, limit, extend, affect
and/or conscribe the scope of this Agreement or the meaning or intent of any of
its, or any other Loan Document’s, provisions. Whenever the context requires or
permits herein or under any other of the Loan Documents, the singular shall
include the plural, the plural shall include the singular and the masculine,
feminine and neuter shall be freely interchangeable. As used in this Agreement
and all in other Loan Documents, the following rules of construction shall apply
(unless the context otherwise specifies): (i) the phrase “breach of a
representation” includes a misrepresentation and the failure of a representation
to be accurate; (ii) “include”, “includes”, “including” and any other words or
phrases of inclusion shall be deemed to be followed by the phrase “without
limitation”, it being intended that any references to “included” matters will be
regarded as non-exclusive, non-characterizing illustrations; (iii) “copy” or
“copies” means that the copy or copies of the material(s), document(s) and/or
information to which it relates are true, accurate and complete; (iv) all
references to articles, sections, exhibits and schedules shall be construed to
refer to articles and sections of, and exhibits and schedules to, the Loan
Document in which such references appear; (v) “will” is intended to (and shall)
have the same meaning and effect as the word “shall”, and thus connotes an
obligation and an imperative, and not a futurity; (vi) any reference to any law
or, as the case may be, any Requirement of Law, shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law or Requirement of Law or any succeeding law or Requirement of Law, and any
reference to any law or Requirement of Law shall refer to such law or
Requirement of Law as amended, restated, succeeded, modified or supplemented
from time to time; (vii) any reference to any Person shall be construed to
include such Person’s successors, assigns, legal representatives, administrators
and, in the case of a natural person, shall include such natural person’s heirs,
executors, legal representatives and estate; (viii) the words “herein”,
“hereof”, “hereunder” and “herewith” and words of similar import, when used in
any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof; (ix) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to all tangible and intangible assets, and properties, including interests in
real and personal properties, and cash, securities, accounts, general
intangibles, Intellectual Property, and contract and license rights; (x) the
phrase “may not” is intended to be prohibitive and not permissive; (xi) the use
of the connective “or” is not intended to be exclusive; (xii) and the phrase
“and/or” means one or the other, or both, or any one or more or all, of the
things, items, circumstances, events, matters or Persons in connection with
which the conjunction is used.

 

11.11.3    Without limiting the foregoing or any provisions of Section 11.17
below, Borrower hereby acknowledges and agrees that the words “execution”,
“signed”, “signature” and words of similar import in any Loan Document shall be
deemed to include electronic or digital signatures or the keeping of records in
electronic form, each of which shall be of the same effect, validity and
enforceability as manually executed signatures or a paper-based recordkeeping
system, as the case may be, to the extent and as provided for under applicable
law, including the Electronic Signatures in Global and National Commerce Act of
2000 (15 USC § 7001 et seq.) or any other similar state laws based on the
Uniform Electronic Transactions Act.

 

11.12       Relationship of the Parties. For the avoidance of doubt, and for
purposes of this Agreement and all other of the Loan Documents, the Parties
hereby expressly acknowledge and agree that: (i) none of the Obligors, nor any
of the Obligors’ respective Affiliates, shall be deemed to be an “Indemnified
Party” within the meaning of Section 1.64 above; (ii) the relationship between
Lender and Borrower is only that of a secured party and debtor, respectively;
and (iii) the Obligors and their respective Affiliates on the one hand, and
Lender and its respective Affiliates on the other hand, are not (and shall not
hold themselves out, nor shall they be deemed, to be) agents, employees, joint
venturers, Affiliates and/or partners of each other.

 

11.13       Severability. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.

 

 59

 

 



11.14        Notices. All notices, demands, requests, consents or approvals
(collectively, for purposes of this Section 11.14, a “Notice”) required,
permitted, contemplated or desired to be given hereunder shall be in writing,
and shall be deemed to have been validly and sufficiently served, given and
delivered: (i) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States mail, first class, registered or certified
mail, return receipt requested, and with proper postage prepaid; (ii) one (1)
Business Day after transmission, when sent by facsimile or electronic mail with
confirmation of receipt (e.g., a so- called “read” or “delivery” receipt); (iii)
one (1) Business Day after deposit with a reputable overnight commercial courier
with all charges prepaid, and with prepaid delivery confirmation service; or
(iv) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the Party to be notified and sent to the mailing address or email
address indicated below:

 



IF TO BORROWER:

Vystar Corp.

101 Aylesbury Road

Worcester, MA 01609

and/or

MURIDA FURNITURE CO.

725 Southbridge Street

Worcester, MA 01610

Attn:  Steven Rotman, President

Email: SRotman@vytex.com

IF TO LENDER:

Fidelity Bank

465 Shrewsbury Street

Worcester, MA 01604

Attn:  Sally A. Buffum, Senior Vice President

Email: SBuffum@FidelityBankOnline.com

with a copy (which shall not constitute Notice) to:

Mirick, O’connell, Demallie & Lougee, LLP

100 Front Street

Worcester, MA 01608-1477

Attn:     Michael A. Refolo, Esquire

Email:   MRefolo@MirickOconnell.com

with a copy (which shall not constitute Notice) to:

Seder & Chandler, LLP

339 Main Street, Suite 301

Worcester, MA 01608-1521

Attn:    Devon A. Kinnard, Esquire

Email:  DKinnard@SederLaw.com

 



11.14.1   Change of Address. Any Party may change the address to which any
Notice is to be delivered by furnishing no less than five (5) days’ prior
written notice of such change to the other Parties in accordance with the
provisions of Section 11.14. Notices shall be deemed to have been given on the
date set forth above in Section 11.14, even if there is (i) an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or (ii) a rejection or refusal to accept any such Notice offered for
delivery. Notice for any Party may be given by its respective legal counsel.

 

11.15       Integration; Amendment. This Agreement, together with any and all
exhibits, schedules and other addenda hereto (all of which are hereby expressly
incorporated into this Agreement by this reference), and all other Loan
Documents executed and delivered in connection herewith, is intended by the
Parties as the final, complete and exclusive statement with respect to the
transactions contemplated by the Loan Documents. All prior or contemporaneous
promises, agreements and understandings, whether oral, written, electronically
transmitted or otherwise, are hereby expressly deemed to be superseded by this
Agreement and all such other Loan Documents, and no Party is relying on any
promise, agreement or understanding not set forth in this Agreement or in such
other Loan Documents. No modification or amendment hereof shall be effective,
and the same shall be null and void, unless the same shall be expressly approved
by Lender; and, in any event, shall be made in writing and signed by each of the
Parties. Except as specifically set forth in this Agreement or any other of the
Loan Documents, Lender makes no covenants to Borrower, including, without
limitation, any other commitments to provide any additional financing to
Borrower or to any Affiliate of Borrower.

 

11.16       Failure to Attach or Complete Exhibits or Schedules. Borrower hereby
acknowledges and agrees, and hereby expressly confirms its full and complete
understanding, that if any exhibit or schedule to this Agreement or to any other
of the Loan Documents is not attached hereto or thereto (as the case may be), or
is blank or is otherwise not completed, it shall be deemed that such exhibit or
schedule shall read “None”; and provided further that Lender and any and all
other duly authorized Persons of Lender (including, without limitation, any
Indemnified Parties), any and all Governmental Authorities, that may from time
to time review, interpret, audit and/or enforce this Agreement or any such other
Loan Documents shall be, and hereby are, expressly authorized and entitled to
rely on the truth and accuracy of such determination, as aforesaid (i.e.,
“None”), pursuant to the provisions of this Section 11.16.

 

 60

 

 



11.17       Counterparts; Reproductions; Electronic Signatures. The undersigned
each hereby acknowledge and agree that: (i) this instrument may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument; (ii) this
instrument, and any and all other documents of any kind in Lender’s possession
which may be now or hereafter made, executed and/or delivered by or on behalf of
any Obligor in connection with all or any part of the subject matter hereof
(including, without limitation, any Loan Documents), may be reproduced by Lender
(or any attorneys, agents or other representatives thereof) by photographic,
computer imaging or similar process, and Lender may destroy any originals from
which this instrument or any such other documents were so reproduced without
impairing its rights hereunder and thereunder; (iii) any such reproduction shall
be admissible in evidence as the original itself in any judicial, administrative
or like proceeding (whether or not the original is in existence, and whether or
not such reproduction was made in the ordinary course), and any enlargement,
facsimile or further electronic reproduction shall likewise be admissible in
evidence; (iv) unless the context otherwise expressly requires, any signature to
or within this instrument or any such other documents (including, without
limitation, any Loan Documents) that is electronically generated or transmitted
(whether in or as a facsimile, scanned document or digital image, including,
without limitation, in any “.pdf”, “.jpg”, “.tiff” or other digital format)
shall be deemed a valid, genuine and legally binding signature with the same
effect as if a manually signed original signature; and (v) any such
electronically generated or transmitted signatures may be exchanged between or
among the parties to this instrument or any such other documents (including,
without limitation, any Loan Documents) in order to effectuate the Closing or
any other transactions contemplated hereby or thereby.

 

11.18       Governing Law; Jurisdiction and Venue. This Agreement and all other
of the Loan Documents shall at all times be governed by, enforced and construed
in accordance with the laws of Massachusetts, excluding any conflicts of law(s)
rules or principles which might refer such construction to the laws of any other
jurisdiction. Borrower hereby knowingly, intentionally and voluntarily: (i)
consents and submits to non-exclusive jurisdiction in Massachusetts over any
suit, action or proceeding by any Person arising from or relating to the
Obligations or any of the Loan Documents; (ii) agrees that any such action, suit
or proceeding may be brought in any state or federal court of competent
jurisdiction sitting in Worcester County, Massachusetts, and, to the fullest
extent permitted by applicable law, further agrees that it will not bring any
action, suit or proceeding in any other forum (but nothing herein shall affect
the right of Lender to bring any action, suit or proceeding in any other forum);
(iii) waives any objection that it may now or hereafter have to the venue of any
such suit or any such court or that such suit is brought in an inconvenient
court; and (iv) consents to service of process in any such suit being made upon
Borrower by mail at the address specified for Borrower in Section 11.14 above
(unless Borrower has by five (5) days’ prior written notice to Lender specified
another address in accordance with the provisions of such Section).

 

11.19      Jury Trial Waiver. EXCEPT AS EXPRESSLY PROHIBITED BY APPLICABLE LAW
(AND, IF SO PROHIBITED, THEN TO THE MAXIMUM EXTENT PERMITTED THEREBY), EACH
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THE OBLIGATIONS, ANY COLLATERAL OR OTHER
SECURITY FOR THE OBLIGATIONS, THIS AGREEMENT OR ANY OTHER OF THE LOAN DOCUMENTS,
AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE, AND WHETHER BY CLAIM, COUNTERCLAIM OR OTHERWISE.
EACH PARTY HEREBY: (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY
OTHER PERSON HAS REPRESENTED TO IT, WHETHER EXPRESSLY OR OTHERWISE, THAT THE
OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION; (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO EXECUTE AND DELIVER
THIS AGREEMENT AND ALL OTHER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
(AND/OR TO WHICH IT OR ITS PROPERTY IS OTHERWISE BOUND) BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 11.19; AND (C)
AGREES NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED.

 

 61

 

 



11.20       Participations and Sales. Borrower hereby acknowledges and agrees
that Lender may at any time or times: (i) pledge all or any portion of its
rights under the Note or any other of the Loan Documents, and/or (ii) sell or
assign, or grant participations in, all or any part of the Loan and/or any
Obligations or Indebtedness thereunder. If there is a sale or transfer of the
entirety of the Loan, Lender shall be responsible for ensuring that Borrower is
given written notice of such sale or transfer. Borrower hereby expressly
acknowledges and agrees that Lender, and/or any such assignee, purchaser,
transferee or participant, may at any time or times pledge or assign all or any
portion of its or their respective rights or interests under the Loan and/or any
of the Obligations, or under any Loan Documents, to any Federal Reserve Bank(s).

 

11.21      Advertisement. Upon and at any time(s) after the Closing, subject to
Requirements of Law, Borrower hereby expressly authorizes each of Lender and
Lender’s Affiliates, and each of the respective agents, representatives and
attorneys of the foregoing, to publish (electronically or in print) on or in
their respective websites or newsletters, and/or in any reputable magazines,
newspapers, periodicals or trade publications, so-called tombstones or
comparable advertisements (whether alongside or in connection with Lender’s or
any such Affiliates’, agents’ representatives’ or attorneys’ respective names)
containing the name or tradename of Borrower (or of Borrower’s or parent or
operating company), the original Face Amount of the Loan and the general type of
financing extended by Lender to Borrower.

 

11.22       Independent Counsel. Each Party hereby (i) represents to each other
Party that it has consulted with, obtained and duly engaged—or that it has been
fully afforded, and freely and voluntarily elected not to avail itself of, the
opportunity to consult with, obtain and duly engage—the advice and counsel of
one or more independent and competent attorneys of its own selection in
connection with its execution and delivery of all of the Loan Documents to which
it is a signatory (and/or to which such Party or any of its property is
otherwise subject or bound by), and any and all transactions contemplated hereby
and thereby; (ii) confirms its full and complete understanding of all of the
terms and conditions of all such Loan Documents and all such transactions; (iii)
agrees not to assert or interpose, and hereby waives, any defense or claim
against any other Party by reason of not having been represented by an
independent and competent attorney of its own selection in connection with any
such Loan Documents and/or transactions; and (iv) acknowledges that each other
Party is expressly relying on the immediately preceding subclauses (i), (ii) and
(iii) in connection with the execution, delivery and performance of all of the
Loan Documents.

 

11.23       Regulation GG Compliance. In accordance with the requirements of
Regulation GG, Lender hereby notifies Borrower that “restricted transactions”
(as such term is used and/or defined under Regulation GG and incorporated herein
by this reference) are prohibited from being processed through Borrower’s
account relationship with Lender. For the avoidance of doubt, “restricted
transactions” include transactions in which a Person accepts credits, funds,
instruments or other proceeds from another Person in connection with “unlawful
Internet gambling”. As defined in Regulation GG, unlawful Internet gambling
means to “place, receive or otherwise knowingly transmit a bet or wager by any
means which involves the use, at least in part, of the Internet where such bet
or wager is unlawful under any applicable federal or state law in the state or
tribal lands in which the bet or wager is initiated, received or otherwise
made”. By executing and delivering this Agreement, Borrower hereby (i)
acknowledges it has been advised of the foregoing prohibitions regarding
restricted transactions; (ii) certifies to Lender that the business of Borrower
does not engage in any kind of Internet gambling business; and (iii) covenants
and agrees to immediately notify Lender in the event of any change in the
business of Borrower.

 

 62

 

 



11.24       Patriot Act Compliance. Lender hereby notifies Borrower and, by
their execution of any Guaranty or Security Instrument or other Loan Document,
each other Obligor, that, pursuant to the requirements of the Patriot Act,
Lender is required to obtain, verify and record information that identifies each
Obligor, which information includes the name and address of each Obligor and
other information that will allow Lender to identify each Obligor in accordance
with the Patriot Act, and Borrower hereby agrees to provide, and to cause each
other of the Obligors to provide, such information from time to time to Lender
promptly upon Lender’s request therefor.

 

11.25       Temporary Accommodations.

 

11.25.1   The June Accommodation. As referenced in Paragraph A of the Recitals,
a temporary accommodation has been made and extended by Lender to Rotmans that
is in effect immediately prior to the Closing pursuant and subject to the terms
and conditions of a certain “Change in Terms Agreement”, dated June 11, 2019, by
and between Lender and Rotmans (the “June COT”). The June COT provides for a
temporary credit accommodation made and extended by Lender to Rotmans (such
temporary credit accommodation, inclusive of the immediately following clauses
(i) – (iii), is herein collectively referred to as the “June Accommodation”)
that: (i) is due and payable upon Lender’s demand; (ii) provides for the Face
Amount of the Existing RLOC to be temporarily increased to $3,000,000.00,
thereby affording Borrower temporary, additional, revolving borrowing capacity
under the Existing RLOC of up to an aggregate, maximum principal amount of FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00) over and above the original
Face Amount thereof, subject, in any event, to the Borrowing Base; and (iii)
absent Lender’s sooner demand on the Note, will expire, terminate and be
rescinded by Lender on September 12, 2019.

 

11.25.2   Elimination of June Accommodation; Temporary Accommodation. By their
respective execution and delivery hereof, (i) Rotmans and Lender hereby confirm,
acknowledge and agree that, upon the Closing and as of the Effective Date, the
June COT is and shall be terminated, eliminated and rendered null and void in
its entirety, and the original thereof shall be returned to Rotmans at
Borrower’s Cost and Expense upon ten (10) Business Days’ prior written request
delivered to Lender by Borrower; and (ii) the Parties hereby confirm,
acknowledge and agree that, upon the Closing and as of the Effective Date, any
and all terms and conditions concerning and/or otherwise applicable or relating
to all or any part of any credit accommodations contemplated by the June
Accommodation and/or or Lender’s extension thereof, shall be replaced, and
amended and restated in their entirety, by the Note (including, without
limitation, such provisions of the Note applicable to the Accommodation Tranche,
and those set forth in Section 8.11 thereof) and by following provisions of this
Section 11.25.2 (including, without limitation, in respect of the Temporary
Accommodation):

 

(a)        Lender hereby agrees that, upon the Closing and as of the Effective
Date, and subject to provisos (i) – (vi) of Section 3.1 above and all other
terms and conditions hereof and of the other Loan Documents (including, without
limitation, Section 8.11 of the Note), Lender will make and extend to Borrower a
credit accommodation, on a temporary basis and during the Accommodation Period
only (and, in any event, absent Lender’s sooner demand on the Note prior to the
Accommodation Expiration Date), by or via allowing Borrower to temporarily
request and receive advances of so much of the available and unadvanced
principal of the Loan as constitutes the Face Amount of the Accommodation
Tranche on and as of the “Note Date” specified in the Note, in same manner and
fashion as is provided with respect to Revolving Advances of Loan Proceeds in,
and subject to and in accordance with the terms, conditions and limitations of,
Article 3 hereof (such credit accommodation, the “Temporary Accommodation”);
provided, however, that all outstanding Revolving Advances of Loan Proceeds
under and constituting the Accommodation Tranche shall not, at any one time,
exceed the Face Amount of the Accommodation Tranche on and as of the “Note Date”
specified in the Note; and provided further that, on and as of the Effective
Date, the aggregate amount of all outstanding advances of principal made prior
to the Closing by Lender to Rotmans under and/or pursuant to the June
Accommodation shall and hereby does constitute advanced and outstanding proceeds
of the Accommodation Tranche made pursuant to the Temporary Accommodation, and,
until repaid pursuant to and in accordance the terms and conditions Note of this
Agreement (including, without limitation, the revolving loan provisions of
Section 3.3 above), shall not be available for, nor the subject of, any
Revolving Advances (or portions thereof) made or requested by Borrower under
this Agreement, including under this Section 11.25.2 or Section 3.1 above, or
otherwise.

 

 63

 

 



(b)        On and/or as of any specified date or time, the Face Amount of the
Note and the Loan that is evidenced thereby and made pursuant and subject to the
terms and conditions of this Agreement shall at all times be as stated on,
and/or as otherwise provided by (and subject to) the terms and conditions of,
the Note (expressly including, without limitation, Sections 8.11.2 and 8.11.5 of
the Note).

 

(c)        Without limiting any other covenants, agreements, promises or
Obligations of Borrower or any other Obligors, or any other provisions,
hereunder or under any other of the Loan Documents, Borrower hereby acknowledges
and agrees, and (as the context may require or specify) hereby reaffirms,
ratifies and confirms, as to each and all of the following: (i) the Temporary
Accommodation is merely a temporary increase and modification in the borrowing
availability of Borrower under the revolving demand line of credit loan facility
constituting the Loan that is evidenced by the Note and made hereunder, and not
an entirely separate, distinct credit facility established by Lender for
Borrower under this Agreement, the Note or otherwise; (ii) all Revolving
Advances of the principal of the Accommodation Tranche shall be (and, as the
context may permit, constitute) amounts outstanding under the Loan, (B) subject
to the terms and conditions hereof, the Note and any and all other Loan
Documents, (C) Indebtedness constituting a part of the Obligations that shall
bear interest and be due and payable at the rate and in the manner set forth in
the Note, and the Indefeasible Satisfaction of which shall be and hereby is
secured by the Liens granted to (or created or established in favor or for the
benefit of) Lender under the Security Instruments and all other of the Loan
Documents, directly or indirectly, on a cross-collateralized and pari passu
basis; (iii) Lender may, in its sole and absolute discretion—but Lender has no
obligation of any kind whatsoever, and, as of the Effective Date, Lender has no
present intention, to—renew, extend, re- extend, remake or otherwise continue to
make available the Temporary Accommodation (or any portion thereof) in any way,
form or manner beyond the Accommodation Expiration Date, and Lender hereby makes
no, and expressly disclaims any all, commitments to do so; (iv) the repayment of
all Indebtedness constituting or in respect of the Temporary Overadvance and/or
the Accommodation Tranche extended thereby constitutes a DEMAND portion of the
Obligations hereunder; and (v) any and all outstanding principal and other
Indebtedness under the Accommodation Tranche, together with any and all accrued
and unpaid interest thereon, shall be due and payable, in full and in cash,
immediately upon the Accommodation Expiration Date or Lender’s sooner demand on
the Note (in accordance with the demand character thereof).

 

11.26       Ratification and Reaffirmation of Leasehold Assignment.

 

11.26.1   The Parties hereby confirm, acknowledge and agree that,
notwithstanding the provisions of Paragraph F of the Recitals, the Leasehold
Assignment, and any and all provisions thereof, shall survive the Closing, and
shall constitute a “Loan Document” for all purposes hereof, provided that
Rotmans and Lender hereby acknowledge and agree that, upon the Closing and from
and after the Effective Date, the Leasehold Assignment is and shall be deemed
hereby amended as follows:

 

(a)        The first two “WHEREAS” paragraphs constituting a part of the
“Recitals” of the Leasehold Assignment (as “Recitals” is defined therein) are
hereby deleted in their entirety and replaced with the following:

 



 64

 

 



"WHEREAS, reference is hereby made to a certain Master Credit Agreement dated as
of July 18, 2019 by and among, inter alios, Lender and Assignor (as the same may
be amended, restated, replaced, renewed, supplemented, addended and/or otherwise
modified from time to time, the “Loan Agreement”);

 

WHEREAS, Assignor has requested that Lender make available and extend to
Borrower a certain revolving demand line of credit loan facility (the “Loan”).
The Loan is evidenced by, and made pursuant and subject to, the Note and the
Loan Agreement, respectively, and the Indefeasible Satisfaction of the
Indebtedness under the Loan and all other of the Obligations is secured by the
Liens granted to and favor of (and/or for the benefit of) Lender hereunder and
under all other of the Security Instruments and other Loan Documents; "

 

11.26.2 Except as expressly amended and/or otherwise modified by this Section
11.26, all terms and conditions of the Leasehold Assignment shall remain
unmodified and in full force and effect. Rotmans hereby acknowledges, reaffirms,
ratifies and confirms (i) each and all of its covenants and agreements,
representations and warranties, and liabilities and obligations, under the
Leasehold Assignment; and (ii) each and all of the terms and conditions of the
Leasehold Assignment (as amended hereby), and each and all of the Liens granted
to (or created or established in favor or for the benefit of) Lender under
and/or pursuant thereto. Borrower hereby reaffirms each and all its covenants
and agreements under Section 6.1.1 above with respect to the Leasehold
Assignment, as amended hereby.

 

[Remainder of Page Intentionally Left Blank; Signatures, Exhibits & Schedules
Follow]

 

65 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized signatories as an instrument under seal as of
the Effective Date.

 



        LENDER:         Fidelity Co-operative Bank Witness to Lender’s
Signature:                       By:     Witness Signature   Name:   Sally A.
Buffum Witness Name:     Title:   Senior Vice President                        
    BORROWER:         Murida Furniture Co., Inc. Witness to all of Signatures of
Borrower:                       By:     Witness Signature   Name:   Steven
Rotman Witness Name:     Title:   President                   Vystar Corporation
              By:         Name:   Steven Rotman     Title:   President & CEO

 

[Exhibits & Schedules Follow]

 

Signature Page to:

Master Credit Agreement

Fidelity Bank 

Murida Furniture Co., Inc. 

Vystar Corporation

 

 

 

 

EXHIBIT A

Certain Permitted Liens

 

(1)       Liens, encumbrances and other matters set forth on “Schedule B” to
each title policy delivered to Lender in connection with Lender’s secured
interest in and Liens on the Mortgaged Properties.

 

 

 

 

EXHIBIT B

Form of Borrowing Base Certificate

 

The Parties hereby acknowledge and confirm that the form of Borrowing Base
Certificate has been heretofore supplied to borrower directly by Lender’s credit
department.

 

 

 

 

EXHIBIT C

Existing Indebtedness

 

Rotmans:

Rotmans has existing equipment leasing arrangements, as have been heretofore
disclosed to Lender.

 

Vystar:

Promissory Note to Steven Rotman for $367,500

 

Convertible Note to Steven Rotman for $1,102,500

 

Promissory Note to Bernard Rotman for $140,000

 

Convertible Note to Bernard Rotman for $420,000

 

Promissory Note to Steven Rotman for $110,000

 

Promissory Note to Greg Rotman for $75,000

 

 

 

 

SCHEDULE 1.85

Mortgaged Properties

 

●715 Southbridge St. Worcester, MA 01610



●6 Chelsea St. Worcester, MA 01610



●13 Cheever St. Worcester, MA 01610



●18 Crompton St. Worcester, MA 01610



●20 Crompton St. Worcester, MA 01610



●15 Crompton St. Worcester, MA 01610

 

 

 

 

SCHEDULE 5.7

Disclosed Litigation

 

Rotmans: None.

 

Vystar: EMA Financial loaned a small amount to Vystar pursuant to a convertible
note. EMA Financial made several conversions on the note into common stock of
Vystar. Vystar believes the note was paid in full from those conversions. EMA
Financial sued Vystar in New York Federal District Court for failure to make
final payment in shares of the convertible note. Vystar contends that no
additional shares are owed, that the conversion notices are mathematically
incorrect, and that the note is already paid in full. The matter is still
pending.

 

 

 

 

SCHEDULE 5.17

Subsidiaries

 

NONE.

 

 

 

 

SCHEDULE 5.30

Business Combinations

 

[TO BE COMPLETED BY BORROWER’S COUNSEL FOR LENDER’S REVIEW]

 

 